






Exhibit 10.29


--------------------------------------------------------------------------------------------------------------------------------------
Publish CUSIP Number: 74839TAC2
Revolving Credit CUSIP Number: 74839TAD0
Term Loan CUSIP Number: 74839TAE8
CREDIT AGREEMENT
Dated as of October 6, 2017
among
quidellogoa02.jpg [quidellogoa02.jpg]
QUIDEL CORPORATION
as the Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,
and
The Other Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
BANK OF THE WEST,
CITIBANK, N.A.,
COMPASS BANK,
FIFTH THIRD BANK,
MUFG UNION BANK, N.A.,
SILICON VALLEY BANK,
WELLS FARGO BANK, NATIONAL ASSOCIATION
and
ZB, N.A., DBA CALIFORNIA BANK & TRUST,
as Co-Documentation Agents


BANK OF AMERICA MERRILL LYNCH
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Lead Bookrunners


-------------------------------------------------------------------------------------------------------------------------------------------




                                        



--------------------------------------------------------------------------------





 
TABLE OF CONTENTS
 
ARTICLE I


DEFINITIONS AND ACCOUNTING
TERMS........................................................................
1
1.01


Defined
Terms..............................................................................................................................
1
1.02


Other Interpretive
Provisions.......................................................................................................
35
1.03


Accounting
Terms.........................................................................................................................
36
1.04


Rounding......................................................................................................................................
37
1.05


Times of Day;
Rates.....................................................................................................................
37
1.06


Letter of Credit
Amounts..............................................................................................................
37
1.07


Currency Equivalents
Generally...................................................................................................
37
ARTICLE II


THE COMMITMENTS and Credit
Extensions.........................................................................
37
2.01


The
Loans.....................................................................................................................................
37
2.02


Borrowings, Conversions and Continuations of
Loans..............................................................
38
2.03


Letters of
Credit............................................................................................................................
39
2.04


Swing Line
Loans.........................................................................................................................
47
2.05


Prepayments..................................................................................................................................
49
2.06


Termination or Reduction of
Commitments.................................................................................
52
2.07


Repayment of
Loans.....................................................................................................................
53
2.08


Interest..........................................................................................................................................
53
2.09


Fees...............................................................................................................................................
54
2.10


Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.......................
54
2.11


Evidence of
Debt..........................................................................................................................
55
2.12


Payments Generally; Administrative Agent’s
Clawback..............................................................
55
2.13


Sharing of Payments by
Lenders..................................................................................................
57
2.14


Increase in
Commitments.............................................................................................................
58
2.15


Cash
Collateral..............................................................................................................................
60
2.16


Defaulting
Lenders.......................................................................................................................
61
ARTICLE III


TAXES, YIELD PROTECTION AND
ILLEGALITY..............................................................
63
3.01


Taxes.............................................................................................................................................
63
3.02


Illegality........................................................................................................................................
67
3.03


Inability to Determine
Rates.......................................................................................................
68
3.04


Increased Costs; Reserves on Eurodollar Rate
Loans.................................................................
69
3.05


Compensation for
Losses..............................................................................................................
70
3.06


Mitigation Obligations; Replacement of
Lenders........................................................................
70
3.07


Survival.........................................................................................................................................
71
ARTICLE IV


CONDITIONS PRECEDENT TO Credit
Extensions...............................................................
71
4.01


Conditions of Initial Credit
Extension..........................................................................................
71
4.02


Conditions to All Credit
Extensions............................................................................................
75
ARTICLE V


REPRESENTATIONS AND
WARRANTIES...........................................................................
76
5.01


Existence, Qualification and
Power..............................................................................................
76
5.02


Authorization; No
Contravention.................................................................................................
76
5.03


Governmental Authorization; Other
Consents.............................................................................
76
5.04


Binding
Effect...............................................................................................................................
76
5.05


Financial Statements; No Material Adverse
Effect......................................................................
76
5.06


Litigation.......................................................................................................................................
77
5.07


No
Default....................................................................................................................................
77
5.08


Ownership of Property; Liens;
Investments.................................................................................
77



i















--------------------------------------------------------------------------------





5.09


Environmental
Compliance..........................................................................................................
77
5.10


Insurance.......................................................................................................................................
77
5.11


Taxes.............................................................................................................................................
78
5.12


ERISA
Compliance.......................................................................................................................
78
5.13


Subsidiaries; Equity Interests; Loan
Parties................................................................................
78
5.14


Margin Regulations; Investment Company
Act...........................................................................
79
5.15


Disclosure.....................................................................................................................................
79
5.16


Compliance with
Laws.................................................................................................................
79
5.17


Intellectual Property; Licenses,
Etc..............................................................................................
79
5.18


Rights in Collateral; Priority of
Liens.........................................................................................
80
5.19


Solvency........................................................................................................................................
80
5.20


No Medicare/Medicaid
Receivables............................................................................................
80
5.21


OFAC............................................................................................................................................
81
5.22


Anti-Corruption
Laws...................................................................................................................
81
5.23


Not an EEA Financial
Institution..................................................................................................
81
5.24


Casualty,
Etc.................................................................................................................................
81
5.25


Labor
Matters................................................................................................................................
81
ARTICLE VI


AFFIRMATIVE
COVENANTS................................................................................................
81
6.01


Financial
Statements.....................................................................................................................
81
6.02


Certificates; Other
Information....................................................................................................
82
6.03


Notices..........................................................................................................................................
84
6.04


Payment of
Obligations................................................................................................................
84
6.05


Preservation of Existence,
Etc.....................................................................................................
85
6.06


Maintenance of
Properties............................................................................................................
85
6.07


Maintenance of
Insurance.............................................................................................................
85
6.08


Compliance with Laws and Contractual
Obligations...................................................................
85
6.09


Books and
Records.......................................................................................................................
85
6.10


Inspection
Rights..........................................................................................................................
86
6.11


Use of
Proceeds............................................................................................................................
86
6.12


Covenant to Guarantee Obligations and Give
Security................................................................
86
6.13


Collateral
Records........................................................................................................................
87
6.14


Cash Management
System............................................................................................................
88
6.15


Compliance with Environmental
Laws........................................................................................
88
6.16


Further
Assurances........................................................................................................................
88
6.17


Medicare/Medicaid
Receivables..................................................................................................
88
6.18


Compliance with Terms of
Leaseholds.........................................................................................
89
6.19


Designation as Senior
Debt..........................................................................................................
89
6.20


Anti-Corruption
Laws...................................................................................................................
89
6.21


Summers Ridge
Sale-Leaseback...................................................................................................
89
6.22


Post-Closing
Requirements..........................................................................................................
89
ARTICLE VII


NEGATIVE
COVENANTS.......................................................................................................
89
7.01


Liens............................................................................................................................................
89
7.02


Indebtedness.................................................................................................................................
91
7.03


Investments...................................................................................................................................
93
7.04


Fundamental
Changes...................................................................................................................
94
7.05


Dispositions..................................................................................................................................
95



ii















--------------------------------------------------------------------------------





7.06


Restricted
Payments......................................................................................................................
96
7.07


Change in Nature of
Business.......................................................................................................
97
7.08


Transactions with
Affiliates..........................................................................................................
97
7.09


Burdensome
Agreements..............................................................................................................
97
7.10


Use of
Proceeds...........................................................................................................................
98
7.11


Financial
Covenants......................................................................................................................
98
7.12


Sanctions.......................................................................................................................................
98
7.13


Amendments of Organization
Documents...................................................................................
98
7.14


Accounting
Changes.....................................................................................................................
99
7.15


Prepayments, Etc. of
Indebtedness...............................................................................................
99
7.16


Amendment, Etc. of
Indebtedness................................................................................................
99
7.17


Sale and Leaseback
Transactions..................................................................................................
99
7.18


Anti-Corruption
Laws...................................................................................................................
99
ARTICLE VIII


EVENTS OF DEFAULT AND
REMEDIES..............................................................................
99
8.01


Events of
Default..........................................................................................................................
99
8.02


Remedies upon Event of
Default..................................................................................................
102
8.03


Application of
Funds....................................................................................................................
102
ARTICLE IX


ADMINISTRATIVE
AGENT....................................................................................................
103
9.01


Appointment and
Authority..........................................................................................................
103
9.02


Rights as a
Lender.........................................................................................................................
104
9.03


Exculpatory
Provisions................................................................................................................
104
9.04


Reliance by Administrative
Agent...............................................................................................
105
9.05


Delegation of
Duties....................................................................................................................
105
9.06


Resignation of Administrative
Agent..........................................................................................
105
9.07


Non-Reliance on Administrative Agent and Other
Lenders........................................................
107
9.08


No Other Duties,
Etc.....................................................................................................................
107
9.09


Administrative Agent May File Proofs of Claim; Credit
Bidding................................................
107
9.10


Collateral and Guaranty
Matters...................................................................................................
108
9.11


Secured Cash Management Agreements and Secured Hedge
Agreements..................................
109
ARTICLE X


MISCELLANEOUS.....................................................................................................................
109
10.01


Amendments,
Etc..........................................................................................................................
109
10.02


Notices; Effectiveness; Electronic
Communications...................................................................
111
10.03


No Waiver; Cumulative Remedies;
Enforcement........................................................................
113
10.04


Expenses; Indemnity; Damage
Waiver.........................................................................................
113
10.05


Payments Set
Aside.......................................................................................................................
115
10.06


Successors and
Assigns.................................................................................................................
116
10.07


Treatment of Certain Information;
Confidentiality......................................................................
120
10.08


Right of
Setoff..............................................................................................................................
121
10.09


Interest Rate
Limitation................................................................................................................
121
10.10


Counterparts; Integration;
Effectiveness......................................................................................
122
10.11


Survival of Representations and
Warranties.................................................................................
122
10.12


Severability...................................................................................................................................
122
10.13


Replacement of
Lenders...............................................................................................................
122
10.14


Governing Law; Jurisdiction;
Etc.................................................................................................
123
10.15


WAIVER OF JURY
TRIAL.........................................................................................................
124
10.16


No Advisory or Fiduciary
Responsibility.....................................................................................
124



iii















--------------------------------------------------------------------------------





10.17


Electronic Execution of Assignments and Certain Other
Documents.........................................
125
10.18


USA PATRIOT
Act.......................................................................................................................
125
10.19


Acknowledgement and Consent to Bail-In of EEA Financial
Institutions...................................
125
10.20


Lender
Representations................................................................................................................
126
10.21


Keepwell.......................................................................................................................................
127
10.22


California Judicial
Reference.......................................................................................................
128





iv















--------------------------------------------------------------------------------







SCHEDULES
1.01(a)(ii)    Material Leased Real Property
1.01(c)        Historical Financial Covenant Elements
2.01        Commitments and Applicable Percentages
5.09        Environmental Matters
5.13        Subsidiaries and Other Equity Investments; Loan Parties
5.17(a)        IP Rights
5.17(b)        Material Intellectual Property Licenses
6.12(d)        Material Deposit Accounts and Material Securities Accounts
6.22        Post-Closing Requirements
7.01        Existing Liens
7.02        Existing Indebtedness
10.02        Administrative Agent’s Office, Certain Addresses for Notices


EXHIBITS
Form of
A        Committed Loan Notice
B        Swing Line Loan Notice
C-1        Term Note
C-2        Revolving Credit Note
D        Compliance Certificate
E        Assignment and Assumption
F        Guaranty
G        Security Agreement
H        United States Tax Compliance Certificates
I        Solvency Certificate
J        Opinion




v















--------------------------------------------------------------------------------








CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of October 6, 2017, among
QUIDEL CORPORATION, a Delaware corporation (the “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.
PRELIMINARY STATEMENTS:
The Borrower has requested that the Lenders provide a term loan facility and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition” means, with respect to any Person, any acquisition, whether by
purchase, merger, amalgamation or otherwise, by such Person of (a) Equity
Interests of any other Person if, after giving effect to the acquisition of such
Equity Interests, such other Person would be a Subsidiary of such Person, (b)
all or substantially all of the assets of any other Person or (c) assets
constituting one or more business units of any other Person.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate Credit Exposures” means, at any time, in respect of (a) the
Term Facility, the aggregate amount of the Term Loans outstanding at such time
and (b) in respect of the Revolving Credit Facility, the sum of (i) the unused
portion of the Revolving Credit Facility at such time and (ii) the Total
Revolving Credit Outstandings at such time.
“Agreement” means this Credit Agreement.
“Alpha” means Angel Sub, Inc., a Delaware corporation and a wholly owned
Subsidiary of Abbott Laboratories, an Illinois corporation.
“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility (a) from the Closing Date to the date on which the Administrative Agent
receives a Compliance Certificate pursuant to Section 6.02(b) for the fiscal
quarter ending December 31, 2017, 0.50% per annum and (b) thereafter, the
applicable percentage per annum


1















--------------------------------------------------------------------------------





set forth below determined by reference to the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):
Applicable Fee Rate
Pricing
Level
Consolidated
Leverage Ratio
Commitment
Fee
1
< 1.0 to 1.0
0.10%
2
> 1.0 to 1.0 but < 2.0 to 1.0
0.20%
3
> 2.0 to 1.0 but < 3.0 to 1.0
0.30%
4
> 3.0 to 1.0 but < 4.0 to 1.0
0.40%
5
> 4.0 to 1.0
0.50%

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Revolving Lenders, Pricing Level 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time, subject to adjustment as
provided in Section 2.16, and (ii) thereafter, the principal amount of such
Term Lender’s Term Loans at such time, and (b) in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.16. If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means, in respect of the Term Facility and the Revolving
Credit Facility, (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to Section
6.02(b) for the fiscal quarter ending December 31, 2017, 2.50% per annum for
Base Rate Loans and 3.50% per annum for Eurodollar Rate Loans and Letter of
Credit Fees and (b) thereafter, the applicable percentage per annum set forth
below determined by reference to the Consolidated Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):


2















--------------------------------------------------------------------------------





 
Applicable Rate
 
Pricing
Level
Consolidated Leverage Ratio
Eurodollar Rate (Letters of Credit)
Base Rate
1
< 1.0 to 1.0
2.50%
1.50%
2
> 1.0 to 1.0 but < 2.0 to 1.0
2.75%
1.75%
3
> 2.0 to 1.0 but < 3.0 to 1.0
3.00%
2.00%
4
> 3.0 to 1.0 but < 4.0 to 1.0
3.25%
2.25%
5
> 4.0 to 1.0
3.50%
2.50%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Term Lenders and the Required Revolving Lenders, Pricing Level 5
shall apply in respect of the Term Facility and the Revolving Credit Facility,
in each case as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively (a) Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), and (b) JPMorgan Chase Bank, N.A., each in its capacity as joint
lead arranger and joint bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.


3















--------------------------------------------------------------------------------





“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
“Beach Acquisition” means the acquisition by the Borrower or any Subsidiary
thereof of certain assets of the Target (such assets, the “Beach Assets”)
pursuant to the Beach Acquisition Agreement.
“Beach Acquisition Agreement” means the Amended and Restated Purchase Agreement
(including all schedules and exhibits thereto), dated as of September 15, 2017,
by and among the Target, as seller, Quidel Cardiovascular Inc. (fka QTB
Acquisition Corp.), a Delaware corporation, as purchaser, for the purposes of
Section 11.15 thereof, the Borrower, as purchaser parent, and, for the limited
purposes therein set forth, Abbott Laboratories, an Illinois corporation, with
respect to the Beach Assets.
“Beach Assets” has the meaning set forth in the definition of “Beach
Acquisition”.
“Beach Instalment Payments” means collectively the EEA Instalment Payments (as
defined in Section 1(a) of Schedule 2.05 to the Beach Acquisition Agreement) and
the ROW Instalment Payments (as defined in the Section 1(b) of Schedule 2.05 to
the Beach Acquisition Agreement).
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.


4















--------------------------------------------------------------------------------





“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Term Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to customary
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than one year from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 365 days from the date of
acquisition thereof; and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.


5















--------------------------------------------------------------------------------





“Cash Management Bank” means any Person that either (a) at the time it enters
into a Cash Management Agreement, is a Lender or an Affiliate of a Lender or (b)
is a party to a Cash Management Agreement at the time it (or its applicable
Affiliate) becomes a Lender (either on the Closing Date or thereafter as an
Eligible Assignee), in each case in its capacity as a party to such Cash
Management Agreement.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means, with respect to any Person, an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right).
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Closing Date Acquisitions” means, collectively, (a) the Tango Acquisition and
(b) the Beach Acquisition.
“Closing Date Acquisition Agreements” means, collectively, (a) the Tango
Acquisition Agreement and (b) the Beach Acquisition Agreement.
“Closing Date Material Adverse Effect” means with respect to the Triage
Business, any effect, change, event or occurrence that, individually or in the
aggregate (a) would prevent or materially delay, interfere with, impair or
hinder the consummation of the Transactions or the compliance by Seller with its
obligations under the Tango Acquisition Agreement or (b) has a material adverse
effect on the business, results of operations, assets or condition (financial or
otherwise) of the Triage Business taken as a whole; provided, however, that none
of the following, and no effect, change, event or occurrence arising out of, or
resulting from, the following, shall constitute or be taken into account in
determining whether a Closing Date Material Adverse Effect has occurred or would
reasonably be expected to occur with respect to this clause (b): any effect,
change, event or occurrence (i) generally affecting (A) the industry in which
the Triage Business operates, including changes in the use, adoption or
non-adoption of technologies or industry standards, or (B) the economy, credit
or financial or capital markets, in the United States or elsewhere in the world,
including changes in interest or exchange rates, or (ii) to the extent arising
out of, resulting from or attributable to (A) changes or prospective changes in
Law (including changes or prospective changes in generally applicable rules,
regulations and administrative policies of the FDA) or in GAAP or in accounting
standards, or any changes or prospective changes in the interpretation or
enforcement of any of the foregoing, or any changes or prospective changes in
general legal, regulatory or political conditions, (B) any change proximately
caused by (1) the negotiation, execution or announcement of the Merger Agreement
or the Tango Acquisition Agreement or the performance of the Merger Agreement or
the Tango Acquisition Agreement in accordance with their respective terms or the
consummation of the


6















--------------------------------------------------------------------------------





Merger or the Transactions (other than compliance with Section 6.01(a) of the
Tango Acquisition Agreement or for purposes of any representations or warranties
contained in Sections 4.02(c) or 4.03 of the Tango Acquisition Agreement) or (2)
the announcement of the Other Transactions or the consummation thereof pursuant
to Contracts that do not, by their respective terms, adversely affect in any
material way the composition of the Triage Business, Purchased Assets or Assumed
Liabilities (other than with respect to co-owned Intellectual Property included
within the Purchased Assets or the separation of Shared Contracts on terms and
subject to conditions substantially similar to Section 2.04 of the Tango
Acquisition Agreement) or contravene the covenants of Seller or Abbott under the
Tango Acquisition Agreement, including in the case of each of (1) and (2) the
impact thereof on relationships, contractual or otherwise, with customers,
suppliers, distributors, partners, employees or regulators, or any litigation
arising from allegations of breach of fiduciary duty or violation of Law
relating to the Merger Agreement, the Tango Acquisition Agreement or the
consummation of the Merger or the Transactions, (C) acts of war (whether or not
declared), sabotage or terrorism, or any escalation or worsening of any such
acts of war (whether or not declared), sabotage or terrorism, (D) volcanoes,
tsunamis, pandemics, earthquakes, hurricanes, tornados or other natural
disasters, (E) any action taken by Seller or its Subsidiaries with Purchaser’s
written consent or at Purchaser’s written request, (F) any change resulting or
arising from the identity of, or any facts or circumstances relating to,
Purchaser or any of its Affiliates, (G) any change or prospective change in
Seller’s credit ratings, (H) any decline in the market price, or change in
trading volume, of the capital stock of Seller or (I) any failure of the Triage
Business to meet any internal or public projections, forecasts, guidance,
estimates, milestones, budgets or internal or published financial or operating
predictions of revenue, earnings, cash flow or cash position (it being
understood that the exceptions in clauses (G), (H) and (I) shall not prevent or
otherwise affect a determination that the underlying cause of any such change,
decline or failure referred to therein (to the extent not otherwise falling
within any of the exceptions provided by clause (i) and clauses (ii)(A) through
(I) hereof) is, may be, contributed to or may contribute to, a Closing Date
Material Adverse Effect); provided further, however, that any effect, change,
event or occurrence referred to in clause (i) or clauses (ii)(A), (C) or (D) may
be taken into account in determining whether there has been, or would reasonably
be expected to be, a Closing Date Material Adverse Effect to the extent such
effect, change, event or occurrence has a disproportionate adverse effect on the
Triage Business, taken as a whole, as compared to other participants in the
industry in which the Triage Business operates (in which case the incremental
disproportionate impact or impacts may be taken into account in determining
whether there has been, or would reasonably be expected to be, a Closing Date
Material Adverse Effect). Each capitalized term used in the definition of
Closing Date Material Adverse Effect (other than the defined term Closing Date
Material Adverse Effect) has the meaning given to such term in the Tango
Acquisition Agreement as in effect on the date hereof.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” or other similar term referred to in
the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, each of the collateral assignments,
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to Section
6.12, and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


7















--------------------------------------------------------------------------------





“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means for any Measurement Period, an amount determined for
the Borrower and its Subsidiaries on a consolidated basis (in each case, without
duplication) equal to: (a) Consolidated Net Income, (b) plus income taxes, (c)
plus interest expense and debt issuance costs and commissions, discounts and
other fees and charges associated with initial incurrence of any Indebtedness,
(d) plus non-cash stock compensation expenses, (e) plus depreciation, (f) plus
amortization (including amortization of inventory write-ups and deferred revenue
adjustments), (g) plus transaction expenses or other initial non cash or fair
value adjustments related to any merger, Acquisition or joint venture, and
non-recurring and non-cash charges associated with any impairment analysis
required under Financial Accounting Standards No. 142 and 144, (h) plus pro
forma “run rate” cost savings, operating expense reductions and synergies
related to Acquisitions (including the Closing Date Acquisitions), Dispositions,
restructurings, cost savings initiatives and other initiatives that are
reasonably identifiable, factually supportable and projected by the Borrower in
good faith to result from actions that have been taken or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) within eighteen months after any Acquisition,
Disposition, restructuring, cost savings initiative or other initiative and (i)
minus the Beach Instalment Payments actually paid by the Borrower or any
Subsidiary in connection with the Beach Acquisition; provided that (i) the
amount added-back to Consolidated EBITDA pursuant to clause (h) shall not, in
the aggregate, exceed $10,000,000 for such period, (ii) Consolidated EBITDA
shall be determined after giving effect on a pro forma basis to any Permitted
Acquisitions that have been consummated to the extent the Administrative Agent
has approved the financial statements of the applicable acquired Persons or
assets or such financial statements are audited by a national accounting firm
reasonably acceptable to the Administrative Agent (and in either case giving
effect to pro forma adjustments as determined by a Responsible Officer of the
Borrower in good faith and approved by the Administrative Agent, such approval
not to be unreasonably withheld) and (iii) prior to the making of the initial
Beach Instalment Payment, such Beach Instalment Payment shall be deemed to have
been made and Consolidated EBITDA shall be reduced by the amount of such payment
in the period prior to the period in which such initial Beach Instalment Payment
is made.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA of the Borrower and its Subsidiaries for any
period that includes any month in any of the fiscal quarters ended March 31,
2017, June 30, 2017 and September 30, 2017, the relevant elements of such
calculation for such fiscal quarters shall be as set forth on Schedule 1.01(c).
“Consolidated EBITDAR” means, at any date of determination, an amount equal to
the sum of (a) Consolidated EBITDA for the most recently completed Measurement
Period plus (b) Consolidated Rental Payments during such Measurement Period.
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDAR less (ii) the aggregate amount of all
unfinanced Capital Expenditures less (iii) the aggregate amount of Federal,
state, local and foreign income taxes paid in cash to (b) the sum of
(i) Consolidated Interest Charges, (ii) the aggregate principal amount of all
regularly scheduled principal payments or redemptions or similar acquisitions
for value of outstanding debt for borrowed money (without adjustment for
optional or mandatory prepayments), but excluding any such payments to the
extent refinanced through the incurrence of additional Indebtedness otherwise
expressly permitted under Section 7.02, (iii) Consolidated Rental Payments
during such Measurement Period and (iv) the aggregate amount of all Restricted
Payments, in each case, of or by the Borrower and its Subsidiaries for the most
recently completed Measurement Period. Notwithstanding anything to the contrary
contained herein, for purposes of determining the Consolidated Fixed Charge
Coverage Ratio as of any date where the calculation thereof includes any month
in any of the fiscal quarters ended December 31, 2016, March 31, 2017 and June
30, 2017, the relevant elements of such calculation for such fiscal quarters
shall be as set forth on Schedule 1.01(c).
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, all outstanding
Indebtedness for borrowed money and other interest-bearing


8















--------------------------------------------------------------------------------





Indebtedness, including current and long term Indebtedness. For the avoidance of
doubt, the Beach Instalment Payments shall not be included as a component of
Consolidated Funded Indebtedness.
“Consolidated Interest Charges” means, for any Measurement Period, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium, debt discount, fees, charges and related expenses of the
Borrower and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of the Borrower and its Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income of
the Borrower and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period (excluding extraordinary gains and extraordinary
losses).
“Consolidated Rental Payments” means, for the relevant Measurement Period, the
aggregate amount of rental payments made in cash with respect to Leases by the
Borrower and its Subsidiaries on a consolidated basis during such Measurement
Period.
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness that, as of
such date, is secured equally and ratably with the Obligations by a Lien on any
property of the Borrower and its Subsidiaries to (b) Consolidated EBITDA of the
Borrower and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period.
“Consolidated Total Assets” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of the total
assets held by the Borrower and its Subsidiaries on that date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means an agreement, satisfactory in form and substance to
the Administrative Agent and executed by the financial institution or securities
intermediary at which a Material Deposit Account or Material Securities Account,
as the case may be, is maintained, pursuant to which such financial institution
or securities intermediary confirms and acknowledges the Administrative Agent’s
security interest in such account and agrees that the financial institution or
securities intermediary, as the case may be, will comply with instructions
originated by the Administrative Agent as to disposition of funds in such
account, without further consent by the Borrower or the applicable Subsidiary,
as the case may be.
“Convertible Senior Notes” means the Borrower’s 3.25% Convertible Senior Notes
due 2020.
“Convertible Senior Notes Indenture” means that certain Indenture dated as of
December 1, 2014, by and among the Borrower, certain of its Subsidiaries from
time to time party thereto and The Bank of New York Mellon Trust Company, N.A.,
as supplemented by that certain First Supplemental Indenture dated as of
December 8, 2014.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


9















--------------------------------------------------------------------------------





“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations, other than
Letter of Credit Fees, Secured Hedge Agreements and Secured Cash Management
Agreements, an interest rate equal to (i) the Base Rate plus (ii) the Applicable
Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum, in all cases to the fullest extent permitted by applicable Laws.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


10















--------------------------------------------------------------------------------





“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized or existing under
the laws of the United States, any state thereof or the District of Columbia.


“ECF Prepayment Percentage” means, for any relevant fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2018, (a) 50% if the
Consolidated Senior Secured Leverage Ratio as of the last day of such fiscal
year is greater than or equal to 1.25 to 1.00, and (b) 0% if the Consolidated
Senior Secured Leverage Ratio as of the last day of such fiscal year is less
than 1.25 to 1.00.
    
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).


“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of


11















--------------------------------------------------------------------------------





the other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
(c)    if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of the Eurodollar Rate.


12















--------------------------------------------------------------------------------





“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for Borrower for any fiscal year, the excess (if any)
of:
(a)    the sum, without duplication, of (i) Consolidated Net Income for such
fiscal year, (ii) the amount of all non-cash charges or losses to the extent
deducted in determining Consolidated Net Income for such fiscal year (excluding
any non-cash charges representing an accrual or reserve for a potential cash
charge in any future fiscal year) and (iii) decreases in Working Capital for
such fiscal year,
minus
(b)    the sum, without duplication, of:
(i)    the aggregate amount of cash actually paid by the Borrower and its
Subsidiaries during such fiscal year on account of (A) Capital Expenditures and
Permitted Acquisitions (but not the Closing Date Acquisitions) (other than any
amounts that were committed during a prior fiscal year to the extent such
amounts reduced Excess Cash Flow in such prior fiscal year per clause (b)(ii)
below) and (B) Investments pursuant to any of Sections 7.03(i), (m) or (n)
(except, in each case under this clause (b)(i), to the extent financed with the
proceeds of Indebtedness (other than revolving Indebtedness) or of any issuance
of Equity Interests),
(ii)    without duplication of amounts deducted from Excess Cash Flow in respect
of a prior period, at the option of the Borrower, the aggregate consideration
required to be paid in cash by the Borrower and its Subsidiaries pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such period relating to Capital Expenditures and Permitted Acquisitions, in each
case, to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period (except, in each case,
to the extent financed with the proceeds of Indebtedness (other than revolving
Indebtedness) or any issuance of Equity Interests); provided that to the extent
the aggregate amount actually utilized in cash to finance such Capital
Expenditure or Permitted Acquisition during such subsequent period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such subsequent period of four consecutive fiscal quarters,
(iii)    the aggregate amount of all scheduled principal payments of the Loans
(excluding mandatory prepayments of Term Loans) made by the Borrower and its
Subsidiaries during such fiscal year, but only to the extent that such scheduled
principal payments by their terms cannot be reborrowed or redrawn and do not
occur in connection with a refinancing of all or any portion of such
Indebtedness,
(iv)    the amount of all non-cash credits to the extent included in determining
Consolidated Net Income for such fiscal year,
(v)    increases to Working Capital for such fiscal year,
(vi)    the aggregate amount of gains on Dispositions of property by the
Borrower or its Subsidiaries during such fiscal year, to the extent such gains
are included in arriving at Consolidated Net Income and, except for non-cash
gains, represent prepayments made or to be made, or amounts reinvested in
operating assets, in each case pursuant to Section 2.05(b)(ii),
(vii)    any fees and expenses paid in cash during such fiscal year in
connection with any Investment, Disposition, incurrence or repayment of
Indebtedness, issuance of Equity Interests or amendment or modification of any
debt instrument (including any amendment or other modification of this Agreement
or the other Loan Documents) and including any such transaction undertaken but
not completed, in each case to the extent not already deducted from the
calculation of Consolidated Net Income, and
(viii)    any Beach Instalment Payments actually paid in such fiscal year by the
Borrower or any Subsidiary in connection with the Beach Acquisition.


13















--------------------------------------------------------------------------------





“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.21 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Sections 3.01(a)(ii) or (c)
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e); and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including pension plan
reversions, proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost
earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.
“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent, and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.
“Fee Letter” means the letter agreement, dated July 15, 2017, among the
Borrower, the Administrative Agent and the Arrangers.


14















--------------------------------------------------------------------------------





“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or the payment of such Indebtedness, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The
amount of any Guarantee pursuant to clause (b) above shall not exceed the value
of the assets subject to such Lien. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, (a) all direct and indirect Material Domestic
Subsidiaries of the Borrower and, to the extent no material adverse tax
consequences would result, Material Foreign Subsidiaries of the Borrower, and
any other Subsidiary of the Borrower that executes and delivers a Guaranty
Joinder Agreement from time to time after the Closing Date pursuant to Section
6.12 and (b) with respect to (i) Obligations owing by any Loan Party or any


15















--------------------------------------------------------------------------------





Subsidiary of a Loan Party (other than the Borrower) under any Secured Hedge
Agreement or any Cash Management Agreement and (ii) the payment and performance
by each Specified Loan Party of its obligations under its Guaranty with respect
to all Swap Obligations, the Borrower.
“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit F.
“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.12 or otherwise.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Impacted Loans” has the meaning assigned to such term in Section 3.03.
“Increase Effective Date” has the meaning assigned to such term in Section
2.14(a).
“Increase Joinder” has the meaning assigned to such term in Section 2.14(c).
“Incremental Commitments” means Incremental Revolving Commitments and/or the
Incremental Term Commitments.
“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.14(a).
“Incremental Term Commitments” has the meaning assigned to such term in Section
2.14(a).
“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.14(c).
“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was invoiced) including any purchase price


16















--------------------------------------------------------------------------------





adjustments with respect to any Permitted Acquisition and any earn-out
obligations when and upon the time at which the earn-out becomes certain and
non-contingent as to payment obligation;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; provided that this clause (g) shall not include obligations of
the Borrower to purchase, redeem, retire, defease or otherwise acquire for value
Equity Interests upon the exercise of any stock options or the vesting of
restricted stock, restricted units or performance share or unit awards of the
Borrower to the extent (and only to the extent) that such purchase, redemption
or acquisition for value would be permitted under Section 7.06(d)(ii); and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(iv).
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice, or such other period that is twelve months or less
requested by the Borrower and consented to by all the Appropriate Lenders;
provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business


17















--------------------------------------------------------------------------------





Day falls in another calendar month, in which case such Interest Period shall
end on the preceding Business Day;
(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the Person Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment. Without
limiting the generality of the foregoing, the term “Investment” shall include,
without limitation, any Acquisition.
“IP Collateral” means, collectively, the IP Rights that constitute Collateral
under the Security Agreement.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Landlord Waiver” means any landlord waiver, mortgagee waiver, bailee letter or
any similar acknowledgement agreement of any landlord in respect of any real
property other location where any Collateral is located, in each case in form
and substance reasonably satisfactory to the Administrative Agent.
“Latest Maturity Date” means the latest of the Maturity Date for the Revolving
Credit Facility, the Maturity Date for the Term Facility and any Incremental
Term Loan Maturity Date applicable to existing Incremental Term Loans, as of any
date of determination.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the


18















--------------------------------------------------------------------------------





expiry date thereof, or the increase of the amount thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lease” means each operating or capital lease of real or personal property, or
both, related to a location or operation of the Borrower or any of its
Subsidiaries, including, but not limited to, those leases set forth on Schedule
1.01(a)(ii).
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender and the L/C Issuer.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder. A Letter of
Credit may be a sight draft commercial letter of credit or a standby letter of
credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the customary form from time to
time in use by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).
“Liquidity” means, as of any date of determination, the sum of (a) the maximum
amount of the unused Revolving Credit Facility that the Borrower would be able
to incur on such date plus (b) the maximum amount of binding financing
commitments for the satisfaction of the Convertible Senior Notes on the maturity
date of the Convertible Senior Notes on terms and conditions reasonably
satisfactory to the Administrative Agent plus (c) the aggregate amount of
Qualified Cash and Cash Equivalents.


19















--------------------------------------------------------------------------------





“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.15 of this Agreement, (d) the Guaranty and Guaranty
Joinder Agreements, (e) the Collateral Documents, (f) the Fee Letter and (g)
each Issuer Document.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
“Material Contract” means any agreement or arrangement to which any Loan Party
is a party (other than the Loan Documents) with respect to which breach,
termination, nonperformance or failure to renew could reasonably be expected to
result in the loss of 5% or more of revenue for the Borrower and its
Subsidiaries in any twelve month period or could reasonably be expected to have
any other Material Adverse Effect; provided that the term “Material Contract”
shall not include any ordinary course distribution agreement that does not
include material defined purchase requirements.
“Material Deposit Account” means any Deposit Account of a Loan Party that
constitutes Collateral and that has an average daily balance in excess of
$1,000,000 based on the prior twelve month period.
“Material Domestic Subsidiary” means each Domestic Subsidiary of the Borrower
that individually represents greater than or equal to 10% of the Consolidated
Total Assets of the Borrower and its Subsidiaries; provided that in the event
that the Material Domestic Subsidiaries and the Borrower on a combined basis do
not represent at least eighty percent (80%) of the total assets of the Borrower
and its Domestic Subsidiaries on a combined basis (excluding in each case the
value of equity investments in subsidiaries) as of the end of the most recently
ended fiscal year, then in such case the Borrower shall identify additional
wholly-owned Domestic Subsidiaries to constitute Material Domestic Subsidiaries
such that the 80% test is satisfied.
“Material Foreign Subsidiary” means each Foreign Subsidiary of the Borrower that
individually represents greater than or equal to 10% of the Consolidated Total
Assets of the Borrower and its Subsidiaries.
“Material Intellectual Property License” means any Material Contract that is a
license relating to intellectual property owned, held or used by any Loan Party.
“Material Leased Real Property” means any real property leased by a Loan Party
that is (a) either listed on Schedule 1.01(a)(ii) or is material (as reasonably
determined by the Borrower and the Administrative Agent) to the operations of
the Borrower and its Subsidiaries and (b) owned by a Person other than a Loan
Party.
“Material Securities Account” means any Securities Account of a Loan Party with
an average daily balance in an amount in excess of $1,000,000 based on the prior
twelve month period.
“Maturity Date” means (a) with respect to the Revolving Credit Facility, October
6, 2022 and (b) with respect to the Term Facility, October 6, 2022; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day; provided further that if any of
the Convertible Senior Notes remain outstanding on the date that is 91 days
prior to the maturity date of the Convertible Senior Notes and the


20















--------------------------------------------------------------------------------





Borrower has not satisfied the Refinancing Condition, then the Maturity Date
with respect to each of the Revolving Credit Facility and the Term Facility will
be the Springing Maturity Date.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.
“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at Section
1395, et seq. of Title 42 of the United States Code.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means:
(a)    with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
any Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and excluding any cash held in escrow until such time as
such cash is released to the Borrower or any Loan Party) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by such Loan Party or such Subsidiary
in connection with such transaction and (C) income taxes reasonably estimated to
be actually payable within two years of the date of the relevant transaction as
a result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds; and
(b)    with respect to the incurrence or issuance of any Indebtedness by any
Loan Party or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith.


21















--------------------------------------------------------------------------------





“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that the Obligations shall exclude
any Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 3.06 or 10.13).
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.


22















--------------------------------------------------------------------------------





“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Acquisition” means an Acquisition with respect to which all of the
following conditions shall have been satisfied (or the Required Lenders shall
have otherwise approved such Acquisition):
(a)the Person, division or business being acquired (the “Acquired Business”)
shall be in such lines of business such that the Borrower will be in compliance
with Section 7.07 after giving effect to such Acquisition; provided that this
clause (a) shall not apply to the extent no Person, division or business is
being acquired in connection with such Acquisition;
(b)the board of directors or other similar governing body of the Person to be
acquired or whose assets or division or other relevant business are to be
acquired) shall have approved such Acquisition;
(c)the Total Consideration paid or payable with respect to such Acquisition
(excluding consideration paid or payable with Equity Interests of the Borrower)
shall not exceed $100,000,000;
(d)before and after giving effect to such Acquisition, no Default or Event of
Default shall exist, including with respect to the covenants contained in
Section 7.11, before and after giving effect to such Acquisition, based on the
financial statements most recently delivered to the Administrative Agent
pursuant to Sections 6.01(a) or 6.01(b) as adjusted on a pro forma basis
including the Acquired Business based on reasonable pro forma assumptions of
management;
(e)to the extent that the Acquired Business has rights to any Medicare or
Medicaid receivables, prior to the closing of such Acquisition, (i) the Borrower
shall have given prior written notice of such to the Administrative Agent and
Lenders and (ii) the Borrower shall have complied with Section 6.17 with respect
to such Acquisition and the Acquired Business; and
(f)on or prior to the closing date of any Acquisition or series of related
Acquisitions where the Total Consideration is in excess of $20,000,000, the
Borrower shall have delivered to the Administrative Agent and each Lender an
executed officer’s certificate in form and substance reasonably satisfactory to
the Administrative Agent and the Required Lenders certifying that such
Acquisition satisfies all of the conditions set forth in this definition and
attaching thereto a Compliance Certificate.


“Permitted Convertible Indebtedness” means any unsecured Indebtedness issued
under the Convertible Senior Notes, and any refinancings or replacements thereof
that is unsecured Indebtedness issued by the Borrower and/or guaranteed by a
Loan Party; provided that (i) the amount of such Indebtedness is not increased
at the time of such refinancing or replacement except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and (ii) any Indebtedness in
connection with a refinancing or a replacement thereof shall (A) not mature or
require any payment of principal thereof prior to the date that is 91 days past
the Maturity Date and (B) have covenants that are not more restrictive (taken as
a whole) than those set forth herein; provided, further, that the conversion of
Permitted Convertible Indebtedness, including any requirement or decision to pay
cash upon any conversion of Permitted Convertible Indebtedness in lieu of all or
any portion of the Equity Interests of the Borrower due upon conversion of such
Permitted Convertible Indebtedness, and the requirement of the Borrower to
repurchase Permitted Convertible Indebtedness prior to its stated maturity date
upon a fixed date or upon the occurrence of a fundamental change (which would
include customary change of control provisions or a termination of trading of
the Borrower’s common stock on the exchange on which it is then listed), shall
not constitute a maturity or the requirement of any payment of principal of such
Permitted Convertible Indebtedness prior to the date that is 91 days past the
Maturity Date hereunder for purposes of this definition.


23















--------------------------------------------------------------------------------





“Permitted International Restructuring Transaction” means a transaction or
series of related transactions, the detailed steps of which were previously
provided to the Lenders, pursuant to which Borrower and its Subsidiaries,
including any Subsidiaries created after the Closing Date, reorganize the
organizational structure of Borrower’s Subsidiaries, including, but not limited
to, Dispositions of property, including, but not limited to, Intellectual
Property and Collateral, among and between the Borrower and its Subsidiaries,
Investments by the Borrower or any Subsidiary in any other Subsidiary and
Indebtedness of the Borrower to any Subsidiary or of any Subsidiary to the
Borrower or any other Subsidiary and consummation of Deferred Transfer Closings
(as defined in the Beach Acquisition Agreement and the Tango Acquisition
Agreement) pursuant to Section 2.08 of the Beach Acquisition Agreement and the
Tango Acquisition Agreement; provided, however, that pursuant to any such
transaction or series of related transactions, (a) no entity that is a Guarantor
immediately prior to the Permitted International Restructuring Transaction
ceases to be a Guarantor as a result of, or immediately after, the Permitted
International Restructuring Transaction, except in the case of a Guarantor that
mergers with another Loan Party in a transaction otherwise permitted under this
Agreement, (b) other than relating to transfers related to Deferred Transfer
Closings not to exceed $500,000, no tangible assets are transferred by any Loan
Party to any Subsidiary that is not a Guarantor, (c) other than transfers
relating to Deferred Transfer Closings not to exceed $5,000,000, any intangible
assets that are transferred by a Loan Party must be transferred to a wholly
owned Subsidiary whose Equity Interests are pledged, or will be pledged, to the
Administrative Agent pursuant to the terms of the Collateral Documents and such
intangible assets must not (i) be further transferred to any Person (except to
the Borrower or another Subsidiary whose Equity Interests are similarly pledged)
or (ii) be encumbered by any Lien other than Liens permitted pursuant to
Sections 7.01(a) and (m), (d) no other element thereof not expressly addressed
by clauses (a) through (c) above would reasonably be expected to be materially
adverse to any material interests of the Administrative Agent and the Lenders
and (e) the aggregate amount of such Dispositions and Investments made by Loan
Parties to Subsidiaries that are not Guarantors shall not exceed $250,000,000 in
the aggregate but without duplication; by way of example with respect to the
limit set forth in this clause (e), if the Borrower makes a Disposition of
property valued at $50,000,000 to “subsidiary x” in return for an Investment in
the form of a promissory note in the amount of $50,000,000, the aggregate amount
counted against the $250,000,000 limit is $50,000,000.
“Permitted Stock Repurchase” means the Borrower’s purchase, redemption or other
acquisition of the shares of its common stock or other Equity Interests
(including, but not limited to, securities convertible into or exchangeable for
shares of its capital stock) for solely cash consideration (a “Stock
Repurchase”) with respect to which all of the following conditions shall have
been satisfied:
(a)both before and after giving effect to such Stock Repurchase, no Default or
Event of Default shall exist or shall be caused thereby;
(b)the Borrower and its Subsidiaries shall be in actual and pro forma compliance
with the covenants contained in Section 7.11 before and after giving effect to
such Stock Repurchase; and
(c)after giving pro forma effect to such Stock Repurchase for the most recently
ended Measurement Period (including any incurrence and/or repayment of
Indebtedness in connection therewith), the Consolidated Senior Secured Leverage
Ratio is less than or equal to 1.25 to 1.00.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pledged Collateral” has the meaning given such term in the Security Agreement.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Cash and Cash Equivalents” means, as to the Loan Parties, as of any
date of determination, the aggregate amount of Unrestricted cash and Cash
Equivalents held by the Loan Parties (a) in domestic deposit accounts


24















--------------------------------------------------------------------------------





or securities accounts maintained with the Administrative Agent under, or
otherwise covered by a Control Agreement pursuant to, this Agreement and (b) in
escrow or similar designated accounts resulting from debt or equity financing
transactions intended for the purpose of satisfying the then outstanding
Convertible Senior Notes. For purposes hereof, “Unrestricted” means, when
referring to cash and Cash Equivalents of any Loan Party, that such cash and
Cash Equivalents (a) do not appear, or would not be required to appear, as
“restricted” on the financial statements of such Loan Party (unless related to
the Loan Documents or the Liens created thereunder), (b) are not subject to a
Lien in favor of any Person other than the Administrative Agent under the Loan
Documents or (c) are not otherwise unavailable to such Loan Party.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Refinancing Condition” means that the Borrower shall have demonstrated to the
reasonable satisfaction of the Administrative Agent (acting in consultation with
the Required Lenders) that (a) Liquidity on the Springing Maturity Date is
greater than the Required Amount on the Springing Maturity Date or (b) no more
than $17,000,000 in aggregate principal amount of the Convertible Senior Notes
is outstanding on the Springing Maturity Date, whether as a result of the
Borrower’s repurchases of or tenders for the Convertible Senior Notes, or the
conversion or repayment of the Convertible Senior Notes pursuant to surrenders
for conversion by holders of the Convertible Senior Notes in accordance with the
Convertible Senior Notes Indenture, or (c) on or prior to the Springing Maturity
Date, the Borrower shall have defeased all of the Convertible Senior Notes
pursuant to the defeasance provisions contained in the Convertible Senior Notes
Indenture.
“Register” has the meaning specified in Section 10.06(c).
“Related Documents” means the Closing Date Acquisition Agreements and all
material documents, instruments and agreements entered into in connection with
the foregoing.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Amount” means, as of any date of determination, the sum of (a) the
aggregate outstanding principal amount of the Convertible Senior Notes on such
date and (b) $2,700,000.
“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Commitments; provided that
the amount of any participation in any Swing Line Loan and Unreimbursed Amounts
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or L/C Issuer, as the case may be, in making such
determination; and provided, further, that (x) the unused Revolving Credit
Commitment of, and the portion of the Total Revolving Credit Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders and (y) the portion of the Term
Facility held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Lenders.


25















--------------------------------------------------------------------------------





“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.
“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the Borrower so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment by such Person. Notwithstanding the foregoing, the
following shall not constitute a Restricted Payment: (1) the conversion of
(including any cash payment upon conversion), or payment of any principal or
premium on, any Permitted Convertible Indebtedness (including any payment of
cash in lieu of fractional shares), (2) the payment of any interest (including
any “additional interest” pursuant to the terms of the Permitted Convertible
Indebtedness) with respect to any Permitted Convertible Indebtedness, or (3) any
conversion rate adjustments to Permitted Convertible Indebtedness pursuant to
the terms thereof, including, but not limited to, (i) adjustments resulting from
stock or cash dividends on Equity Interests of the Borrower, (ii) subdivisions
or combinations of the Equity Interests of the Borrower, (iii) payments in
respect of tender or exchange offers in respect of Equity Interests of the
Borrower, and (iv) customary make-whole adjustments relating to Permitted
Convertible Indebtedness.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.


26















--------------------------------------------------------------------------------





“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or
other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.
“Security Agreement” means the Security Agreement dated as of the Closing Date
by the Borrower and the Guarantors that are Domestic Subsidiaries to the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit G, as supplemented from time to time by the execution and
delivery of Security Joinder Agreements.
“Security Agreement Supplement” means each Security Agreement Supplement,
substantially in the form thereof attached to the Security Agreement executed
and delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.12 or otherwise.
“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.12 or otherwise.


27















--------------------------------------------------------------------------------





“Solvent” with respect to any Person, means that as of the date of determination
both (a)(i) the then fair saleable value of the tangible and intangible property
of such Person, including Equity Interests owned by such Person, is (A) greater
than the total amount of liabilities (including contingent liabilities) of such
Person and (B) not less than the amount that will be required to pay the
probable liabilities on such Person’s then existing debts as they become
absolute and due considering all financing alternatives and potential asset
sales reasonably available to such Person; (ii) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (iii) such Person does not intend to incur, or reasonably
believe that it will incur, debts beyond its ability to pay such debts as they
become due; and (b) such Person is “solvent” within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.21).
“Specified Purchase Agreement Representations” means the representations made by
the Target and/or Alpha, or any of their respective Subsidiaries or Affiliates,
with respect to the Target Assets in the Closing Date Acquisition Agreements as
are material to the interests of the Lenders, but only to the extent that the
Borrower (or its applicable Affiliates) have the right to terminate its and/or
their obligations under the Closing Date Acquisition Agreements, or to decline
to consummate the Closing Date Acquisitions pursuant to the Closing Date
Acquisition Agreements, as a result of a breach of such representation(s) in the
Closing Date Acquisition Agreements, determined without regard to whether any
notice is required to be delivered by the Borrower, the Target or any of their
respective Affiliates party to the Closing Date Acquisition Agreements.
“Specified Representations” means the representations and warranties (including
to the extent incorporated by reference in other Loan Documents) set forth in
Section 5.01(a), Section 5.01(b)(ii), Section 5.02, Section 5.03 (but only with
respect to no conflicts with or consents under the Loan Parties’ Organization
Documents and any applicable Law), Section 5.04, Section 5.14, Section 5.18(a)
(except to the extent any such Collateral is not required to be provided or
perfected on the Closing Date pursuant to the provisions hereof), Section 5.19,
Section 5.21 and Section 5.22.
“Springing Maturity Date” means the date that is 91 days prior to the maturity
date of the Convertible Senior Notes.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Summers Ridge Sale-Leaseback” means that certain sale-leaseback transaction
related to the Summers Ridge property.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master


28















--------------------------------------------------------------------------------





agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tango Acquisition” means the acquisition by the Borrower or any Subsidiary
thereof of certain assets of the Target (such assets, the “Tango Assets”)
pursuant to the Tango Acquisition Agreement.
“Tango Acquisition Agreement” means the Amended and Restated Triage Purchase
Agreement (including all schedules and exhibits thereto), dated as of September
15, 2017, by and among the Target, as seller, Quidel Cardiovascular Inc. (fka
QTB Acquisition Corp.), a Delaware corporation, as purchaser, for the purposes
of Section 6.13 and 12.15 thereof, the Borrower, as purchaser parent, and, for
the limited purposes therein set forth, Abbott Laboratories, an Illinois
corporation, with respect to the Tango Assets.
“Tango Assets” has the meaning set forth in the definition of “Tango
Acquisition”.
“Target” means Alere Inc., a Delaware corporation (as in existence after the
merger thereof with Alpha).
“Target Assets” means, collectively, (a) the Tango Assets and (b) the Beach
Assets.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


29















--------------------------------------------------------------------------------





“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.
“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.
“Term Loan” means an advance made by any Term Lender under the Term Facility.
“Term Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit C‑1.
“Total Consideration” means, with respect to any Acquisition, (without
duplication) the sum of (a) the total amount of cash paid in connection with
such Acquisition, (b) all Indebtedness incurred in connection with such
Acquisition, (c) such amount of liabilities assumed in connection with such
Acquisition (excluding normal trade payables, accruals and indemnities), (d) the
amount of Indebtedness payable to the seller in connection with such Acquisition
and (e) the amounts paid or to be paid under any covenant not to compete,
consulting agreements, “earn-up” or “earn-out” agreements and other deferred or
contingent payment obligations in connection with such Acquisition, as
reasonably estimated by the Borrower.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Transactions” means, collectively, (a) the Closing Date Acquisitions, (b) the
entering into of this Agreement and making of Credit Extensions on the Closing
Date, (c) the payment of fees, commissions, transaction costs and expenses
incurred in connection with each of the foregoing and (d) all related
transactions to occur on or prior to the Closing Date.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


30















--------------------------------------------------------------------------------





“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Working Capital” means, for the Borrower and its Subsidiaries on a consolidated
basis and calculated in accordance with GAAP, as of any date of determination,
the excess of (a) current assets (other than cash, Cash Equivalents, taxes and
deferred taxes) over (b) current liabilities, excluding, without duplication,
(i) the current portion of any long-term Indebtedness, (ii) outstanding
Revolving Credit Loans, Term Loans and Swing Line Loans, (iii) the current
portion of current taxes and deferred income taxes and (iv) the current portion
of accrued Consolidated Interest Charges.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial


31















--------------------------------------------------------------------------------





Statements, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded. For the
avoidance of doubt, and without limitation of the foregoing, Permitted
Convertible Indebtedness shall at all times be valued at the full stated
principal amount thereof and shall not include any reduction or appreciation in
value of the shares deliverable upon conversion thereof.


(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.


(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein but for no other purpose.


1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Pacific time (daylight or standard, as
applicable)


The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


1.07    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the
Administrative Agent as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 8:00


32















--------------------------------------------------------------------------------





a.m. on the date two Business Days prior to the date of such determination;
provided that the Administrative Agent may obtain such spot rate from another
financial institution designated by the Administrative Agent if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency.


ARTICLE II
THE COMMITMENTS and Credit Extensions


2.01    The Loans. (a)  The Term Borrowing. Subject to the terms and conditions
set forth herein, each Term Lender severally agrees to make a single loan to the
Borrower on the Closing Date in an amount not to exceed such Term Lender’s
Term Commitment. The Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of the Term Facility. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.


(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the Revolving Credit Exposure shall not
exceed such Revolving Credit Lender’s Revolving Credit Commitment. Within the
limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this Section
2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.


2.02    Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone, or (B) a
Committed Loan Notice; provided that any telephone notice must be confirmed
immediately by delivery to the Administrative Agent of a Committed Loan Notice.
Each such Committed Loan Notice must be received by the Administrative Agent not
later than 8:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurodollar Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 8:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 8:00 a.m., three Business Days before the requested date
of such Borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the Borrower is requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to


33















--------------------------------------------------------------------------------





the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.


(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the applicable Facility of the applicable Term Loans or Revolving Credit
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in Section 2.02(a). In
the case of a Term Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 10:00 a.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.


(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.


(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.


(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than 10 Interest Periods in effect in the aggregate in respect of the
Facilities.


(f)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.


2.03    Letters of Credit.


(a)    The Letter of Credit Commitment.


(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries, and
to amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and (B)
the Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the Revolving Credit
Exposure shall not exceed such Lender’s


34















--------------------------------------------------------------------------------





Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.


(ii)The L/C Issuer shall not issue any Letter of Credit if:


(A)subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or


(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders and
the L/C Issuer have approved such expiry date.


(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;


(B)the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;


(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;


(D)the Letter of Credit is to be denominated in a currency other than Dollars;


(E)any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or


(F)the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.


(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.


35















--------------------------------------------------------------------------------





(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.


(vi)The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.


(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (1)
the Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
customary documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the L/C Issuer
or the Administrative Agent may reasonably require.


(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.


(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a
standby Letter of Credit that has automatic extension provisions (each,


36















--------------------------------------------------------------------------------





an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such standby Letter of Credit is issued.
Unless otherwise directed by the L/C Issuer, the Borrower shall not be required
to make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such standby Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the L/C Issuer shall not permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation at
such time to issue such standby Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.


(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 1:00 p.m. on the
Business Day after the date of any payment by the L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing plus accrued interest on the amount of such drawing (which interest
shall accrue from the Honor Date to the time of reimbursements as if the amount
of such drawing were a Base Rate Loan). If the Borrower fails to so reimburse
the L/C Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.


(ii)    Each Revolving Credit Lender (including a Lender acting as L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available (and
the Administrative Agent may apply Cash Collateral provided for this purpose)
for the account of the L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Revolving Credit Percentage of the Unreimbursed
Amount not later than 10:00 a.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any


37















--------------------------------------------------------------------------------





other reason, the Borrower shall be deemed to have incurred from the L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.


(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.


(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.


(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.


(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.


(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand


38















--------------------------------------------------------------------------------





to the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;


(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;


(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;


(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.


39















--------------------------------------------------------------------------------





None of the L/C Issuer, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the L/C Issuer
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Revolving Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.


(g)Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.


(h)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage a Letter of Credit fee (the “Letter of Credit Fee”)
for each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.


(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the daily amount available to be drawn under such
Letter of Credit


40















--------------------------------------------------------------------------------





on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.


(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.


2.04    Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) to the Borrower from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Revolving Credit Percentage of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility at such time, and (ii) the Revolving Credit Exposure of any Revolving
Credit Lender shall not exceed such Lender’s Revolving Credit Commitment, (y)
the Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan, and (z) the Swing Line Lender shall not be under
any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate. Immediately upon the making of a Swing Line
Loan, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.


(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 1:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and


41















--------------------------------------------------------------------------------





conditions hereof, the Swing Line Lender will, not later than 2:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrower.


(c)    Refinancing of Swing Line Loans.


(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 10:00 a.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.


(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.


(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.


(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or


42















--------------------------------------------------------------------------------





otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.


(d)    Repayment of Participations.


(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.


(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.


(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.


2.05    Prepayments.


(a)    Optional.


(i)     Subject to the last sentence of this Section 2.05(a)(i), the Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans and Revolving Credit Loans in whole or in part
without premium or penalty; provided that (A) such notice must be in a form
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 8:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(C) any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid to
but not including the date of the repayment, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments thereof as the Borrower may direct (and, in the absence
of any such direction, to the principal repayment installments thereof on a
pro-rata basis), and subject to Section 2.16, each such prepayment shall be paid
to the Lenders in accordance with their respective Applicable Percentages in
respect of each of the Term Facility.


43















--------------------------------------------------------------------------------





(ii)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 10:00 a.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(b)    Mandatory.


(i)    Following the end of each fiscal year of the Borrower, commencing with
the fiscal year ending December 31, 2018, the Borrower shall prepay Loans in an
aggregate amount equal to (A) the ECF Prepayment Percentage of Excess Cash Flow
for such fiscal year less (B) the aggregate principal amount of Term Loans
prepaid pursuant to Section 2.05(a)(i) during such fiscal year. Each prepayment
pursuant to this Section 2.05(b)(i) shall be made no later than the date that is
five Business Days after the date on which financial statements are required to
be delivered pursuant to Section 6.01(a) with respect to the fiscal year for
which Excess Cash Flow is being calculated (such prepayments to be applied as
set forth in clauses (v) and (vii) below).


(ii)    If any Loan Party or any of its Subsidiaries Disposes of any property
(other than any Disposition of any property permitted by Section 7.05(b)-(e) or
(g)-(n)) which results in the realization by such Person of Net Cash Proceeds,
the Borrower shall prepay an aggregate principal amount of Loans equal to 100%
of such Net Cash Proceeds immediately upon receipt thereof by such Person (such
prepayments to be applied as set forth in clauses (v) and (vii) below); provided
that (A) no prepayment shall be required to be made with up to 30% of the Net
Cash Proceeds from the Summers Ridge Sale-Leaseback to the extent used on
Capital Expenditures or fees in connection with the Summers Ridge Sale-Leaseback
or to make Beach Instalment Payments and (B) with respect to any Net Cash
Proceeds realized under any other Disposition described in this Section
2.05(b)(ii), at the election of the Borrower (as notified by the Borrower to the
Administrative Agent on or prior to the date of such Disposition), and so long
as no Default shall have occurred and be continuing, the Borrower or such
Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets so long as (1) within 180 days after receipt of such Net
Proceeds, such reinvestment shall have been consummated (or a definitive
agreement to so reinvest shall have been executed), and (2) if a definitive
agreement to so reinvest has been executed within such 180-day period, then such
reinvestment shall have been consummated within 180 days after the date of
entering into of such definitive agreement (in each case, as certified by the
Borrower in writing to the Administrative Agent); and provided further that any
Net Cash Proceeds not subject to such definitive agreement or so reinvested
shall be immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(ii).


(iii)    Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary (such prepayments to be applied as set forth in clauses (v) and (vii)
below).


(iv)    Upon any Extraordinary Receipt received by or paid to or for the account
of any Loan Party or any of its Subsidiaries, and not otherwise included in
clause (ii) or (iii) of this Section 2.05(b), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary (such prepayments to be applied as set forth in clauses (v) and (vii)
below); provided, however, that with respect to any proceeds of insurance,
condemnation awards (or payments in lieu thereof) or indemnity payments, at the
election of the Borrower (as notified by the Borrower to the Administrative
Agent on or prior to the date of receipt of such insurance proceeds,
condemnation awards or indemnity payments), and so long as no Default shall have
occurred and be continuing, such Loan Party or such Subsidiary may reinvest all
or any portion of such Net Cash Proceeds in operating assets so long as (A)
within 180 days after receipt of such Net Proceeds, such reinvestment shall


44















--------------------------------------------------------------------------------





have been consummated (or a definitive agreement to so reinvest shall have been
executed), and (B) if a definitive agreement to so reinvest has been executed
within such 180-day period, then such reinvestment shall have been consummated
within 180 days after the date of entering into of such definitive agreement (in
each case, as certified by the Borrower in writing to the Administrative Agent);
and provided further that any Net Cash Proceeds not subject to such definitive
agreement or so reinvested shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.05(b)(iv).


(v)Each prepayment of Loans pursuant to the foregoing provisions of this Section
2.05(b)(i) through (iv) shall be applied, first, to the Term Facility to the
principal repayment installments thereof in direct order of maturity to the next
four principal repayment installments thereof and, thereafter, to the remaining
principal repayment installments (including any installment on the Maturity
Date) thereof on a pro rata basis and, second, to the Revolving Credit Facility
in the manner set forth in clause (vii) of this Section 2.05(b); provided that
each prepayment of Loans arising in connection with the Summers Ridge
Sale-Leaseback shall be applied, first, to the Term Facility to the remaining
principal repayment installments (including any installment on the Maturity
Date) thereof on a pro rata basis and, second, to the Revolving Credit Facility
in the manner set forth in clause (vii) of this Section 2.05(b).


(vi)If for any reason the Total Revolving Credit Outstandings at any time exceed
the Revolving Credit Facility at such time, the Borrower shall immediately
prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.


(vii)Prepayments of the Revolving Credit Facility made pursuant to this Section
2.05(b), first, shall be applied ratably to the L/C Borrowings and the Swing
Line Loans, second, shall be applied ratably to the outstanding Revolving Credit
Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (i), (ii), (iii) or (iv) of this Section 2.05(b),
the amount remaining, if any, after the prepayment in full of all L/C
Borrowings, Swing Line Loans and Revolving Credit Loans outstanding at such time
and the Cash Collateralization of the remaining L/C Obligations in full may be
retained by the Borrower for use in the ordinary course of its business. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the L/C
Issuer or the Revolving Credit Lenders, as applicable.


2.06    Termination or Reduction of Commitments. (a) Optional. The Borrower may,
upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or from time
to time permanently reduce the Revolving Credit Facility, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 8:00 a.m. five Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $10,000,000 or any whole multiple of
$1,000,000 in excess thereof and (iii) the Borrower shall not terminate or
reduce (A) the Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Revolving Credit Outstandings
would exceed the Revolving Credit Facility as proposed to be reduced, (B) the
Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit as proposed to be reduced, or (C) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit as proposed to be reduced.


(b)    Mandatory.  


(i)    The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the date of the Term Borrowing.


(ii)    If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Revolving Credit


45















--------------------------------------------------------------------------------





Facility at such time, the Letter of Credit Sublimit or the Swing Line Sublimit,
as the case may be, shall be automatically reduced by the amount of such excess.


(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.


2.07    Repayment of Loans.


(a)    Term Loans. The Borrower shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding on the last Business Day of each
fiscal quarter set forth below (with the first such payment date being the last
day of the fiscal quarter of the Borrower after the fiscal quarter in which the
Closing Date occurs) in an amount equal to the percentage set forth opposite
such date times the aggregate initial principal amount of the Term Loans
actually made on the Closing Date pursuant to Section 2.01(a) (which amounts
shall be reduced as a result of the application of mandatory and voluntary
prepayments as set forth herein):
Quarterly Payment Date
Amount
First four quarterly payment dates
1.250%
Next four quarterly payment dates
1.875%
Each quarterly payment date thereafter
2.500%



provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date.
(b)    Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.


(c)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.


2.08    Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.


(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear


46















--------------------------------------------------------------------------------





interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in Sections 2.08(b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
    
2.09    Fees. In addition to certain fees described in Sections 2.03(h) and (i):


(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.16. For the avoidance of doubt, the Outstanding Amount of Swing Line
Loans shall not be counted towards or considered usage of the Aggregate
Commitments for purposes of determining the Commitment Fee. The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period for the
Revolving Credit Facility. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Fee Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect.


(b)    Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.


(b)    If, as a result of any restatement of the financial statements of the
Borrower or for any other reason, the Borrower or the Lenders determine that (i)
the Consolidated Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the


47















--------------------------------------------------------------------------------





Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive for the two year
period immediately following the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.
2.11    Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.


(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 11:00 a.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 11:00 a.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.


(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 9:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each


48















--------------------------------------------------------------------------------





day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.




49















--------------------------------------------------------------------------------





2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations and
Swing Line Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.14    Increase in Commitments.


(a)    Borrower Request. The Borrower may from time to time by written notice to
the Administrative Agent elect to request (x) prior to the Maturity Date for the
Revolving Credit Facility, an increase to the existing Revolving Credit
Commitments (each, an “Incremental Revolving Commitment”) and/or (y) the
establishment of one or more new term loan commitments (each, an “Incremental
Term Commitment”), by an aggregate amount not in excess of $50,000,000. Each
such notice shall specify (i) the date (each, an “Increase Effective Date”) on
which the Borrower proposes that the Incremental Commitments shall be effective,
which shall be a date not less than 10 Business Days after the date on which
such notice is delivered to the Administrative Agent and (ii) the identity of
each Eligible Assignee to whom the Borrower proposes any portion of such
Incremental Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
Incremental Commitments may elect or decline, in its sole discretion, to provide
such Incremental Commitment. Each Incremental Commitment shall be in an
aggregate amount of at least $10,000,000 (provided that such amount may be less
than $10,000,000 if such amount represents all remaining availability under the
aggregate limit in respect of Incremental Commitments set forth in above).


(b)    Conditions. The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:


50















--------------------------------------------------------------------------------





(i)    each of the conditions set forth in Section 4.02 shall be satisfied;


(ii)    no Default shall have occurred and be continuing or would result from
the borrowings to be made on the Increase Effective Date;


(iii)    the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 2.14(b), the representations and
warranties contained in Section 5.05(a) and Section 5.05(b) shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01;


(iv)    on a pro forma basis (assuming, in the case of Incremental Revolving
Commitments, that such Incremental Revolving Commitments are fully drawn), the
Borrower shall be in compliance with each of the covenants set forth in Section
7.11 and the Consolidated Leverage Ratio shall not be greater than “0.25x” turn
less than the maximum Consolidated Leverage Ratio permitted for that Measurement
Period under Section 7.11(a), in each case as of the end of the latest fiscal
quarter for which internal financial statements are available;


(v)    the Borrower shall make any breakage payments in connection with any
adjustment of Revolving Credit Loans pursuant to Section 2.14(d); and


(vi)    the Borrower shall deliver or cause to be delivered officer’s
certificates and legal opinions of the type delivered on the Closing Date to the
extent reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent.


(c)    Terms of New Loans and Commitments. The terms and provisions of Loans
made pursuant to Incremental Commitments shall be as follows:


(i)    terms and provisions of Incremental Term Loans shall be, except as
otherwise set forth herein or in the Increase Joinder, identical to the Term
Loans (it being understood that Incremental Term Loans may be a part of the Term
Loans) and to the extent that the terms and provisions of Incremental Term Loans
are not identical to the Term Loans (except to the extent permitted by clause
(iii) or (iv) below) they shall be reasonably satisfactory to the Administrative
Agent; provided that in any event the Incremental Term Loans must comply with
clauses (iii) and (iv) below;


(ii)    the terms and provisions of Revolving Credit Loans made pursuant to new
Commitments shall be identical to the Revolving Credit Loans;


(iii)    the weighted average life to maturity of any Incremental Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
then existing Term Loans; and


(iv)    the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the then Latest Maturity Date;


The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them. Notwithstanding the provisions of Section 10.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.14. In addition, unless otherwise specifically
provided herein, all references in Loan Documents to Revolving Credit Loans or
Term Loans shall be deemed, unless the context otherwise requires, to include
references


51















--------------------------------------------------------------------------------





to Revolving Credit Loans made pursuant to Incremental Revolving Commitments and
Incremental Term Loans that are Term Loans, respectively, made pursuant to this
Agreement.
(d)    Adjustment of Revolving Credit Loans. To the extent the Commitments being
increased on the relevant Increase Effective Date are Incremental Revolving
Commitments, then each Revolving Credit Lender that is acquiring an Incremental
Revolving Commitment on the Increase Effective Date shall make a Revolving
Credit Loan, the proceeds of which will be used to prepay the Revolving Credit
Loans of the other Revolving Credit Lenders immediately prior to such Increase
Effective Date, so that, after giving effect thereto, the Revolving Credit Loans
outstanding are held by the Revolving Credit Lenders pro rata based on their
Revolving Credit Commitments after giving effect to such Increase Effective
Date. If there is a new borrowing of Revolving Credit Loans on such Increase
Effective Date, the Revolving Credit Lenders after giving effect to such
Increase Effective Date shall make such Revolving Credit Loans in accordance
with Section 2.01(b).


(e)    Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to the Borrower in an amount equal to its new Commitment.


(f)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to Section 2.14 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, to the
extent set forth in the Increase Joinder. The Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Collateral
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such class of Term Loans or any such new
Commitments.


(g)    Conflicting Provisions. This Section 2.14 shall supersede any provisions
in Section 2.13 or 10.01 to the contrary. No increase pursuant to Section 2.14
shall increase the Letter of Credit Sublimit or the Swing Line Sublimit without
the written consent of the L/C Issuer or the Swing Line Lender, as applicable.
    
2.15    Cash Collateral.


(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrower shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases),
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, promptly upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer. Additionally, if the
Administrative Agent notifies the Borrower at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall provide Cash Collateral for the Outstanding Amount of
the L/C Obligations in an amount not less than the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.


52















--------------------------------------------------------------------------------





(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). All Cash Collateral
(other than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.
The Borrower shall pay on demand therefor from time to time all customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly to the Person providing the Cash Collateral following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuer that there exists excess Cash Collateral; provided, however, (x)
any such release to the Person providing the Cash Collateral shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
    
2.16    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lender”.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts


53















--------------------------------------------------------------------------------





owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)    Certain Fees.


(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).


(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.15.


(C)With respect to any fee payable under Section 2.09(a) or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.


(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. Subject to Section 10.19, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or


54















--------------------------------------------------------------------------------





remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lender’s Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.15.


(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.


(i)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.


(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code (as determined in the good faith discretion of such Person) to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Administrative Agent shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code (as determined in the good faith discretion
of such Person) to withhold or deduct any Taxes from any payment, then (A) such
Loan Party or the Administrative Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


55















--------------------------------------------------------------------------------





(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.


(c)    Tax Indemnifications.


(i)    The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
Upon making such payment to the Administrative Agent, the Borrower shall be
subrogated to the rights of the Administrative Agent pursuant to Section
3.01(c)(ii) below against the applicable Defaulting Lender or L/C Issuer (other
than the right of set off pursuant to the last sentence of Section 3.01(c)(ii)).


(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Borrower, as applicable, against any Excluded Taxes
attributable to such Lender or the L/C Issuer, in each case, that are payable or
paid by the Administrative Agent or the Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).


(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be, with the Taxes so paid
by the Borrower or by the Administrative to such Governmental Authority to be
deemed to have been made under this Agreement to the affected Lender.


(e)    Status of Lenders; Tax Documentation.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit


56















--------------------------------------------------------------------------------





such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B) required by applicable
law other than the Code or the taxing authorities of the jurisdiction pursuant
to such applicable law to comply with the requirements for exemption or
reduction of withholding tax in that jurisdiction) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(2)executed copies of IRS Form W-8ECI;


(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or


(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;


57















--------------------------------------------------------------------------------





(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if Tax subject to indemnification and giving rise to such refund
had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such tax had never been paid.
This subsection shall not be construed to require any Recipient to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.


(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to perform any of its obligations
hereunder or make, maintain or fund or charge interest with respect to any
Credit Extension or to determine or charge


58















--------------------------------------------------------------------------------





interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to issue, make, maintain, fund or charge
interest with respect to any such Credit Extension or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.


3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a)  the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a)(i) above, “Impacted Loans”), or (b) the Administrative Agent or the affected
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the affected Lenders revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.


Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section, (2)
the affected Lenders notify the Administrative Agent and the Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.


59















--------------------------------------------------------------------------------





3.04    Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or the L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate, together with reasonably
detailed calculations, of a Lender or the L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs


60















--------------------------------------------------------------------------------





or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof).


(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.


3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise)


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. Each Lender may make any Credit Extension to the
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.




61















--------------------------------------------------------------------------------





(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.


3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.


ARTICLE IV
CONDITIONS PRECEDENT TO Credit Extensions


4.01    Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:


(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:


(i)    counterparts of this Agreement and the Guaranty executed by each Person a
party thereto, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrower;


(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;


(iii)    counterparts of the Security Agreement, duly executed by each Loan
Party, together with:


(A)    certificates and instruments representing the Pledged Collateral referred
to therein accompanied by undated stock powers or instruments of transfer
executed in blank;


(B)    proper UCC financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement;


(C)    to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to perfect the Administrative Agent’s and the
Secured Parties’ security interest in the Collateral; and


(D)    (i) searches of UCC or similar filings in the jurisdiction of
incorporation or formation, as applicable, of each Loan Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Liens permitted by Section 7.01, (ii)
Tax lien, judgment and bankruptcy searches or other evidence reasonably
satisfactory to it that all Taxes, filing fees, recording fees related to the
perfection of the Liens on the Collateral have been paid and (iii) searches of
ownership of intellectual property in the appropriate governmental offices as
requested by the Administrative Agent;


(iv)    a Copyright Security Agreement, Patent Security Agreement and Trademark
Security Agreement (as each such term is defined in Security Agreement and to
the extent applicable) (together with each other intellectual property security
agreement delivered pursuant to Section 6.12, in each case as amended, the
“Intellectual Property Security Agreement”), duly executed by each applicable
Loan Party, together with


62















--------------------------------------------------------------------------------





evidence that all action that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Intellectual Property
Security Agreement has been taken;


(v)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Borrower and each
Guarantor as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Borrower or Guarantor is a party or is to be a party;


(vi)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower and each Guarantor is duly
organized or formed, and that the Borrower and each Guarantor is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;


(vii)    favorable opinions of Snell & Wilmer L.L.P. and Vorys, Sater, Seymour
and Pease LLP, counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, substantially in the forms
set forth in Exhibit J;


(viii)a certificate signed by a Responsible Officer of the Borrower certifying
that (A) the conditions specified in Section 4.01(b) and 4.01(c)(ii) have been
satisfied and (B) each of the Specified Representations and the Specified
Purchase Agreement Representations are true and correct in all material respect
(or, with respect to representations and warranties modified by materiality
standards, in all respects) on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respect (or, with respect to representations and warranties modified by
materiality standards, in all respects) as of such earlier date;


(ix)a solvency certificate substantially in the form of Exhibit I signed by the
chief financial officer of the Borrower;


(x)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Secured Parties, as
an additional insured or lenders loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;


(xi)(A) audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of, and related statements of income and cash flows
of the Borrower and its consolidated Subsidiaries for, the fiscal years ended
December 31, 2014, December 31, 2015 and December 31, 2016 and (B) unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of, and related statements of income and cash flows of the Borrower
and its consolidated Subsidiaries for, each subsequent fiscal quarter (other
than the fourth fiscal quarter of any fiscal year) of the Borrower and its
consolidated Subsidiaries ended after December 31, 2016 and ended at least 45
days before the Closing Date;


(xii)(A) a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of the Borrower and its Subsidiaries as of, and
for the twelve-month period ending on, the last day of the most recently
completed four fiscal quarter period ended at least 45 days prior to the Closing
Date (or 90 days prior to the Closing Date in case such four fiscal quarter
period is the end of the Borrower’s fiscal year), prepared after giving effect
to the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such statement of income) and (B) consolidated forecasts for the Borrower and
its Subsidiaries (after giving effect to the Transactions) of balance sheets,
income statements and cash flow statements on an annual basis for each year
during the term of the Facilities and on a quarterly basis for the first year
after the Closing Date; and




63















--------------------------------------------------------------------------------





(xiii)(A) a Request for Credit Extension in accordance with the requirements
hereof (including the notice periods set forth in Section 2.02(a) with respect
to each Type of Loan being requested on the Closing Date, and with a copy to the
L/C Issuer or the Swing Line Lender, if applicable), (B) a Funding Indemnity
Letter (in a form provided by the Administrative Agent) with respect to any
Eurodollar Rate Loans to be made on the Closing Date and (C) a customary flow of
funds statement executed by the Borrower with respect to all Credit Extensions
and other Transactions to occur on the Closing Date.


Notwithstanding anything to the contrary in Section 4.01(a), to the extent any
Collateral is not or cannot be provided, or the lien on any such Collateral is
not or cannot be perfected, on the Closing Date after the Borrower’s, its
Subsidiaries’ and its Affiliates’ respective use of commercially reasonable
efforts without undue burden or expense to do so, the provision of such
Collateral or perfection of such lien shall not constitute a condition precedent
to the availability of the initial Credit Extensions but shall be required to be
provided (or perfected) after the Closing Date pursuant to Section 6.22 hereof;
provided that, notwithstanding the foregoing, each of the following shall be
required on the Closing Date: (1) the execution and delivery of the Guaranty by
each Guarantor, (2) the execution and delivery of all applicable Collateral
Documents by each Loan Party, (3) the delivery of UCC financing statements with
respect to each Loan Party (or an authorization permitting the Administrative
Agent to file UCC financing statements with respect to each such Loan Party),
(4) other than with respect to the Target Assets, the delivery of Intellectual
Property Security Agreements with respect to each Loan Party that owns U.S.
intellectual property for filing with the United States Patent and Trademark
Office or the United States Copyright Office (or an authorization permitting the
Administrative Agent to file Intellectual Property Security Agreements with
respect to each such Loan Party) and (5) the delivery (including the provision
of an applicable stock power or similar instrument of transfer) of the security
interest in the certificated equity interests of each direct and indirect
subsidiary of any Loan Party that are required to be pledged as Collateral.
(b)    Since March 31, 2017, there shall not have occurred a Closing Date
Material Adverse Effect with respect to the Target Assets, or any event,
condition or contingency that could reasonably expected to have a Closing Date
Material Adverse Effect.


(c)    (i) The Administrative Agent shall have received a final, executed copy
of each of the Closing Date Acquisition Agreements and the other Related
Documents, including all exhibits, annexes, schedules, other attachments and
other disclosure letters thereto, and any modification, amendment, consent or
waiver thereof since the execution thereof on July 15, 2017, and (ii) the
Closing Date Acquisitions shall have been consummated, or substantially
simultaneously with the closing under the Facilities shall be consummated
(including the consummation of the applicable regulatory requirements and
receipt of the applicable third party consents, in each case, as set forth in
the Closing Date Acquisition Agreements), in each case, in all material respects
in accordance with the terms of the Closing Date Acquisition Agreements, after
giving effect to any modifications, amendments, consents or waivers, other than
those modifications, amendments, consents or waivers that are materially adverse
to the interests of the Lenders, the Administrative Agent and the Arrangers.


(d)    The Administrative Agent and the Lenders shall have received at least one
Business Day before the Closing Date all documentation and other information
about the Loan Parties and their Subsidiaries that shall have been reasonably
requested by the Administrative Agent or the Lenders in writing at least five
(5) business days prior to the Closing Date that the Administrative Agent and
the Lenders reasonably determine is required by applicable regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act (provided
that such information shall, to the extent requested at least ten (10) Business
Days prior to the Closing Date, have been provided at least five (5) Business
Days prior to the Closing Date).


(e)    (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.


(f)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative


64















--------------------------------------------------------------------------------





Agent) to the extent invoiced at least one Business Day (or such shorter time as
the Borrower may agree) prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).


Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02    Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans and other than the initial Credit Extension on the Closing
Date, which shall be subject solely to the conditions in Section 4.01) is
subject to the following conditions precedent:


(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in Sections
5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively (but if such representation
or warranty is qualified by “material” or “Material Adverse Effect”, such
representation or warranty shall be true and correct in all respects).


(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


65















--------------------------------------------------------------------------------





ARTICLE V
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and consummate
the Transaction, and (c) is duly qualified and is licensed and, as applicable,
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.


5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with in any material
respect or result in any material breach or contravention of, or the creation of
any material Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law
applicable to any Loan Party.


5.03    Governmental Authorization; Other Consents. Except for filings necessary
to perfect and maintain Liens granted under the Loan Documents and other
immaterial filings with any Governmental Authority, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions.


5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles.


5.05    Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and (ii) fairly present, in all material respects, the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.


(b)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated June 30, 2017, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present, in all material respects, the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
  


66















--------------------------------------------------------------------------------





(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.


(d)    The consolidated forecasted balance sheets, statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(c) were prepared in good faith on the basis of assumptions which
the Borrower believed were fair in light of the conditions existing at the time
of delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s best estimate of its future financial condition and performance (it
being understood that projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that projections will be realized).


5.06    Litigation. Except as disclosed to the Administrative Agent and the
Lenders prior to the Closing Date, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened
overtly in writing, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties that (a) purport to affect or pertain to this Agreement, any
other Loan Document, any Related Document (solely on the Closing Date) or the
consummation of the Transactions, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.


5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that is, either
individually or in the aggregate, reasonably likely to have a Material Adverse
Effect. No Default has occurred and is continuing or is reasonably likely to
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.


5.08    Ownership of Property; Liens; Investments. Each of the Loan Party and
each of its Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.


5.09    Environmental Compliance. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


5.10    Insurance. The properties of the Borrower and its Subsidiaries are
insured with reputable insurance companies not Affiliates of the Borrower, in
such amounts (after giving effect to any self-insurance compatible with the
following standards), with such deductibles and covering such risks the Borrower
believes as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.


5.11    Taxes. The Borrower and its Subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material Taxes (whether or not shown on a tax
return), including in its capacity as a withholding agent, levied or imposed
upon it or its properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against the Borrower
or any Subsidiary that would, if made, have a Material Adverse Effect.


5.12    ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Pension Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501


67















--------------------------------------------------------------------------------





(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service. To the knowledge of the Borrower,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.


(b)    There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.


(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iii) neither the Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.


(d)    The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.


5.13    Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date, or
such later date as the Borrower has provided an update pursuant to Section
6.02(e), no Loan Party has any Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents. No Loan Party has any equity investments or owns any
Equity Interests in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13 (and those not yet required
to be set forth on an update to Schedule 5.13 pursuant to Section 6.02(e)). Set
forth on Part (c) of Schedule 5.13 is a complete and accurate list of all Loan
Parties (other than those not yet required to be set forth on an update to
Schedule 5.13 pursuant to Section 6.02(e)), showing as of the Closing Date (as
to each Loan Party) the jurisdiction of its incorporation, the address of its
principal place of business and its U.S. taxpayer identification number or, in
the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation.
 
5.14    Margin Regulations; Investment Company Act.


(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.


(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.




68















--------------------------------------------------------------------------------





5.15    Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, at the Closing Date (in
the case of the Confidential Information Memorandum dated August 2017) or at the
time furnished (in the case of all other reports, financial statements,
certificates or other information), when taken as a whole with other information
so furnished and with the filings made by the Borrower under the Securities
Exchange Act of 1934, contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.


5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


5.17    Intellectual Property; Licenses, Etc.


(a)    The Borrower and each of its Subsidiaries own, or possess the right to
use, in all material respects, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, and Schedule 5.17(a) sets forth a complete
and accurate list of all such IP Rights owned or used by the Borrower and each
of its Subsidiaries (other than those held or used pursuant to a license and
those not yet required to be set forth on an update to Schedule 5.17 pursuant to
Section 6.02(e)).


(b)    To the knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any of its Subsidiaries
infringes in any material respect upon any rights held by any other Person.


(c)    The Borrower has provided to the Administrative Agent documentation
evidencing all Material Intellectual Property Licenses (except those not yet
required to be delivered pursuant to Section 6.02(f)) and each such Material
Intellectual Property License is in full force and effect in all material
respects and no Loan Party is in breach of any such Material Intellectual
Property License or any provision of such documentation in any material respect.
Schedule 5.17(b) sets forth a complete and accurate list of all Material
Intellectual Property Licenses (other than those not yet required to be set
forth on an update to Schedule 5.17 pursuant to Section 6.02(e) or (f)).


5.18    Rights in Collateral; Priority of Liens.
 
(a)    The Borrower and each other Loan Party own the property (or rights or
interest therein) granted by it as Collateral under the Collateral Documents,
free and clear of any and all Liens in favor of third parties, except for Liens
permitted under Section 7.01. The execution and delivery of the Collateral
Documents by Loan Parties and the delivery to the Administrative Agent of the
Pledged Collateral (all of which Pledged Collateral has been so delivered) are
effective to create in favor of the Administrative Agent for the benefit of
Lenders, as security for the respective Obligations (as defined in the
applicable Collateral Document in respect of any Collateral), a valid and
perfected first priority Lien on all of the Collateral, subject to Liens
permitted under Section 7.01. Upon the proper filing of UCC financing
statements, and the taking of the other actions required by the Required Lenders
as described in Section 4(b) of the Security Agreement, the Liens granted
pursuant to the Collateral Documents will constitute, subject to Liens permitted
under Section 7.01, valid and enforceable first, prior and perfected Liens on
the Collateral in favor of the


69















--------------------------------------------------------------------------------





Administrative Agent (to the extent a Lien can be perfected by filing a UCC
financing statement), for the ratable benefit of the Administrative Agent and
Lenders.


(b)    No Governmental Authorization is required for either (i) the pledge or
grant by any Loan Party of the Liens purported to be created in favor of the
Administrative Agent pursuant to any of the Collateral Documents, or (ii) the
exercise by the Administrative Agent of any rights or remedies in respect of any
Collateral (whether specifically granted or created pursuant to any of the
Collateral Documents or created or provided for by applicable law), except for
filings or recordings contemplated by Section 5.18(a) and except as may be
required, in connection with the disposition of any Pledged Collateral, by laws
generally affecting the offering and sale of securities and in connection with
the disposition of any government receivables.


(c)    All representations and warranties of the Loan Parties set forth in the
Collateral Documents are true and correct in all material respects.


5.19    Solvency. As of the Closing Date, each of the Borrower, individually,
and the Loan Parties, together with their Subsidiaries on a consolidated basis,
are Solvent.


5.20    No Medicare/Medicaid Receivables. As of the Closing Date, neither the
Borrower nor any of its Subsidiaries has rights to any Medicare or Medicaid
receivables. After the Closing Date, neither the Borrower nor any of its
Subsidiaries has rights to any Medicare or Medicaid receivables other than
Medicare or Medicaid receivables not exceeding at any time $5,000,000 in the
aggregate, provided that Loan Parties shall be in compliance with the
requirements of Section 6.17 at any time that any Loan Party has any rights to
any Medicare or Medicaid receivables.


5.21    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction.


5.22    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.


5.23    Not an EEA Financial Institution. Neither the Borrower nor any Guarantor
is an EEA Financial Institution.


5.24    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain proceeding that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


5.25    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries as of the Closing Date and neither the Borrower nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.


70















--------------------------------------------------------------------------------







ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:


(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;


(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations and cash flows, and for such fiscal quarter and for the portion of
the Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations, and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and


(c)    as soon as available, but in any event not more than 30 days after the
end of each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in substantially the form provided at closing, of consolidated balance
sheets and statements of income or operations and cash flows of the Borrower and
its Subsidiaries on a quarterly basis for the immediately following fiscal year.


As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:


(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default under the financial covenants set forth in
Section 7.11 or, if any such Event of Default shall exist, stating the nature
and status of such event;


(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);


(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by independent accountants in connection with the
independent accountant’s audit of the accounts or books of any Loan Party or any
of its Subsidiaries, or any audit of any of them;




71















--------------------------------------------------------------------------------





(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;


(e)    as soon as available after the end of each fiscal year, but in any event
within 30 days after the end of each fiscal year of the Borrower, (i) a report
supplementing Schedule 5.17(a), setting forth (A) a list of registration numbers
for all patents, trademarks, service marks, trade names and copyrights awarded
to the Borrower or any Subsidiary thereof during such fiscal year and (B) a list
of all patent applications, trademark applications, service mark applications,
trade name applications and copyright applications submitted by the Borrower or
any Subsidiary thereof during such fiscal year and the status of each such
application; and (ii) a report supplementing Schedules 5.13 and 6.12(d)
containing a description of all changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
each such report to be signed by a Responsible Officer of the Borrower and to be
in a form reasonably satisfactory to the Administrative Agent;


(f)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), documentation evidencing any Material Intellectual
Property License entered into during the period covered by such financial
statements and a report supplementing Schedule 5.17(b) with respect to each such
license;


(g)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding any Loan Party or any
Subsidiary thereof; excluding, however, routine comment letters from the Staff
of the SEC concerning the filing of a registration statement or the Borrower’s
current and periodic reports filed with the SEC;


(h)    not later than five Business Days after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to either the Beach Acquisition Agreement or the Tango Acquisition
Agreement and, from time to time upon request by the Administrative Agent, such
information and reports regarding the Related Documents as the Administrative
Agent may reasonably request; and


(i)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.


72















--------------------------------------------------------------------------------





The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.
6.03    Notices. Promptly after any Responsible Officer obtains knowledge or
receives notice thereof, notify the Administrative Agent:


(a)    of the occurrence of any Default;


(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;


(c)    of the occurrence of any ERISA Event;


(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b) or as permitted
under Section 7.14; and


(e)    any loss or termination of any Material Intellectual Property License.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity the Default.
6.04    Payment of Obligations. (a) Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (i) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted (which proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such Lien) and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (ii) all lawful claims which, if unpaid, would
by law become a Lien upon its property, except for Liens permitted under Section
7.01; and (iii) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness except to the extent that (x) such unpaid claims, obligations
and liabilities under clauses (i), (ii) and (iii) do not exceed $500,000
individually or in the aggregate and (y) in the case of such claims under clause
(ii), such claims, if unpaid, would not become a Lien that is not permitted
under Section 7.01; and (b) timely file all material tax returns required to be
filed.




73















--------------------------------------------------------------------------------





6.05    Preservation of Existence, Etc. (a)  Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that the Borrower and any Subsidiary
may consummate the Closing Date Acquisitions and any other merger or
consolidation permitted under Section 7.04 or Disposition permitted by Section
7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.


6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.


6.07    Maintenance of Insurance. Maintain with insurance companies with a
Best’s Financial Strength Rating of at least A-VII, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance. Each such insurance policy shall (a) in the case of each such
insurance policy other than each business interruption and casualty insurance
policy, name the Administrative Agent for the benefit of Lenders as an
additional insured thereunder as its interests may appear and (b) in the case of
each business interruption and casualty insurance policy, contain a loss payable
clause or endorsement, satisfactory in form and substance to the Administrative
Agent, that names the Administrative Agent for the benefit of Lenders as the
loss payee thereunder for any covered loss and provides for at least 30 days
prior written notice to the Administrative Agent of any modification or
cancellation of such policy.


6.08    Compliance with Laws and Contractual Obligations.


(a)    Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


(b)    Comply in all material respects with all Contractual Obligations, except
in such instances in which the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.


6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be. The
Borrower shall maintain at all times books and records pertaining to the
Collateral in such detail, form and scope as the Administrative Agent or any
Lender shall reasonably require.


6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants and to
conduct up to two collateral audits during any twelve month period, all at the
expense of the Borrower and at such reasonable times during normal business
hours, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent or any


74















--------------------------------------------------------------------------------





Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.


6.11    Use of Proceeds. Use the proceeds of (a) the Term Loans to finance in
part the Transactions and (b) the Revolving Credit Facility (i) on the Closing
Date to finance in part the Transactions and to issue Letters of Credit, and
(ii) after the Closing Date to provide ongoing working capital and for other
general corporate purposes not in contravention of any Law or of any Loan
Document.


6.12    Covenant to Guarantee Obligations and Give Security.


(a)    Additional Subsidiaries.


(i)    As soon as practicable (but in any event within 30 days or, in any such
case, such longer period as the Administrative Agent may agree in its sole
discretion) after the acquisition, creation or designation of any Subsidiary (or
the date a Subsidiary otherwise qualifies as a Material Domestic Subsidiary),
cause to be delivered to the Administrative Agent each of the following:


(ii)    a Guaranty Joinder Agreement duly executed by each such Subsidiary that
is a Material Domestic Subsidiary and to the extent no material adverse tax
consequences would result, each Subsidiary that is a Material Foreign Subsidiary
of the Borrower;


(iii)    required Collateral Documents of such Subsidiary that is a Material
Domestic Subsidiary, including a Security Joinder Agreement duly executed by
such Subsidiary to cover any additional Collateral (including, without
limitation, Pledged Collateral and IP Collateral) (with all schedules thereto
appropriately completed) or a Security Agreement Supplement, as applicable, with
all schedules thereto appropriately completed, together with such Uniform
Commercial Code financing statements on Form UCC-1 or otherwise naming such
Subsidiary as “Debtor” and naming the Administrative Agent, for the benefit of
the Secured Parties, as “Secured Party,” to be filed in all Uniform Commercial
Code filing offices in all jurisdictions in which filing is necessary to perfect
in favor of the Administrative Agent for the benefit of the Secured Parties the
Lien on Collateral conferred under such Collateral Document to the extent such
Lien may be perfected by Uniform Commercial Code filing;


(iv)    a Security Joinder Agreement or a Security Agreement Supplement, as
applicable, by the direct owner of the Equity Interests in such Subsidiary,
which Security Joinder Agreement (or amendment or supplement) effects the pledge
of the Equity Interests of such Subsidiary pursuant to the Security Agreement,
together with such Uniform Commercial Code financing statements on Form UCC-1 or
otherwise naming such pledgor as “Debtor” and naming the Administrative Agent,
for the benefit of the Secured Parties, as “Secured Party,” to be filed in all
Uniform Commercial Code filing offices in all jurisdictions in which filing is
necessary or advisable to perfect in favor of the Administrative Agent for the
benefit of the Secured Parties the Lien on such Equity Interests;


(v)    if requested by the Administrative Agent, an opinion of counsel to the
Subsidiary dated as of the date of delivery of the Guaranty Joinder Agreement
and other Loan Documents provided for in this Section 6.12 and addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent, including opinions, assumptions and
qualifications similar to those contained in the opinions of counsel delivered
pursuant to Section 4.01(a);


(vi)    the documents described in Sections 4.01(a), as applicable, with respect
to such Subsidiary; and


(vii)    if requested by the Administrative Agent in its sole discretion and
subject to the commercially reasonable efforts of such Subsidiary to obtain such
Landlord Waivers, Landlord Waivers with respect to any real property leased by
such Subsidiary that is a Material Domestic Subsidiary, which Landlord Waivers
are


75















--------------------------------------------------------------------------------





duly executed by the applicable landlords and in form and substance reasonably
satisfactory to the Administrative Agent.


(b)    General Covenant. Along with each other Loan Party, (i) in the exercise
of the Borrower’s commercial reasonable judgment, defend the Collateral against
all claims and demands of all Persons at any time claiming the same or any
interest therein, (ii) comply with the requirements of all state and federal
laws in order to grant to the Administrative Agent and the Lenders valid and
perfected first priority security interests in the Collateral (except for Liens
permitted under Section 7.01), and, in the case of any investment property or
Deposit Account, giving the Administrative Agent control of such investment
property or Deposit Account to the extent required by clause (d) below, and
(iii) do whatever the Administrative Agent may reasonably request, from time to
time, to effect the purposes of this Agreement and the other Loan Documents,
including filing notices of liens, UCC financing statements, fixture filings and
amendments, renewals and continuations thereof; cooperating with the
Administrative Agent’s representatives; keeping stock records; using reasonable
good faith efforts in obtaining waivers from landlords and mortgagees and from
warehousemen and their landlords and mortgagees to the extent required by clause
(c) below; and paying claims which might, if unpaid, become a Lien on the
Collateral. The Administrative Agent is hereby authorized by the Borrower to
file any UCC financing statements covering the Collateral whether or not the
Borrower’s signatures appear thereon.


(c)    Landlord Waivers. Upon the request of the Administrative Agent, the Loan
Parties will use commercially reasonable efforts to deliver a fully executed
customary Landlord Waiver for each Material Leased Real Property.


(d)    Cash Management Documentation. Upon the request of the Administrative
Agent, the Loan Parties will use commercially reasonable efforts to deliver to
the Administrative Agent fully executed Control Agreements with respect to each
Loan Party’s Material Deposit Accounts and Material Securities Accounts (other
than such Material Deposit Accounts maintained with Bank of America), each of
which Material Deposit Accounts and Material Securities Accounts as of the
Closing Date are set forth on Schedule 6.12(d).


6.13    Collateral Records. To execute and deliver promptly, and to cause each
other Loan Party to execute and deliver promptly, to the Administrative Agent,
from time to time, solely for the Administrative Agent’s convenience in
maintaining a record of the Collateral, such written statements and schedules as
the Administrative Agent may reasonably require designating, identifying or
describing the Collateral. The failure by the Borrower or any other Loan Party,
however, to promptly give the Administrative Agent such statements or schedules
shall not affect, diminish, modify or otherwise limit the Liens on the
Collateral granted pursuant to the Collateral Documents.


6.14    Cash Management System. The Borrower shall, and shall cause each of its
Domestic Subsidiaries to, at all times after the Closing Date use commercially
reasonable efforts to maintain all of their respective Deposit Accounts,
Securities Accounts and their respective treasury management arrangements,
depository and other cash management arrangements with Bank of America, N.A. or
other institutions providing a Control Agreement in accordance with the terms
hereof. Except as set forth in Section 6.12(d), the Borrower shall not establish
or maintain, and shall not permit any of its Material Domestic Subsidiaries to
establish or maintain, any Material Deposit Account or Material Securities
Account (other than Material Deposit Accounts maintained at Bank of America,
N.A.) unless the Borrower or such Subsidiary, as the case may be, has complied
with Section 6.12(d) with respect to such Material Deposit Accounts and Material
Securities Accounts.


6.15    Compliance with Environmental Laws. Each Loan Party shall at all times
use all commercially reasonable efforts to remain in compliance with all
applicable Environmental Laws. Each Loan Party shall promptly take, and shall
cause each of its Subsidiaries promptly to take, any and all actions necessary
to (a) cure any violation of applicable Environmental Laws by such Loan Party or
its Subsidiaries that could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and (b) make an appropriate response
to any Environmental Liability of such Loan Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.




76















--------------------------------------------------------------------------------





6.16    Further Assurances. At any time or from time to time upon the request of
the Administrative Agent, each Loan Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent may reasonably request in order to effect
fully the purposes of the Loan Documents.


6.17    Medicare/Medicaid Receivables. Conduct its business so as not to obtain
any rights to any Medicare or Medicaid receivables; provided that Loan Parties
may obtain and hold rights to Medicare or Medicaid receivables not exceeding at
any time $5,000,000 in the aggregate, so long as (a) at least 30 days prior to
obtaining any rights to Medicare or Medicaid receivables, such Loan Party shall
have given prior written notice to the Administrative Agent and the Lenders of
the fact that it is planning to obtain such rights and in such notice describe
the proposed transaction pursuant to which such Loan Party will receive rights
to such receivables (whether pursuant to an Acquisition or otherwise) and (b)
prior to the earlier of such Loan Party obtaining any such rights to Medicare or
Medicaid receivables or the consummation of such transaction, (i) the Borrower
shall have put into place collateral arrangements with respect to such
receivables, including control agreements and segregation of proceeds, as may be
required by the Administrative Agent and, in each case, in form and substance
satisfactory to the Administrative Agent and (ii) any representations,
covenants, defaults and associated definitions related to such receivables and
matters related thereto as may be required by the Administrative Agent shall
have been added to this Agreement pursuant to documentation in form and
substance satisfactory to the Administrative Agent (and the Administrative Agent
and the Lenders shall have received such certificates and opinions of counsel as
may be required by the Administrative Agent in connection therewith). Each
Lender, the Administrative Agent and the Borrower hereby agree that
notwithstanding anything to the contrary in Section 10.01 or any other provision
of the Loan Documents, any such additions to this Agreement may be added by the
Administrative Agent and the Borrower pursuant to such documentation without
obtaining the consent of Required Lenders or any other Lender so long as such
additions do not reduce the obligations of the Borrower under this Agreement.


6.18    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrower or any of its Subsidiaries is a lessee, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.


6.19    Designation as Senior Debt. To the extent applicable at any time,
designate all Obligations under this Agreement as “Designated Senior
Indebtedness” (or similar term) under, and as defined in, any documentation with
respect to Indebtedness that is subordinated to the Obligations.


6.20    Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions, and
maintain policies and procedures designed to promote and achieve compliance with
such laws.


6.21    Summers Ridge Sale-Leaseback. Use commercially reasonable efforts to
consummate the Summers Ridge Sale-Leaseback within 180 days of the Closing Date;
provided that, if the Summers Ridge Sale-Leaseback is not consummated within
such time period, the Loan Parties shall grant a security interest to the
Administrative Agent and the Lenders in the real property associated with the
Summers Ridge Sale-Leaseback and take such action as is reasonably required by
the Administrative Agent and the Lenders in connection therewith, including,
without limitation, execution of mortgages and completion of environmental and
flood due diligence.


6.22    Post-Closing Requirements. As promptly as practicable, and in any event
within the time periods after the Closing Date specified on Schedule 6.22 or
such later date as the Administrative Agent agrees to in writing, deliver the
documents or take the actions specified on Schedule 6.22.


ARTICLE VII


77















--------------------------------------------------------------------------------





NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property or assets, whether now owned or hereafter acquired, other than the
following:


(a)    Liens pursuant to any Loan Document;


(b)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals, replacements or extensions thereof, provided that the property covered
thereby is not changed in any material respect and the amount secured or
benefitted thereby is not increased except as contemplated by Section 7.02(b);


(c)Liens for taxes, assessments, charges or other governmental levies not yet
due or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;


(d)Statutory Liens of carriers, warehousemen, mechanics, materialmen, repairmen
or other like Liens imposed by law and arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;


(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by any Plan or the PBGC under ERISA;


(f)pledges or deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), licenses, statutory obligations, surety bonds
(other than bonds related to judgments or litigation to the extent not permitted
by Section 7.01(h)), performance bonds and other obligations of a like nature
incurred in the ordinary course of business;


(g)easements, zoning restrictions, rights-of-way, restrictions and other similar
encumbrances and title defects affecting real property which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;


(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;


(i)Liens securing Indebtedness permitted under Section 7.02(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, except for replacements, additions and accessions
to the property that are affixed or incorporated into the property covered by
such Lien or financed with the proceeds of such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed on the date of acquisition the cost
or fair market value, whichever is lower, of the property being acquired,
constructed or improved plus the amount of a reasonable premium or other
reasonable amount paid and fees and expenses reasonably incurred in the
extension, renewal or replacement;


(j)Liens securing Indebtedness permitted under Section 7.02(i) to the extent
such Liens shall be restricted to the assets of the Foreign Subsidiary incurring
such Indebtedness;


(k)any Lien existing on any property or asset prior to the Acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to


78















--------------------------------------------------------------------------------





the time such Person becomes a Subsidiary and any renewals, replacements or
extensions thereof pursuant to Indebtedness permitted by Section 7.02(n),
provided that (i) such Lien is not created in contemplation of or in connection
with such Acquisition or such Person becoming a Subsidiary, (ii) such Lien shall
not apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations that it secures on the date
of such Acquisition or the date such Person becomes a Subsidiary and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof, except by the amount of a reasonable premium or other reasonable
amount paid and fees and expenses reasonably incurred in the extension, renewal
or replacement;


(l)Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights;


(m)any interest of title of a lessor or licensor, and leases, subleases,
royalties, licenses or sublicenses granted by the Borrower or any Subsidiaries
to others, (i) in each case in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of the business or
(ii) in connection with the Permitted International Restructuring Transaction;


(n)subject to the approval of the Administrative Agent (such approval not to be
unreasonably withheld), Liens, including anti-assignment provisions, in favor of
a landlord on leases and leasehold improvements with respect to leased premises,
and Liens on cash and other assets securing performance thereunder; and


(o)Liens solely on any cash earnest money deposits or other similar escrow
arrangements made by the Borrower or any of its Subsidiaries in connection with
any actual or proposed Investment, Acquisition, or Disposition, in each case
permitted hereunder;


(p)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business permitted by this Agreement;


(q)Liens arising from the deposit of funds or evidences of Indebtedness in trust
for the purpose of defeasing or discharging Indebtedness issued pursuant to an
indenture, but only if such defeasing or discharging of Indebtedness is not
prohibited under this Agreement; provided that such Lien covers proceeds in an
aggregate amount necessary solely to defease or discharge the principal,
interest, premium, if any, and, if required by the terms of the relevant
indenture, fees, costs and expenses due in connection with the defeasance or
discharge of such Indebtedness; and


(r)Liens on assets of the Borrower and its Subsidiaries not otherwise permitted
above so long as the aggregate principal amount of the Indebtedness and other
obligations subject to such Liens does not at any time exceed $20,000,000.


7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:


(a)Indebtedness under the Loan Documents;


(b)Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;


(c)Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Subsidiary;


(d)obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain


79















--------------------------------------------------------------------------------





any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;


(e)Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets (including equipment)
within the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness or Attributable Indebtedness, as
applicable, at any one time outstanding shall not exceed $10,000,000;


(f)Indebtedness in the form of indemnification, adjustment of purchase price,
earn-out obligation or similar obligations incurred by the Borrower or any of
its Subsidiaries arising from agreements in connection with Permitted
Acquisitions or permitted Dispositions of any business, assets or Subsidiary of
the Borrower or any of its Subsidiaries;


(g)(i) Indebtedness of any Subsidiary that is not a Loan Party to any Loan Party
(so long as the Investment by such non debtor Loan Party is permitted by Section
7.03), (ii) Indebtedness of any Loan Party to another Loan Party, (iii)
Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party (so
long as the Investment by such Subsidiary is permitted by Section 7.03) or (iv)
Indebtedness of any Subsidiary that is not a Loan Party to any other Subsidiary
that is not a Loan Party (so long as the Investment by such non-debtor Loan
Party is permitted by Section 7.03), so long as, (A) in the case of clauses (i)
and (ii), such Indebtedness is evidenced by promissory notes pledged to the
Administrative Agent under the Collateral Documents and (B) in the case of
clause (iii), such Indebtedness is subordinated to the Obligations of such Loan
Party under the Loan Documents in a manner reasonably satisfactory to the
Administrative Agent;


(h)other Indebtedness not exceeding $20,000,000 in the aggregate at any time
outstanding;


(i)Indebtedness of any Foreign Subsidiaries owed to a third party; provided,
however, that (i) neither the Borrower nor any Guarantor shall guaranty or
provide any other credit support with respect to Indebtedness of any Foreign
Subsidiaries and (ii) the aggregate amount of all such Indebtedness or
Attributable Indebtedness, as applicable, at any one time outstanding shall not
exceed $10,000,000;


(j)Indebtedness constituting Permitted Convertible Indebtedness;


(k)Indebtedness representing deferred compensation to employees of the Borrower
and its Subsidiaries in the ordinary course of business;


(l)Indebtedness of the Borrower or any Subsidiary in respect of performance,
bid, surety, indemnity, appeal bonds, completion guarantees and other
obligations of like nature, in each case relating to obligations not
constituting Indebtedness for borrowed money (including worker’s compensation
claims, environmental remediation and other environmental matters and
obligations in connection with insurance or similar requirements) provided in
the ordinary course of business;


(m)Indebtedness in respect of (i) workers’ compensation claims or self-insurance
obligations, in each case incurred in the ordinary course of business and not in
connection with the borrowing of money, (ii) any customary cash management, cash
pooling or netting or setting-off arrangements incurred in the ordinary course
of business and (iii) customer deposits and advance payments received in the
ordinary course of business from customers for goods or services purchased in
the ordinary course of business;


(n)Indebtedness of any Person existing prior to the Acquisition thereof by the
Borrower or any Subsidiary or existing on the date that any Person becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary pursuant to (x) a Permitted Acquisition or (y) an Investment
permitted by Section 7.03, in an aggregate amount not to exceed $30,000,000 at
any time outstanding; provided that in the case of clause (x) such Indebtedness
is not created in contemplation of or in connection with such Acquisition or
such Person becoming a Subsidiary;




80















--------------------------------------------------------------------------------





(o)the Beach Instalment Payments and other amounts representing purchase price
consideration in connection with Acquisitions permitted by Section 7.03
(including any deferred or delayed purchase price payments, indemnification,
adjustment of purchase price, earn-out obligation or similar obligations
incurred by the Borrower or any of its Subsidiaries pursuant to the Beach
Acquisition or the Tango Acquisition); and


(p)unsecured Indebtedness owing by the Borrower or any Subsidiary to the
Borrower or any Subsidiary incurred pursuant to the Permitted International
Restructuring Transaction so long as no Event of Default or Default shall exist
or shall result from the incurrence of such Indebtedness.


7.03    Investments. Make or hold any Investments, except:


(a)Investments in the form of cash, Cash Equivalents or short-term marketable
debt securities;


(b)advances to officers, directors and employees of the Borrower and Guarantors
in an aggregate amount not to exceed $250,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;


(c)Investments owned by the Borrower as of the Closing Date in the Equity
Interests of any wholly owned Subsidiary as described on Schedule 5.13;


(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(e)Guarantees permitted by Section 7.02;


(f)Permitted Acquisitions by the Borrower or any Guarantor;


(g)the Closing Date Acquisitions;


(h)Investments consisting of extensions of credit or capital contributions (i)
by any Loan Party in another Loan Party, (ii) by any Subsidiary that is not a
Loan Party in any other Subsidiary or any Loan Party (for extensions of credit,
to the extent permitted by Section 7.02) and (iii) by any Loan Party in any
Domestic Subsidiary that is not a Guarantor for this clause (iii) not exceeding
at any time an aggregate amount outstanding of $5,000,000; provided, that in
each case of clauses (i) and (iii), so long as such Investments consisting of
extensions of credit are evidenced by promissory notes pledged to the
Administrative Agent under the Collateral Documents;


(i)Investments in Persons other than Subsidiaries not exceeding at any time an
aggregate outstanding amount of $20,000,000;


(j)Investments (i) in IP Rights in the ordinary course of business, including
with respect to joint and collaborative research and/or development arrangements
and (ii) resulting from development, licensing, commercialization or
distribution arrangements in the ordinary course of business;


(k)Investments consisting of acquisitions of capital stock or securities
received in settlement of debts created in the ordinary course and owing to the
Borrower or any Subsidiary or in satisfactions of judgment;


(l)Investments of a Subsidiary that is acquired after the Closing Date or of a
company merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Subsidiary, in each case in accordance with
this Agreement to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger or
consolidation; provided that this clause (l) is intended solely to grandfather
such Investments


81















--------------------------------------------------------------------------------





as are indirectly acquired as a result of an acquisition of such Person
otherwise permitted hereunder and any consideration paid in connection with such
acquisition that may be allocable to such Investments must be permitted by, and
be taken into account in computing compliance with any basket amounts or
limitations applicable to such acquisition hereunder;


(m)additional Investments not exceeding at any time an aggregate outstanding
amount of $30,000,000;


(n)Investments in Foreign Subsidiaries by any Loan Party so long as, after
giving effect to such Investment, the aggregate amount of all Investments for
this clause (n) in Foreign Subsidiaries made by the Borrower and its
Subsidiaries on or prior to the date of such Investment does not exceed
$15,000,000 (it being understood that the amount of Investment made with respect
to any Acquisition on the date of such Acquisition shall be the Total
Consideration for such Acquisition plus any other Investments made by the
Borrower or any of its Subsidiaries with respect to such Acquisition); and


(o)Investments by the Borrower or a Subsidiary in a Subsidiary that is not a
Guarantor made pursuant to the Permitted International Restructuring
Transactions so long as no Event of Default or Default shall exist or shall
result from the making of such Investments.


7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:


(a)any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly owned Subsidiary is merging with
another Subsidiary, the wholly owned Subsidiary shall be the continuing or
surviving Person, and, provided further that if a Guarantor is merging with
another Subsidiary, the Guarantor shall be the surviving Person;


(b)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a wholly owned
Subsidiary, then the transferee must either be the Borrower or a wholly owned
Subsidiary and, provided further that if the transferor of such assets is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
and


(c)the Borrower or any Subsidiary may enter into any merger, consolidation or
similar transaction with another Person to effect a Permitted Acquisition or
Disposition permitted under Section 7.05 or Investment permitted under Section
7.03, provided that, (i) in the case of the Borrower, the Borrower shall be the
continuing or surviving entity and (ii) in the case of any Guarantor (other than
the Borrower), a Guarantor shall be the continuing or surviving entity.


7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:


(a)the Summers Ridge Sale-Leaseback;


(b)Dispositions of obsolete, no longer useful or worn out property (including IP
Rights) or equipment, or immaterial property or equipment no longer useful or
necessary to the business of the Borrower and its Subsidiaries, whether now
owned or hereafter acquired, in the ordinary course of business;


(c)Dispositions of inventory and Cash Equivalents in the ordinary course of
business and sales, assignments, transfers or dispositions of accounts in the
ordinary course of business for purposes of collection;




82















--------------------------------------------------------------------------------





(d)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;


(e)Dispositions of property (i) by a Loan Party to any other Loan Party, (ii) by
a Subsidiary that is not a Loan Party to any Loan Party, (iii) by a Subsidiary
that is not a Loan Party to another Subsidiary that is not a Loan Party, (iv) by
a Loan Party to any wholly owned Subsidiary that is not a Guarantor in an
aggregate amount for this clause (iv) not to exceed $1,000,000 and (v) by the
Borrower or a Subsidiary to the Borrower or another Subsidiary pursuant to the
Permitted International Restructuring Transaction so long as no Event of Default
or Default shall exist or shall result from such Disposition;


(f)Dispositions permitted by Section 7.04;


(g)Dispositions of Cash Equivalents permitted by Section 7.03;


(h)(i) licenses of IP Rights in the ordinary course of business, including with
respect to joint and collaborative research and/or development arrangements and
(ii) Dispositions resulting from development, licensing, commercialization or
distribution arrangements in the ordinary course of business;


(i)subleases of, or lease terminations with respect to, leased properties no
longer needed by the Borrower and its Subsidiaries and not material to the
operation of the Borrower and its Subsidiaries;


(j)the abandonment or other Disposition of immaterial intellectual property
(including allowing any registrations or any applications for registration of
any intellectual property to lapse or go abandoned) to the extent the Borrower
determines in its reasonable business judgment that (i) such intellectual
property is not commercially reasonable to maintain under the circumstances and
(ii) such Disposition would not materially and adversely affect the business of
the Borrower and its Subsidiaries;


(k)any surrender or waiver of contract rights or settlement, release, recovery
on or surrender of contract, tort or other claims in the ordinary course of
business;


(l)the unwinding or settling of any Swap Contract entered into in accordance
with the terms of this Agreement;


(m)Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;


(n)sales and other assignments, transfers or other dispositions of accounts
receivable in connection with the compromise thereof; and


(o)Dispositions not otherwise permitted under clauses (a) through (n) above if
(i) at the time of any Disposition, no Event of Default or Default shall exist
or shall result from such Disposition and (ii) the proceeds from Dispositions
under this clause (o) since the Closing Date shall not exceed $4,000,000 in the
aggregate;


provided, however, that any Disposition pursuant to clauses (a) through (o)
(other than clauses (e)(i)-(e)(iv), only to the extent the resulting
consideration received by the transferor for such Disposition is not Cash or
Cash Equivalents) shall be for fair market value.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:


83















--------------------------------------------------------------------------------







(a)each Subsidiary may make Restricted Payments to the Borrower and to the
Guarantors (and, in the case of a Restricted Payment by a non-wholly owned
Subsidiary, to the Borrower and any Subsidiary and to each other owner of
capital stock or other Equity Interests of such Subsidiary on a pro rata basis
based on their relative ownership interests) and any Subsidiary that is not a
Guarantor may make Restricted Payments to any other Subsidiary and to each other
owner of capital stock or other Equity Interests of such Subsidiary on a pro
rata basis based on their relative ownership interests;


(b)the Borrower and each Guarantor may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person;


(c)the Borrower and each Guarantor may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests;


(d)the Borrower may (i) repurchase or redeem for value Equity Interests of the
Borrower held by present or former officers, directors or employees (or their
transferees, estates or beneficiaries under their estates) upon their death,
disability, retirement, severance or termination of employment or service or
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan, agreement or arrangement, provided that the
aggregate amount of all such repurchases or redemptions for value under this
clause (i) shall not exceed $10,000,000 in any one fiscal year and (ii) make
repurchases of Equity Interests deemed to occur upon the exercise of stock
options if the Equity Interests represent a portion of the exercise price
thereof or upon the vesting of restricted stock, restricted stock units or
performance share units to the extent necessary to satisfy tax withholding
obligations attributable to such vesting; and


(e)the Borrower may make any Permitted Stock Repurchase; provided that, after
giving effect to such Permitted Stock Repurchase (other than any such Permitted
Stock Repurchase to satisfy the Refinancing Condition), the aggregate amount of
cash paid or payable for all Permitted Stock Repurchases made after the Closing
Date shall not exceed $100,000,000 during the term of this Agreement.


7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.


7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (i) transactions between or among any Loan Parties or between and among
Subsidiaries that are not Guarantors, (ii) customary fees, indemnification and
reimbursement of directors, officers and employees of the Borrower and its
Subsidiaries, (iii) Indebtedness permitted by Section 7.02, (iv) Dispositions
permitted by Section 7.05, (v) any Investment permitted by Section 7.03, (vi)
Restricted Payments permitted by Section 7.06, (vii) Liens permitted by Section
7.01(m)(ii), (viii) officer and employee compensation (including bonuses) and
other benefits (including retirement, health, stock option and other benefit
plans) and indemnification and reimbursement arrangements with respect to such
Persons, in each case, in the ordinary course of business, or (ix) sale by or to
the Borrower or any wholly owned Domestic Subsidiary that is a Guarantor to or
from any Foreign Subsidiary of any products of the Borrower or such wholly owned
Domestic Subsidiary that is a Guarantor (or, in case of a sale by such Foreign
Subsidiary, certain foreign manufactured products) in the ordinary course of
business at a price not lower than the actual cost of such products to the
Borrower, such wholly owned Domestic Subsidiary or such Foreign Subsidiary, as
applicable.


7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Borrower or


84















--------------------------------------------------------------------------------





any Guarantor or to otherwise transfer property to the Borrower or any
Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower
or (iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that clause (i) and
clause (iii) shall not prohibit any restriction on transfer or negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.02(e) solely to the extent any such restriction on transfer or
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien (other than Liens permitted
under Section 7.01) to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person; provided, however, that this
Section 7.09 shall not prohibit any such limitations or requirements that are
binding on a Person at the time such Person first became a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any Subsidiary,
so long as all such limitations and requirements were not entered into in
contemplation of such Person becoming a Subsidiary of the Borrower or merging
into or consolidating with the Borrower or any Subsidiary, together with any
replacement agreement thereof so long as the terms thereof are not materially
less favorable to the Borrower or such Subsidiary. Notwithstanding the forgoing,
the Borrower and its Subsidiaries may enter into a Contractual Obligation (v)
that has restrictions described in clause (a) above by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses, joint venture agreements and similar agreements entered into
in the ordinary course of business, in each case, relating solely to the assets
subject to such lease or license or assets relating solely to the assets of such
joint venture, (w) that has restrictions described in clause (a)(i) above to the
extent such restriction only restricts assignments of such contracts entered
into in the ordinary course of business, (x) that has restrictions described in
clause (a) above by virtue of customary provisions in asset sale and stock sale
agreements and other similar agreements entered into in the ordinary course of
business permitted under the terms of this Agreement to the extent such
restriction only restricts the transfer of ownership interests in the assets or
stock that is to be sold pursuant thereto, pending the sale of such assets, (y)
that has restrictions described in clause (a) above by virtue of restrictions on
cash or deposits or net worth imposed by customers, suppliers or landlords or
required by insurance, surety or bonding companies under contracts entered into
in the ordinary course of business and (z) that has restrictions described in
clause (a) above imposed by any Governmental Authority or arising by reason of
applicable Law, rule, regulation or order or the terms of any license,
authorization, concession or permit.


7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, if any
such action would violate or be inconsistent with the provisions of Regulation U
or X of the FRB.


7.11    Financial Covenants.


(a)Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of the
last day of each fiscal quarter of the Borrower set forth below to be greater
than the ratio set forth for the applicable Measurement Period:
Fiscal Quarters Ending
Maximum Consolidated Leverage Ratio
Closing Date through December 31, 2017
5.00 to 1.00
March 31, 2018 through December 31, 2018
4.25 to 1.00
March 31, 2019 and each fiscal quarter thereafter
3.50 to 1.00



(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.25 to 1.00.


7.12    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity


85















--------------------------------------------------------------------------------





(including any individual or entity participating in the transaction, whether as
Lender, Arrangers, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.


7.13    Amendments of Organization Documents. Agree, in the case of any Loan
Party, to any amendment, restatement, supplement or other modification to, or
waiver of, any of its Organization Documents after the Closing Date without in
each case obtaining the prior written consent of Required Lenders to such
amendment, restatement, supplement or other modification or waiver, other than
an amendment, restatement, supplement or other modification or waiver that is
not adverse in any material respect to the interests of the Lenders.


7.14    Accounting Changes. (a) Make any material change in accounting policies
or reporting practices, except as permitted by GAAP, or (b) change the fiscal
year of the Borrower.


7.15    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.02 and refinancings and refundings of such
Indebtedness in compliance with Section 7.02(b), (c) refinancings or
replacements of the Convertible Senior Notes in accordance with the terms hereof
and (d) the required Beach Instalment Payments.


Notwithstanding the foregoing, this Section 7.15 shall not apply to any direct
or indirect prepayment, redemption, repurchase, conversion, settlement,
amendment, modification, supplement or adjustment with respect to any Permitted
Convertible Indebtedness pursuant to its terms unless such prepayment,
redemption, repurchase, conversion, settlement, amendment, modification,
supplement or adjustment results from a default thereunder or an event of the
type that constitutes an Event of Default so long as the Borrower has complied
with the Refinancing Condition in connection therewith; provided that to the
extent that the Borrower utilizes clause (a) of the definition of “Refinancing
Condition” to satisfy the Refinancing Condition, the Borrower must thereafter
satisfy one of clauses (a), (b) or (c) of such definition each day until the
occurrence of the maturity date of the Convertible Senior Notes or the earlier
repayment, redemption or conversion in full of the Convertible Senior Notes.
7.16    Amendment, Etc. of Indebtedness. Amend, modify or change in any manner
any term or condition of the Convertible Senior Notes in a way that would be
materially adverse to the Administrative Agent or the Lenders.


7.17    Sale and Leaseback Transactions. Enter into any Sale and Leaseback
Transaction other than the Summers Ridge Sale-Leaseback.


7.18    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.  


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or


(b)Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05 (as to
its existence), 6.10, 6.11, 6.12, 6.13, 6.19, 6.21, 6.22 or Article VII; or




86















--------------------------------------------------------------------------------





(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in any other subsection of this Article VIII)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) any Responsible Officer
becoming aware of such failure or (ii) receipt by the Borrower or any other Loan
Party of notice from the Administrative Agent or any Lender of such failure; or


(d)Representations and Warranties. Any representation, warranty, or
certification made or deemed made by or on behalf of the Borrower or any other
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made (except to the extent such
representation or warranty is qualified by reference to materiality or Material
Adverse Effect, in which case it shall be true and correct in all respects); or


(e)Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $20,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded (except for
due on sale clauses in Indebtedness related to capital leases permitted under
Section 7.02(b) or 7.02(e)), provided that this clause (B) shall not apply to
any conversion or settlement with respect to any Permitted Convertible
Indebtedness, in each case pursuant to its terms; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Loan Party or such Subsidiary as a result thereof is greater than $20,000,000
and, in the case of clause (B) above, such amount is not paid within ten days;
or


(f)Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or


(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or


(h)Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) a judgment or order for the payment of money in an aggregate amount
exceeding $20,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not deny coverage), or (ii)
any one or more non-monetary judgments that have, or could


87















--------------------------------------------------------------------------------





reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or


(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower to the Pension Plan, Multiemployer Plan or the PBGC
in an aggregate amount in excess of $2,500,000, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $2,500,000; or


(j)Invalidity of Loan Documents; Failure of Security. (i) Any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any provision of
any Loan Document or (ii) the Administrative Agent shall not have or shall cease
to have a valid and perfected first priority Lien in any material portion of the
Collateral (other than Liens permitted under Section 7.01 and items of
Collateral deemed immaterial by the Administrative Agent in its sole discretion)
purported to be covered by the Collateral Documents, in each case for any reason
other than failure of the Administrative Agent or any Lender to take any action
within its control; or


(k)Change of Control. A Change in Control shall have occurred; or


(l)Loss of ISO 9001 Certifications. The Borrower or any of its Subsidiaries
shall have ceased to have maintained in full force and effect each of their
respective International Organization for Standardization (“ISO”) 9001 and ISO
13485:2003 certifications (other than due to the sale of any such ISO 9001 or
ISO 13485:2003 certification pursuant to a Disposition permitted under this
Agreement and other than due to any voluntary shutdown of plants by any Loan
Party for reasons other than the loss of the applicable ISO 9001 or ISO
13485:2003 certification), where the failure to so maintain such certification
could have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; or


(m)Subordination. (i) The subordination provisions of the documents evidencing
or governing any subordinated Indebtedness (the “Subordinated Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
subordinated Indebtedness; or (ii) the Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions.


8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;


(c)require that the Borrower Cash Collateralize the L/C Obligations; and


88















--------------------------------------------------------------------------------







(d)exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer arising under the Loan
Documents and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.


89















--------------------------------------------------------------------------------





ARTICLE IX
ADMINISTRATIVE AGENT


9.01    Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.


(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c)), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents, as if set forth in full
herein with respect thereto.


9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


9.03    Exculpatory Provisions.


(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:


(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and




90















--------------------------------------------------------------------------------





(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.


(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.06    Resignation of Administrative Agent.
  
(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or


91















--------------------------------------------------------------------------------





an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.


(d)Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of


92















--------------------------------------------------------------------------------





the retiring L/C Issuer or Swing Line Lender, as applicable, (b) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.


9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.


9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Lead Arrangers, Joint Lead Bookrunners or other entities
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.


9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to (i) authorize or consent to or accept or adopt on behalf of any Lender or the
L/C Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or (ii)
vote in respect of the claim of any Lender or the L/C Issuer in any such
proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or


93















--------------------------------------------------------------------------------





1129 of the Bankruptcy Code of the United States, or any similar Laws in any
other jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (a) the
Administrative Agent shall be authorized to (i) form one or more acquisition
vehicles to make a bid and (ii) adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (j) of Section 10.01 of this Agreement, and (b) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
9.10    Collateral and Guaranty Matters. Without limiting the provision of
Section 9.09, the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion:


(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document to a Person that is not a Loan Party, (iii) that is
expressly excluded as Collateral under the terms of the Security Agreement, or
(iv) if approved, authorized or ratified in writing in accordance with Section
10.01;


(b)to release any Guarantor from its obligations under the Guaranty and to
release any Lien on any property of such Guarantor granted to or held by the
Administrative Agent under any Loan Document if such Person ceases to be a
Subsidiary, Material Domestic Subsidiary or Material Foreign Subsidiary as a
result of a transaction, event or action permitted under the Loan Documents; and


(c)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.


94















--------------------------------------------------------------------------------





The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11    Secured Cash Management Agreements and Secured Hedge Agreements. Except
as otherwise may be expressly set forth herein or in the Guaranty or any
Collateral Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.03, the Guaranty or any Collateral by virtue of the
provisions hereof or of the Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.


ARTICLE X
MISCELLANEOUS


10.01    Amendments, Etc. Except as otherwise provided in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:


(a)waive any condition set forth in Section 4.01 (other than Section 4.01(e)(i)
or (f)), without the written consent of each Lender;


(b)without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders, as the case may be;


(c)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;


(d)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;


(e)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;


(f)change (i) Section 8.03 or (ii) the order of application of any reduction in
the Commitments or any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
2.06(b), respectively, in any manner that materially and adversely affects the
Lenders under a Facility without the written consent of (i) if such Facility is
the Term Facility, the Required Term Lenders and (ii) if such Facility is the
Revolving Credit Facility, the Required Revolving Lenders;


95















--------------------------------------------------------------------------------







(g)change (i) any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or the definition of “Required Term Lenders” without the written
consent of each Lender under the applicable Facility;


(h)release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;


(i)release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or


(j)impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, the Required Term Lenders and (ii)
if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (1) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (2) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
10.02    Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand


96















--------------------------------------------------------------------------------





or overnight courier service, mailed by certified or registered mail or sent by
facsimile or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:


(i)if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and


(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet.




97















--------------------------------------------------------------------------------





(d)Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.


(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Committed Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable


98















--------------------------------------------------------------------------------





fees, charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of (A) one primary counsel for the Administrative Agent, the
Arrangers any Lender or the L/C Issuer, taken together, (B) to the extent
reasonably necessary, one local counsel in each relevant jurisdiction, (C) to
the extent reasonably necessary, one special or regulatory counsel in each
relevant specialty and (D) in the case of any actual or perceived conflict of
interest with respect to any of the counsel identified in clauses (A) through
(C) above, one additional counsel to each group of affected Persons similarly
situated, taken as a whole (which in the case of clause (B) shall allow for up
to one additional counsel in each relevant jurisdiction)), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.


(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby other than any Cash Management
Agreement or Hedge Agreement, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials at, on, under or emanating from any property
owned, leased or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from (i) the gross negligence
or willful misconduct of such Indemnitee or (ii) a material breach by such
Indemnitee of its express obligations under the applicable Loan Document or
(y) result from claims of any Indemnitee solely against one or more other
Indemnitees (and not by one or more Indemnitees against the Administrative Agent
or any Arranger in such capacity) that have not resulted from the action,
inaction, participation or contribution of the Borrower or its Subsidiaries or
any of their respective officers, directors, stockholders, partners, members,
employees, agents, representatives or advisors. Without limiting the provisions
of Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.


(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at


99















--------------------------------------------------------------------------------





such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Person party hereto shall assert, and each such Person hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that this sentence shall not limit any Loan Party’s indemnity
or reimbursement obligation to the extent such special, indirect, consequential
or punitive damages are included in any third party claim in connection with
which an Indemnitee is otherwise entitled to indemnification thereunder. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee, or material
breach of such Indemnitee’s express obligations hereunder, as determined by a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.


(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(f)Survival. The agreements in this Section and the indemnity provision of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.


10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.


10.06    Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(e) (and any other
attempted assignment


100















--------------------------------------------------------------------------------





or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (in each case with
respect to any Facility) any such assignment shall be subject to the following
conditions:


(i)Minimum Amounts.


(A)In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such Assignments) that
equal at least the amount specified in subsection (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and


(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).


(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the revolving credit facility provided hereunder and any separate revolving
credit or term loan facilities provided pursuant to the penultimate paragraph of
Section 10.01 on a non-pro rata basis.


(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of
Facilities prior to the date that is 90 days following the Closing Date;


(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded Term Commitment or any Revolving Credit Commitment if such assignment
is to a Person that is not a Lender with a Commitment in respect of the
applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and




101















--------------------------------------------------------------------------------





(C)the consent of the L/C Issuer and the Swing Line Lender shall be required for
any assignment in respect of the Revolving Credit Facility.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).


(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


(vii)Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.


(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and


102















--------------------------------------------------------------------------------





the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural Person), a
Defaulting Lender, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.




103















--------------------------------------------------------------------------------





(f)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.


10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders, the L/C Issuer and the Swing Line Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates, its auditors and
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14, and, in
each case, their respective financing sources, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.


For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have


104















--------------------------------------------------------------------------------





complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender or the
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. Notwithstanding the provisions of this
Section 10.08, if at any time any Lender, the L/C Issuer or any of their
respective Affiliates maintains one or more deposit accounts for the Borrower or
any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of set-off set forth herein.


10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties


105















--------------------------------------------------------------------------------





hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.


10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.


10.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06 or Section 10.01, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:


(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);


(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);


(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;


(d)such assignment does not conflict with applicable Laws; and


(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


106















--------------------------------------------------------------------------------





10.14    Governing Law; Jurisdiction; Etc.


(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


(c)WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW


10.15    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND


107















--------------------------------------------------------------------------------





THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers, and the Lenders
are arm’s-length commercial transactions between the Borrower and its respective
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
the Arrangers nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, the Arrangers nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.


10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; and provided,
further, without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.


10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.  


10.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising


108















--------------------------------------------------------------------------------





under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and


(b)the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


10.20    Lender Representations.


(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:


(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,


(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.




109















--------------------------------------------------------------------------------





(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:


(i)none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),


(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),


(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and


(v)no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.


(c)The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


10.21    Keepwell. The Borrower at the time the Guaranty or the grant of the
security interest under the Loan Documents, in each case, by any Specified Loan
Party, becomes effective with respect to any Swap Obligation, hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under its Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in


110















--------------------------------------------------------------------------------





each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering the Borrower’s obligations and undertakings under
this Section 10.21 voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of the Borrower under this Section shall remain in
full force and effect until the Obligations have been indefeasibly paid and
performed in full. The Borrower intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.


10.22    California Judicial Reference. If any action or proceeding is filed in
a court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
10.04, the Borrower shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOLLOW.]


111















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
QUIDEL CORPORATION, as Borrower
By: /s/ Randall J. Steward
Name: Randall J. Steward
Title: CFO


Quidel Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as
Administrative Agent
By: /s/ Tiffany Shin
Name: Tiffany Shin
Title: Vice President


Quidel Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender


By: /s/ Sebastian Lurie
Name: Sebastian Lurie
Title: SVP


Quidel Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as a Lender
By: /s/ Ling Li
Name: Ling Li
Title: Executive Director




Quidel Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------







ZB, N.A., DBA CALIFORNIA BANK & TRUST, as a Lender
By: /s/ Steve DeLong
Name: Steve DeLong
Title: Senior Vice President


Quidel Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------







SILICON VALLEY BANK, as a Lender
By: /s/ Todd Schwarzinger
Name: Todd Schwarzinger
Title: Managing Director


Quidel Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------





BANK OF THE WEST, as a Lender
By: /s/ Jason Antrim
Name: Jason Antrim
Title: Vice President, Bank of the West


Quidel Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------





COMPASS BANK, as a Lender
By: /s/ Eugene Gonzalez
Name: Eugene Gonzalez
Title: SVP Relationship Manager


Quidel Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------





CITIBANK, N.A., as a Lender
By: /s/ Patrick M. Evans
Name: Patrick M. Evans
Title: Market Director


Quidel Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------





FIFTH THIRD BANK, as a Lender
By: /s/ Thomas Avery
Name: Thomas Avery
Title: Director


Quidel Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------





MUFG UNION BANK, N.A., as a Lender
By: /s/ Jaime Johnson
Name: Jaime Johnson
Title: Director


Quidel Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Teddy Koch
Name: Teddy Koch
Title: Director


Quidel Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------





KEY BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Douglas Gardner
Name: Douglas Gardner
Title: Vice President


Quidel Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
By: /s/ Kathryn Benjamin
Name: Katheryn Benjamin
Title: Vice President


Quidel Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------





WOODFOREST NATIONAL BANK, as a Lender
By: /s/ Sean Walker
Name: Sean Walker
Title: Senior Vice President


Quidel Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------





MANUFACTURERS BANK, as a Lender
By: /s/ Charles Jou
Name: Charles Jou
Title: SVP






Quidel Corporation
Credit Agreement
Signature Page



--------------------------------------------------------------------------------










                                        



--------------------------------------------------------------------------------






Exhibits


SCHEDULE 1.01(a)(ii)
MATERIAL LEASED REAL PROPERTY
High Bluff Headquarters - Office Lease, dated September 5, 2013, by and between
CLPF - Plaza Del Mar III, L.P., and Quidel Corporation for premises located at
12544 High Bluff Drive, Suite 200, San Diego, California 92130


Biomed/Headquarters Facility Lease, dated December 20, 1999, by and between
10165 McKellar Court L.P and Quidel Corporation for premises located at 10165
McKellar Court, San Diego, California 92121.


DHI - Office Lease Agreement, dated April 25, 2007, by and between East State
Street Development Co., LLC and Diagnostic Hybrids, Inc. for premises located at
1055 East State Street, Suite 100 Athens, Ohio 45701.


BioHelix - Office Lease Agreement, dated November 1, 2009, by and between
Cummings Properties, LLC and BioHelix Corporation for premises located at 500
Cummings Center, Suite 5550, Beverly, Massachusetts 01915.


Quidel Germany - Office Lease Agreement dated, August 1, 2003, by and between
Techmoteum Zentrum für Mobilität, Technik und Umwelt Kornwestheim GmbH and
Quidel Germany GmbH for premises located at Leibnizstr 11, 70806 Kornwestheim,
Germany.




S- 1















--------------------------------------------------------------------------------





SCHEDULE 1.01(c)*
HISTORICAL FINANCIAL COVENANT ELEMENTS


Quidel EBITDA Details
 
 
 
Project Temple - Pro Forma
 
 
 
Dollars in Thousands
 
 
 
 
Q117


Q217


Q317
Net Income
$
29,070


$
11,614


 
Add back:
 
 
 
  Income tax (benefit) provision
4,263


1,448


 
  Depreciation & amortization
7,561


7,634


 
  Stock comp
1,921


2,138


 
  Other
52


1


 
  One time cost
—


2,379


 
  Interest expense
2,936


2,946


 
  Interest income
(150
)
(178
)
 
Subtotal Add backs




 
 
 
 
 
EBITDA
$
45,653


$
27,981


 
  Less: BNP business payments
 
48,000


 
  Less: Projected Synergies
 
—


 
  Plus: %10M Synergies
 
10,000


 
 
 
 
 
Bank EBITDA
$
45,653


$
(10,019
)
 
  TTM EBITDA
 
$
109,437


 
 
 
 
 
(1) The synergy amount add back shall not, in the aggregate, exceed $10,000,000
for such Measurement Period
 
 
 









* To be updated for 3rd Quarter information prior to November 15, 2017; revised
Schedule will be provided by the Administrative Agent to the Lenders.






S- 2















--------------------------------------------------------------------------------





SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Lender
Term Commitment
Applicable Percentage
Bank of America, N.A.
$ 29,490,740.73


12.037037032%


JPMorgan Chase Bank, N.A.
$ 29,490,740.74


12.037037037%


ZB, N.A., dba California Bank & Trust
$ 18,148,148.15


7.407407408%


Silicon Valley Bank
$ 18,148,148.15


7.407407408%


Bank of the West
$ 18,148,148.15


7.407407408%


Compass Bank
$ 18,148,148.15


7.407407408%


Citibank, N.A.
$ 18,148,148.15


7.407407408%


Fifth Third Bank
$ 18,148,148.15


7.407407408%


MUFG Union Bank, N.A.
$ 18,148,148.15


7.407407408%


Wells Fargo Bank, National Association
$ 18,148,148.15


7.407407408%


Keybank National Association
$ 11,342,592.59


4.629629629%


HSBC Bank USA, National Association
$ 11,342,592.59


4.629629629%


Woodforest National Bank
$ 11,342,592.59


4.629629629%


Manufacturers Bank
$
6,805,555.56


2.77777778
%
Total
$245,000,000.00


100.000000000%





Lender
Revolving Commitment
Applicable Revolving Credit Percentage
Bank of America, N.A.
$ 3,009,259.27


12.037037080%


JPMorgan Chase Bank, N.A.
$ 3,009,259.26


12.037037040%


ZB, N.A., dba California Bank & Trust
$ 1,851,851.85


7.407407400%


Silicon Valley Bank
$ 1,851,851.85


7.407407400%


Bank of the West
$ 1,851,851.85


7.407407400%


Compass Bank
$ 1,851,851.85


7.407407400%


Citibank, N.A.
$ 1,851,851.85


7.407407400%


Fifth Third Bank
$ 1,851,851.85


7.407407400%


MUFG Union Bank, N.A.
$ 1,851,851.85


7.407407400%


Wells Fargo Bank, National Association
$ 1,851,851.85


7.407407400%


Keybank National Association
$ 1,157,407.41


4.629629640%


HSBC Bank USA, National Association
$ 1,157,407.41


4.629629640%


Woodforest National Bank
$ 1,157,407.41


4.629629640%


Manufacturers Bank
$
694,444.44


2.77777776
%
Total
$25,000,000.00


100.000000000%







S- 3















--------------------------------------------------------------------------------





SCHEDULE 5.09


ENVIRONMENTAL MATTERS
None.




S- 4















--------------------------------------------------------------------------------





SCHEDULE 5.13


Subsidiaries and other equity investments; LOAN PARTIES


Subsidiaries and other equity investments; LOan parties
(a)
Name of Subsidiary
Ownership
Office Locations
Jurisdiction of Organization
Diagnostic Hybrids, Inc.
Wholly-owned by Quidel Corporation
1055 East State Street,
Suite 100
Athens, OH 45701
 
Ohio Corporation
Quidel Cardiovascular Inc.
Wholly-owned by Quidel Corporation
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
Delaware Corporation
BioHelix Corporation
Wholly-owned by Quidel Corporation
500 Cummings Center, Suite 5550
Beverly, MA 01915
Massachusetts Corporation
Immutopics Inc.
Wholly-owned by Diagnostic Hybrids, Inc.
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
California Corporation
Litmus Concepts, Inc.
Wholly-owned by Quidel Corporation
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
California Corporation
Metra Biosystems, Inc.
Wholly-owned by Quidel Corporation
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
California Corporation
Osteo Sciences Corporation
Wholly-owned by Metra Biosystems, Inc.
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
Oregon Corporation
Pacific Biotech, Inc.
Wholly-owned by Quidel Corporation
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
California Corporation
Quidel International, LLC
Wholly-owned by Quidel Corporation
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
Delaware Limited Liability Company
Quidel Germany, GmbH
Wholly-owned by Quidel International, LLC
11, 70806 Kornwestheim, Stuttgart, Germany
Germany
Quidel China, Ltd.
Wholly-owned by Quidel Corporation
Rm 459, No. 473, Fute Xiyi Road, Waigeogia o Free Trade Zone, Shanghai, China
China
Quidel Hong Kong Limited
Wholly-owned by Quidel Corporation
36F Tower 2 Time Square
1 Matheson Causeway Bay, Hong Kong
Hong Kong
Quidel Canada, ULC
Wholly-owned by Quidel International, LLC
11, 70806 Kornwestheim, Stuttgart, Germany
Canada
Quidel Ireland Limited
Wholly-owned by Quidel Corporation
10 Earlsfort Terrace, Dublin 2, D02 T380, Ireland
Ireland





S- 5















--------------------------------------------------------------------------------





(b)    
None.


(c)
Name of Loan Party
Type of Organization
Principal Place of Business
Jurisdiction of Organization
Taxpayer Identification Number
Quidel Corporation
Corporation
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
Delaware Corporation
###
Diagnostic Hybrids, Inc.
Corporation
1055 East State Street,
Suite 100
Athens, OH
Ohio Corporation
###
Quidel Cardiovascular Inc.
Corporation
12544 High Bluff Drive, Suite 200, San Diego, CA 92130
Delaware Corporation
###





S- 6















--------------------------------------------------------------------------------





SCHEDULE 5.17(a)


IP Rights
See Schedules 8, 9 and 10 to the Security Agreement






S- 7















--------------------------------------------------------------------------------





SCHEDULE 5.17(b)
Material intellectual property licenses
BNP Assay Development, Manufacture and Supply Agreement, dated as of June 24,
2003, by and between Biosite Incorporated and Beckman Coulter, Inc.
Semi-Exclusive BNP Diagnostic License Agreement between Biosite Incorporated and
Scios Inc., dated December 30, 1996










S- 8















--------------------------------------------------------------------------------





SCHEDULE 6.12(d)
Deposit accounts and securities accounts


Account Holder
Bank
Type of Account
Description
Address of Depository Bank
Account Number
Quidel Corporation
Bank of America
Checking
Operating Account
450 B Street
San Diego, CA 92101
###













S- 9















--------------------------------------------------------------------------------





SCHEDULE 6.22
POST-CLOSING REQUIREMENTS
The Borrower shall, within forty-five (45) days of the Closing Date (or such
later date as reasonably determined by the Administrative Agent), deliver:
(1)
the unaudited special purpose statement of net assets of the Tango Business as
of December 31, 2016;

(2)
) the related special purpose statement of revenues and expenses of the Tango
Business for the fiscal year then ended;

(3)
the unaudited special purpose statement of net assets of the Tango Business as
of March 31, 2016 and 2017;

(4)
the related special purpose statement of revenues and expenses of the Tango
Business for the fiscal quarters then ended; and

(5)
the unaudited net revenue, gross profit, R&D, SG&A, operating earnings,
depreciation and EBITDA for the Tango Business for the fiscal year ended
December 31, 2016.

The Borrower shall use commercially reasonable efforts to deliver to
Administrative Agent within forty-five (45) days of the Closing Date (or such
later date as reasonably determined by the Administrative Agent in its sole
discretion) a duly completed and executed Landlord Waiver, in form and substance
reasonably satisfactory to the Administrative Agent with respect to each of the
following locations: (a) 10165 McKellar Court, San Diego, California 92121 and
(b) 1055 East State Street, Suite 100 Athens, Ohio 45701.
By November 15, 2017, Quidel will provide to the lenders an updated Schedule
1.01(c) to reflect the provision of the schedule financial information for the
quarter ended September 30, 2017.




S- 10















--------------------------------------------------------------------------------





SCHEDULE 7.01
Existing liens
Debtor Name
Jurisdiction
Secured Party
File Date
File Number
Collateral Description
Quidel Corporation (as Tenant)
San Diego County, California
10165 McKellar Court, L.P. (as Landlord)
12/21/09
2009-0701929
Memorandum of Lease for 10165 McKellar Court, L.P.
Quidel Corporation (as Tenant)
San Diego County, California
Biomed Realty, L.P. (as Lender)
12/21/09
2009-0701930
Subordination, Non-Disturbance and Attornment Agreement re Lease for 10165
McKellar Court
Quidel Corporation, Diagnostic Hybrids, Inc., BioHelix Corporation and Quidel
Germany GmBH
Various
CLFP-Plaza Del Mar III, L.P., 10165 McKellar Court L.P., East State Street
Development Co., LLC, Cummings Properties, LLC, and Techmoteum Zentrum für
Mobilität, Technik und Umwelt Kornwestheim GmbH
Various
N/A
Any customary anti-assignment clause constituting a Lien against the tenant’s
ability to encumber or transfer its leasehold interest relating to leases listed
on Schedule 1.01(a)(ii)













S- 11















--------------------------------------------------------------------------------





SCHEDULE 7.02


Existing Indebtedness    
Lease Obligation for 10165 McKellar Ct., San Diego CA 92121 in the amount of
$4,033,000 as of June 30, 2017.










S- 12















--------------------------------------------------------------------------------





SCHEDULE 10.02


Administrative Agent’s office; certain addresses for notices
QUIDEL CORPORATION:


12544 High Bluff Drive
Suite 200
San Diego, CA 92130
Attention: Randy Steward
Telephone: (858) 552-1100
Facsimile: (858) 552-2101
Electronic Mail: rsteward@quidel.com
Website Address: www.quidel.com
with a copy to:
12544 High Bluff Drive, Suite 200
San Diego, CA 92130
Attention: Legal Department
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: rbujarski@guidel.com




ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street, Floor 14
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention:    Angie Hidalgo
Telephone: 972-338-3768
Facsimile: 214-416-0555
Electronic Mail: angie.hidalgo@baml.com
Account No.: 1366072250600
Ref: Quidel Corporation
ABA# 026009593
Attn: Wire Clearing Acct for Syn Loans - LIQ
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
Mail Code: WA3-132-01-01
Houghton Banking Center
10623 NE 68th Street
Kirkland, WA  98033
Attention: Tiffany Shin
Telephone: 206-358-0078
Facsimile: 415-343-0561
Electronic Mail:  tiffany.shin@baml.com




S- 13















--------------------------------------------------------------------------------





L/C ISSUER:
Standby Letters of Credit:
Bank of America, N.A.
Trade Operations-Standby
PA6-580-02-30
1 Fleet Way
Scranton, PA  18507
Attention: Charles P. Herron
Telephone: 570-496-9564
Facsimile: 800-755-8743
Electronic Mail: Charles.p.herron@baml.com


Commercial Letters of Credit:
Bank of America, N.A.
Trade Operations-Scranton
One Fleet Way, Floor 2
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Lily Guan
Telephone: 570-496-9611
Facsimile: 800-755-8740
Electronic Mail: lily.guan@baml.com
SWING LINE LENDER:
Bank of America, N.A.
901 Main Street, Floor 14
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention:    Angie Hidalgo
Telephone: 972-338-3768
Facsimile: 214-416-0555
Electronic Mail: angie.hidalgo@baml.com
Account No.: 1366072250600
Ref: Quidel Corporation
ABA# 026009593
Attn: Wire Clearing Acct for Syn Loans - LIQ
    






S- 14















--------------------------------------------------------------------------------






EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of October 6, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Quidel Corporation, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
The undersigned hereby requests (select one):
A Borrowing of [Term][Revolving Credit] Loans


A conversion or continuation of [Term][Revolving Credit] Loans


1.    On _______________________________     (a Business Day).
2.    In the amount of $__________________    .
3.    Comprised of _______________________        .
[Type of Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of ______ months.
The Revolving Credit Borrowing, if any, requested herein complies with the
provisos (i) and (ii) to the first sentence of Section 2.01(b) of the Agreement,
as applicable.
QUIDEL CORPORATION
By: ___________________________________    
Name: ________________________________    
Title:     ____________________________________    






A- 1
Form of Committed Loan Notice





--------------------------------------------------------------------------------






EXHIBIT B
FORM OF swing line loan NOTICE
Date: ___________, _____
To:
Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of October 6, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Quidel Corporation, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
The undersigned hereby requests a Swing Line Loan:
1.    On _________________________________ (a Business Day).
2.    In the amount of $______________________
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
QUIDEL CORPORATION
By: _______________________________________    
Name:     ________________________________________
Title:     ________________________________________
    




B- 1
Form of Swing Line Loan Notice





--------------------------------------------------------------------------------






EXHIBIT C-1
FORM OF TERM NOTE
        
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Term Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of the Term Loan made by the Term Lender to the Borrower under that
certain Credit Agreement, dated as of October 6, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of the Term Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Term Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. The Term Loan made by the Term Lender shall be evidenced by one or
more loan accounts or records maintained by the Term Lender in the ordinary
course of business. The Term Lender may also attach schedules to this Term Note
and endorse thereon the date, amount and maturity of its Term Loans and payments
with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.
THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
QUIDEL CORPORATION
By: _______________________________________    
Name: _____________________________________    
Title:    ________________________________________


C-1- 1
Form of Term Note



--------------------------------------------------------------------------------





LoanS AND PAYMENTS with respect thereto


Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







C-1- 2
Form of Term Note



--------------------------------------------------------------------------------






EXHIBIT C-2
FORM OF REVOLVING CREDIT NOTE
        
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Revolving Credit Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of October
6, 2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the
Revolving Credit Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Revolving Credit Lender shall be evidenced by one or more loan
accounts or records maintained by the Revolving Credit Lender in the ordinary
course of business. The Revolving Credit Lender may also attach schedules to
this Revolving Credit Note and endorse thereon the date, amount and maturity of
its Revolving Credit Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.
THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
QUIDEL CORPORATION
By: _____________________________________________     
Name:     _____________________________________________
Title:    _____________________________________________


C-2- 1
Form of Revolving Credit Note



--------------------------------------------------------------------------------





LOANS AND PAYMENTS with respect thereto


Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











    




C-2- 2
Form of Revolving Credit Note



--------------------------------------------------------------------------------






EXHIBIT D
form of COMPLIANCE CERTIFICATE
Financial Statement Date: ,
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of October 6, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Quidel Corporation, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.


2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.


3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
covenants and conditions under the Loan Documents, and


[select one:]


[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]


--or-


[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]


4.    The representations and warranties of the Borrower contained in Article V
of the Agreement, and any representations and warranties of any Loan Party that
are contained in any document furnished at any time under or


D- 1
Form of Compliance Certificate



--------------------------------------------------------------------------------





in connection with the Loan Documents, are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.


5.    The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto are true and accurate on and as of the date of this
Certificate.


[Include the following paragraph 6 if any Stock Repurchase has been consummated
during the preceding 4 fiscal quarter period]


[6.    At the time of each Stock Repurchase consummated during the preceding
four fiscal quarter period, the conditions set forth in clauses (a), (b) and (c)
of the definition of “Permitted Stock Repurchase” set forth in the Agreement
were satisfied.]


[Include the following paragraph 7 if any Material Intellectual Property License
has been entered into during the preceding 4 fiscal quarter period]


[7.    Attached hereto is documentation evidencing each Material Intellectual
Property License entered into by a Loan Party during the preceding four fiscal
quarter period and a report supplementing Schedule 5.17(b) of the Credit
Agreement with respect to each such license.]


•
Check for distribution to PUBLIC and Private side Lenders.     If this is not
checked, this certificate will only be posted to Private side Lenders.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
,         .
QUIDEL CORPORATION
By: __________________________________________    
Name:     __________________________________________
Title:     ___________________________________________
For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I.
Section 7.11 (a) - Consolidated Leverage Ratio.



A.
Consolidated Funded Indebtedness for the Four Quarter Period ending on above
date (“Subject Period”):                 $_________________



B.
Consolidated EBITDA for Subject Period:

1.
Consolidated Net Income:            $_________________    

2.
plus income taxes:                $__________________    



D- 2
Form of Compliance Certificate



--------------------------------------------------------------------------------





3.
plus interest expense and debt issuance costs and

commissions, discounts and other fees and charges
associated with initial occurrence of any Indebtedness:
$__________________    

4.
plus non-cash stock compensation expenses:    $__________________    

5.
plus depreciation:                $__________________    

6.
plus amortization (including amortization of inventory

write-ups and deferred revenue adjustments):
$__________________

7.
plus transaction expenses or other initial non-cash

or fair value adjustments related to any merger,
Acquisition or joint venture and non-recurring and
non-cash charges associated with any impairment
analysis required under Financing Accounting
Standards No. 142 and 144: Amounts added back to Consolidated EBITDA pursuant to
Item I.B.8 shall not, in the aggregate, exceed $10,000,000 for any Subject
Period.    $___________
8.
plus pro forma “run rate” cost savings, operating expense reductions and
synergies related to Acquisitions (including Closing Date Acquisitions),
Dispositions, restructurings, cost savings initiatives and other
initiatives:    $___________

9.
minus the Beach Instalment Payments actually paid by the Borrower or any
Subsidiary in connection with Beach Acquisition:        $___________

10.    Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 - 9) For
purposes of determining Consolidated EBITDA of the Borrower and its Subsidiaries
for any period that includes any month in any of the fiscal quarters ended
December 31, 2016, March 31, 2017 and June 30, 2017,
the relevant elements of such calculation for such fiscal quarters shall be as
set forth on Schedule 1.01(c) to the Credit Agreement and in such case, Borrower
is attaching hereto a calculation of such elements.:             $    
C.
Consolidated Leverage Ratio (Line I.A.

D.
Line I.B.10):             to 1.00

Maximum permitted:


Four Fiscal Quarters Ending
Maximum Consolidated Leverage Ratio
Closing Date through December 31, 2017
5.00 to 1.00
March 31, 2018 through December 31, 2018
4.25 to 1.00
March 31, 2019 and each fiscal quarter thereafter
3.50 to 1.00







D- 3
Form of Compliance Certificate



--------------------------------------------------------------------------------





II.
Section 7.11 (b) - Consolidated Fixed Charge Coverage Ratio.



A.
Consolidated EBITDAR for the Subject Period:

1.
Consolidated EBITDA for Subject Period (Line I.B.10 above):    $_____    

2.
plus Consolidated Rental Payments:                $_____    

3.
Consolidated EBITDAR (Lines II.A.1 +2):                $_____    

B.
The aggregate amount of all unfinanced Capital Expenditures for the Subject
Period:                                    $    

C.
The aggregate amount of Federal, state, local and foreign income taxes paid in
cash:                                    $_____    

D.
Consolidated Interest Charges for Subject Period:            $_____    

E.
The aggregate principal amount of all regularly scheduled principal payments or
redemptions or similar acquisitions for value of outstanding debt for borrowed
money, but excluding any such payments to the extent refinanced through the
incurrence of additional Indebtedness otherwise expressly permitted under
Section 7.02 of the Credit Agreement:                    $_____    

F.
Consolidated Rental Payments during Subject Period:            $_____    

G.
The aggregate amount of all Restricted Payments, in each case, of or by the
Borrower and its Subsidiaries for Subject Period:    $    

Consolidated Fixed Charge Coverage Ratio ((Lines II.A.3 - II.B - II.C) (Lines
II.D + II.E + II.F + II.G)) For purposes of determining the Consolidated Fixed
Charge Coverage Ratio as of any date where the calculation thereof includes any
month in any of the fiscal quarters ended December 31, 2016, March 31, 2017
H.
and June 30, 2017, the relevant elements of such calculation for such fiscal
quarters shall be as set forth on Schedule 1.01(c) to the Credit Agreement and
in such case, Borrower is attaching hereto a calculation of such
elements.:         to 1.00





Minimum permitted:            1.25 to 1.00






D- 4
Form of Compliance Certificate



--------------------------------------------------------------------------------






EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. Assignee identified in item 2 below
([the][each, an] “Assignee”). [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees] Select as appropriate. hereunder
are several and not joint.] Include bracketed language if there are either
multiple Assignors or multiple Assignees. Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities Include all applicable subfacilities.) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________
______________________________
[Assignor [is] [is not] a Defaulting Lender]
2.
Assignee[s]:    ______________________________

______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.    Borrower:    Quidel Corporation


4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement





E- 1
Form of Assignment and Assumption





--------------------------------------------------------------------------------





5.
Credit Agreement:    Credit Agreement, dated as of October 6, 2017, among Quidel
Corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer





6.    Assigned Interest[s]:






Assignor[s][10]






Assignee[s] [11]




Facility
Assigned [12]
Aggregate
Amount of
Commitment/Loans
for all Lenders [13]
Amount of
Commitment/ Loans
Assigned
Percentage
Assigned of
Commitment/
Loans [14]




CUSIP
Number
 
 
 
 
 
 
 
 
 
__________
$_______________
$_________
_________%
 
 
 
__________
$_______________
$_________
_________%
 
 
 
__________
$_______________
$_________
_________%
 

[10]. List each Assignor, as appropriate.
[11]. List each Assignee and, if available, its market entity identifier, as
appropriate.
[12]. Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Commitment”, etc.).
[13]. Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
[14]. Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.


7.
Not an Employee Benefit Plan.  [The][Each] Assignee represents and warrants as
of the Effective Date to the Administrative Agent, [the][each] Assignor and the
respective Affiliates of each, and not, for the avoidance of doubt, for the
benefit of the Borrower, that [the][such] Assignee is not and will not be (1) an
employee benefit plan subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); (2) a plan or account subject to
Section 4975 of the Internal Revenue Code of 1986 (the “Code”); (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (4) a “governmental plan” within the meaning of ERISA.

[8.    Trade Date:    __________________] [15]
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S] [16] Add additional signature blocks as needed. Include both
Fund/Pension Plan and manager making the trade (if applicable).
[NAME OF ASSIGNOR]




E- 2
Form of Assignment and Assumption





--------------------------------------------------------------------------------





By: _____________________________
[NAME OF ASSIGNOR]


By: _____________________________
Title:
ASSIGNEE[S] [17]
[NAME OF ASSIGNEE]
By: _____________________________
Title:
[NAME OF ASSIGNEE]


By: _____________________________
Title:


[Consented to and][18] Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
By: _________________________________
Title:


[Consented to:][19]
By: _________________________________
Title:
[15] To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
[16] Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).
[17] Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).


E- 3
Form of Assignment and Assumption





--------------------------------------------------------------------------------





[18] To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
[19] To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.


E- 4
Form of Assignment and Assumption





--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vii)
if it is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee and (viii) as of the Effective Date it is
not and will not be (A) an employee benefit plan subject to Title I of ERISA,
(B) a plan or account subject to Section 4975 of the Code; (C) an entity deemed
to hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code; or (D) a “governmental plan” within the meaning of ERISA; provided that
the representation and warranty made in the foregoing clause (viii) is made to
the Administrative Agent, [the][each] Assignor and the respective Affiliates of
each, and not, for the avoidance of doubt, for the benefit of the Borrower or
any other Loan Party; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


E- 5
Form of Assignment and Assumption





--------------------------------------------------------------------------------





3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




    








E- 6
Form of Assignment and Assumption





--------------------------------------------------------------------------------






EXHIBIT F
FORM OF GUARANTY




See attached.




    




F- 1
Form of Guaranty



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor and Guarantied Party, solely for the purposes
of the waiver of the right to jury trial contained in Section 14, have caused
this Guaranty to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.
QUIDEL CORPORATION
By:_____________________________________    
Name:
Title:


DIAGNOSTIC HYBRIDS, INC.
By:_____________________________________    
Name:
Title:


QUIDEL CARDIOVASCULAR INC.
By: __________________________________    
Name:
Title:






Quidel Corporation
Guaranty
Signature Page



--------------------------------------------------------------------------------





Notice Address for each Guarantor:


12544 High Bluff Drive, Suite 200
San Diego, CA 92130
Attention: Chief Financial Officer
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: rsteward@quidel.com
with a copy to:


12544 High Bluff Drive, Suite 200
San Diego, CA 92130
Attention: Legal Department
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: rbujarski@quidel.com




Quidel Corporation
Guaranty
Signature Page



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Agent and
Guarantied Party
By:    
Name: Tiffany Shin
Title: Vice President
Notice Address:


Bank of America, N.A.
Agency Management
Mail Code: WA3-132-01-01
Houghton Banking Center
10623 NE 68th Street
Kirkland, WA  98033
Attention: Tiffany Shin
Telephone: 206-358-0078
Facsimile: 415-343-0561
Electronic Mail:  tiffany.shin@baml.com






    








Quidel Corporation
Guaranty
Signature Page



--------------------------------------------------------------------------------






GUARANTY AGREEMENT
This GUARANTY AGREEMENT is entered into as of October 6, 2017 by the undersigned
(each a “Guarantor”, and together with any future Subsidiaries executing this
Guaranty, being collectively referred to herein as the “Guarantors”) in favor of
and for the benefit of BANK OF AMERICA, N.A., as agent for and representative of
(in such capacity herein called “Guarantied Party”) the financial institutions
(“Lenders”) party to the Credit Agreement referred to below, any Hedge Banks (as
hereinafter defined) and any Cash Management Banks (as hereinafter defined), and
in favor of and for the benefit of the other Beneficiaries (as hereinafter
defined).
RECITALS.
A.Quidel Corporation, a Delaware corporation (“Borrower”), has entered into that
certain Credit Agreement dated as of October 6, 2017 with Lenders, and
Guarantied Party, as Administrative Agent for Lenders (said Credit Agreement, as
it may hereafter be amended, restated, extended, supplemented or otherwise
modified in writing from time to time, being the “Credit Agreement;” capitalized
terms defined therein and not otherwise defined herein being used herein as
therein defined).
B.Any Loan Party may from time to time enter, or may from time to time have
entered, into one or more Secured Hedge Agreements with one or more Persons that
are Lenders or Affiliates of Lenders at the time such Secured Hedge Agreements
are entered into (in such capacity, collectively, “Hedge Banks”) in accordance
with the terms of the Credit Agreement, and it is desired that the obligations
of Loan Parties under the Secured Hedge Agreements, including without limitation
the obligation of Loan Parties to make payments thereunder in the event of early
termination thereof, together with all obligations of Borrower under the Credit
Agreement and the other Loan Documents, be guarantied hereunder.
C.Any Loan Party may from time to time enter, or may from time to time have
entered, into one or more Secured Cash Management Agreements with one or more
Persons that are Lenders or Affiliates of Lenders at the time such Secured Cash
Management Agreements are entered into (in such capacity, collectively, “Cash
Management Banks”) in accordance with the terms of the Credit Agreement, and it
is desired that the obligations of Loan Parties under the Secured Cash
Management Agreements, together with all obligations of Borrower under the
Credit Agreement and the other Loan Documents, be guarantied hereunder.
D.Guarantied Party, Lenders, each Hedge Bank and each Cash Management Bank for
which Guarantied Party has received the notice required by Section 17(c) hereof
are sometimes referred to herein as “Beneficiaries”.
E.A portion of the proceeds of the Loans may be advanced to other Guarantors
that are Subsidiaries of Borrower, and thus the Guarantied Obligations (as
hereinafter defined) are being incurred for and will inure to the benefit of
Guarantors (which benefits are hereby acknowledged).
F.It is a condition precedent to the making of the initial Loans under the
Credit Agreement that Borrower’s obligations thereunder be guarantied by
Guarantors.
G.Guarantors are willing irrevocably and unconditionally to guaranty such
obligations of Borrower.
NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce Lenders and Guarantied Party to enter into the Credit
Agreement and to make Loans and other extensions of credit thereunder, to induce
Hedge Banks to enter into Secured Hedge Agreements and to induce Cash Management
Banks to enter into Secured Cash Management Agreements, Guarantors hereby agree
as follows:
1.    Guaranty. (a) Guarantors jointly and severally irrevocably and
unconditionally guaranty, as primary obligors and not merely as sureties, the
due and punctual payment in full of all Guarantied Obligations (as hereinafter
defined) when the same shall become due, whether at stated maturity, by
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code). The term “Guarantied Obligations” is used herein in its most
comprehensive sense and includes any and all Obligations of the Loan Parties
including all obligations of any Loan Party under Secured Hedge Agreements and
Secured Cash Management Agreements, now or hereafter made, incurred or created,
whether absolute or contingent, liquidated or unliquidated, whether due or not
due, and however arising under or in connection with the Credit Agreement, the
Secured Hedge Agreements, the Secured Cash Management Agreements, this Guaranty
and the other Loan Documents, including those arising under successive borrowing
transactions under the Credit Agreement which shall either continue such
obligations of the Loan Parties or from time to time


1















--------------------------------------------------------------------------------





renew them after they have been satisfied; provided that the “Guarantied
Obligations” of each Guarantor (other than the Borrower) shall excluded any
Excluded Swap Obligations.
Each Guarantor acknowledges that a portion of the Loans may be advanced to it,
that Letters of Credit may be issued for the benefit of its business and that
the Guarantied Obligations are being incurred for and will inure to its benefit.
Any interest on any portion of the Guarantied Obligations that accrues after the
commencement of any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Borrower (or, if interest on any portion of the Guarantied Obligations ceases
to accrue by operation of law by reason of the commencement of said proceeding,
such interest as would have accrued on such portion of the Guarantied
Obligations if said proceeding had not been commenced) shall be included in the
Guarantied Obligations because it is the intention of each Guarantor and
Guarantied Party that the Guarantied Obligations should be determined without
regard to any rule of law or order that may relieve Borrower of any portion of
such Guarantied Obligations.
In the event that all or any portion of the Guarantied Obligations is paid by
Borrower, the obligations of each Guarantor hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) is rescinded or recovered directly or
indirectly from Guarantied Party or any other Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments that are so rescinded or
recovered shall constitute Guarantied Obligations.
Subject to the other provisions of this Section 1, upon the failure of Borrower
to pay any of the Guarantied Obligations when and as the same shall become due,
each Guarantor will upon demand pay, or cause to be paid, in cash, to Guarantied
Party for the ratable benefit of Beneficiaries, an amount equal to the aggregate
of the unpaid Guarantied Obligations.
(b)    Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor (other than the Borrower) under this Guaranty and
the other Loan Documents shall be limited to a maximum aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any applicable provisions of comparable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under the Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Guarantor in respect of intercompany indebtedness to
Borrower or other affiliates of Borrower to the extent that such indebtedness
would be discharged in an amount equal to the amount paid by such Guarantor
hereunder).
(c)    Each Guarantor under this Guaranty, and each guarantor under other
guaranties, if any, relating to the Credit Agreement (the “Related Guaranties”)
that contain a contribution provision similar to that set forth in this Section
1(c), together desire to allocate among themselves (collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under this Guaranty and the Related Guaranties. Accordingly, in the
event any payment or distribution is made on any date by a Guarantor under this
Guaranty or a guarantor under a Related Guaranty, each such Guarantor or such
other guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in the maximum amount permitted by law so as to maximize
the aggregate amount of the Guarantied Obligations paid to Beneficiaries.
2.    Guaranty Absolute; Continuing Guaranty. The obligations of each Guarantor
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guarantied
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees that: (a) this Guaranty is a guaranty of payment
when due and not of collectibility; (b) Guarantied Party may enforce this
Guaranty upon the occurrence and during the continuance of an Event of Default
under the Credit Agreement or, after payment in full of all Obligations under
the Credit Agreement and the other Loan Documents, the cancellation or
expiration of all Letters of Credit and the termination of the Commitments, the
occurrence of a payment default under any Secured Hedge Agreement or a default
under any Secured Cash Management Agreement, in each case, notwithstanding the
existence


2















--------------------------------------------------------------------------------





of any dispute between any Loan Party and any Beneficiary with respect to the
existence of such event; (c) the obligations of each Guarantor hereunder are
independent of the obligations of Loan Parties under the Loan Documents, the
Secured Hedge Agreements or the Secured Cash Management Agreements and the
obligations of any other guarantor of obligations of Loan Parties and a separate
action or actions may be brought and prosecuted against each Guarantor whether
or not any action is brought against any Loan Party or any of such other
guarantors and whether or not any Loan Party is joined in any such action or
actions; and (d) a payment of a portion, but not all, of the Guarantied
Obligations by one or more Guarantors shall in no way limit, affect, modify or
abridge the liability of such or any other Guarantor for any portion of the
Guarantied Obligations that has not been paid. This Guaranty is a continuing
guaranty and shall be binding upon each Guarantor and its successors and
assigns, and each Guarantor irrevocably waives any right to revoke this Guaranty
as to future transactions giving rise to any Guarantied Obligations.
3.    Actions by Beneficiaries. Any Beneficiary may from time to time, without
notice or demand and without affecting the validity or enforceability of this
Guaranty or giving rise to any limitation, impairment or discharge of any
Guarantor’s liability hereunder, (a) renew, extend, accelerate or otherwise
change the time, place, manner or terms of payment of the Guarantied
Obligations, (b) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guarantied
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations, (c) request and accept other
guaranties of the Guarantied Obligations and take and hold security for the
payment of this Guaranty or the Guarantied Obligations, (d) release, exchange,
compromise, subordinate or modify, with or without consideration, any security
for payment of the Guarantied Obligations, any other guaranties of the
Guarantied Obligations, or any other obligation of any Person with respect to
the Guarantied Obligations, (e) enforce and apply any security now or hereafter
held by or for the benefit of any Beneficiary in respect of this Guaranty or the
Guarantied Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that Guarantied Party or the other
Beneficiaries, or any of them, may have against any such security, as Guarantied
Party in its discretion may determine consistent with the Credit Agreement, the
Secured Hedge Agreements, the Secured Cash Management Agreements and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and (f) exercise any other
rights available to Guarantied Party or the other Beneficiaries, or any of them,
under the Loan Documents, the Secured Hedge Agreements or the Secured Cash
Management Agreements.
4.    No Discharge. This Guaranty and the obligations of Guarantors hereunder
shall be valid and enforceable and shall not be subject to any limitation,
impairment or discharge for any reason (other than payment in full of the
Guarantied Obligations), including without limitation the occurrence of any of
the following, whether or not any Guarantor shall have had notice or knowledge
of any of them: (a) any failure to assert or enforce or agreement not to assert
or enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy with respect to the Guarantied Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guarantied Obligations, (b) any defense to its obligations by
reason of any waiver or modification of, or any consent to departure from, any
of the terms or provisions of the Credit Agreement, any of the other Loan
Documents, the Secured Hedge Agreements, the Secured Cash Management Agreements
or any agreement or instrument executed pursuant thereto, or of any other
guaranty or security for the Guarantied Obligations, (c) the Guarantied
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect, (d) the application of
payments received from any source to the payment of indebtedness other than the
Guarantied Obligations, even though Guarantied Party or the other Beneficiaries,
or any of them, might have elected to apply such payment to any part or all of
the Guarantied Obligations, (e) any failure to perfect or continue perfection of
a security interest in any collateral which secures any of the Guarantied
Obligations, and (f) any other act or thing or omission, or delay to do any
other act or thing, which may or might in any manner or to any extent vary the
risk of a Guarantor as an obligor in respect of the Guarantied Obligations.
5.    Waivers. Each Guarantor waives, for the benefit of Beneficiaries: (a) any
right to require Guarantied Party or the other Beneficiaries, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other Loan Party, any other guarantor of the Guarantied Obligations or any other
Person, (ii) proceed against or exhaust any security held from Borrower, any
other Loan Party, any other guarantor of the Guarantied Obligations or any other
Person, (iii) proceed against or have resort to any balance of any deposit
account or credit on


3















--------------------------------------------------------------------------------





the books of any Beneficiary in favor of Borrower, any other Loan Party or any
other Person, or (iv) pursue any other remedy in the power of any Beneficiary;
(b) any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of Borrower or any other Loan Party including,
without limitation, any defense based on or arising out of the lack of validity
or the unenforceability of the Guarantied Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Loan Party from any cause other than payment in full of
the Guarantied Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon Guarantied Party’s or any other Beneficiary’s errors or
omissions in the administration of the Guarantied Obligations, except behavior
that amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, that are or might be in conflict with the terms of this
Guaranty and any legal or equitable discharge of such Guarantor’s obligations
hereunder, (ii) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights to
set-offs, recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any Lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance of this Guaranty, notices of default under the Credit
Agreement, notices of default under any Secured Hedge Agreement or Secured Cash
Management Agreement or any agreement or instrument related thereto, notices of
early termination under any Secured Hedge Agreement or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guarantied Obligations or any agreement related thereto, notices of any
extension of credit to Borrower or any Loan Party and notices of any of the
matters referred to in Sections 3 and 4 and any right to consent to any thereof;
and (g) to the fullest extent permitted by law, any defenses or benefits that
may be derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms of this Guaranty.
As used in this paragraph, any reference to “the principal” includes Borrower or
any other Loan Party, and any reference to “the creditor” includes Guarantied
Party and each other Beneficiary. No other provision of this Guaranty shall be
construed as limiting the generality of any of the covenants and waivers set
forth in this paragraph.
6.    Guarantors’ Rights of Subrogation, Contribution, Etc.; Subordination of
Other Obligations. Until the Guarantied Obligations shall have been paid in full
and the Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor shall withhold exercise of (a) any
claim, right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against Borrower or any other Loan Party or any of its assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including without limitation (i) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Borrower or any other Loan Party, (ii) any right to enforce, or to participate
in, any claim, right or remedy that any Beneficiary now has or may hereafter
have against Borrower or any other Loan Party, and (iii) any benefit of, and any
right to participate in, any collateral or security now or hereafter held by any
Beneficiary and (b) any right of contribution such Guarantor now has or may
hereafter have against any other guarantor of any of the Guarantied Obligations.
Each Guarantor further agrees that, to the extent the agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or any other Loan
Party or against any collateral or security, and any rights of contribution such
Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights Guarantied Party or the other Beneficiaries may have
against Borrower or any other Loan Party, to all right, title and interest
Guarantied Party or the other Beneficiaries may have in any such collateral or
security, and to any right Guarantied Party or the other Beneficiaries may have
against such other guarantor.
Any indebtedness of Borrower or any other Loan Party now or hereafter held by
any Guarantor is subordinated in right of payment to the Guarantied Obligations,
and any such indebtedness of Borrower or any other Loan Party to a Guarantor
collected or received by such Guarantor after an Event of Default has occurred
and is continuing, and any amount paid to a Guarantor on account of any
subrogation, reimbursement, indemnification or contribution rights referred to
in the preceding paragraph when all Guarantied Obligations have not been paid in
full, shall be held in trust for Guarantied Party on behalf of Beneficiaries and
shall forthwith be paid over to Guarantied Party for the benefit of
Beneficiaries to be credited and applied against the Guarantied Obligations.


4















--------------------------------------------------------------------------------





7.    Expenses. Guarantors jointly and severally agree to pay, or cause to be
paid, on demand, and to save Guarantied Party and the other Beneficiaries
harmless against liability for, (i) any and all costs and expenses (including
fees, costs of settlement, and disbursements of counsel and allocated costs of
internal counsel) incurred or expended by Guarantied Party or any other
Beneficiary in connection with the enforcement of or preservation of any rights
under this Guaranty and (ii) any and all costs and expenses (including those
arising from rights of indemnification) required to be paid by Guarantors under
the provisions of any other Loan Document.
8.    Financial Condition of Borrower and Loan Parties. No Beneficiary shall
have any obligation, and each Guarantor waives any duty on the part of any
Beneficiary, to disclose or discuss with such Guarantor its assessment, or such
Guarantor’s assessment, of the financial condition of Borrower or any other Loan
Party or any matter or fact relating to the business, operations or condition of
Borrower or any other Loan Party. Each Guarantor has adequate means to obtain
information from Borrower or any other Loan Party on a continuing basis
concerning the financial condition of Borrower or any other Loan Party and its
ability to perform its obligations under the Loan Documents, the Secured Hedge
Agreements and the Secured Cash Management Agreements, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of Borrower or any other Loan Party and of all circumstances bearing
upon the risk of nonpayment of the Guarantied Obligations.
9.    Representations and Warranties. Each Guarantor makes, for the benefit of
Beneficiaries, each of the representations and warranties made in the Credit
Agreement by Borrower as to such Guarantor, its assets, financial condition,
operations, organization, legal status, business and the Loan Documents to which
it is a party.
10.    Covenants. Each Guarantor agrees that, so long as any part of the
Guarantied Obligations shall remain unpaid, any Letter of Credit shall be
outstanding, any Lender shall have any Commitment, any Hedge Bank shall have any
obligation under any Secured Hedge Agreement or any Cash Management Bank shall
have any obligation under any Secured Cash Management Agreement, such Guarantor
will, unless Requisite Obligees (as such term is defined in Section 17(a)) shall
otherwise consent in writing, perform or observe, and cause its Subsidiaries to
perform or observe, all of the terms, covenants and agreements that the Loan
Documents state that Borrower is to cause a Guarantor and such Subsidiaries to
perform or observe.
11.    Set Off. In addition to any other rights any Beneficiary may have under
law or in equity, if any amount shall at any time be due and owing by a
Guarantor to any Beneficiary under this Guaranty, such Beneficiary is authorized
at any time or from time to time, without notice (any such notice being
expressly waived), to set off and to appropriate and to apply any and all
deposits (general or special, including but not limited to indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness of such Beneficiary owing to a Guarantor and any other
property of such Guarantor held by a Beneficiary to or for the credit or the
account of such Guarantor against and on account of the Guarantied Obligations
and liabilities of such Guarantor to any Beneficiary under this Guaranty.
Notwithstanding the provisions of this Section 11, if at any time any
Beneficiary maintains one or more deposit accounts for a Guarantor under this
Guaranty into which Medicare and/or Medicaid receivables are deposited, such
Beneficiary shall waive the right of setoff set forth herein.
12.    Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of a Guarantor or any of its successors in interest under this
Guaranty shall be sold or otherwise disposed of (including by merger or
consolidation) in a sale or other disposition not prohibited by the Credit
Agreement or otherwise consented to by Requisite Obligees (as such term is
defined in Section 17(a)), such Guarantor or such successor in interest, as the
case may be, may request Guarantied Party to execute and deliver documents or
instruments necessary to evidence the release and discharge of this Guaranty as
provided in Section 9.10 of the Credit Agreement.
13.    Amendments and Waivers. No amendment, modification, termination or waiver
of any provision of this Guaranty may occur except in accordance with Section
10.01 of the Credit Agreement.
14.    Miscellaneous. It is not necessary for Beneficiaries to inquire into the
capacity or powers of any Guarantor or Borrower or the officers, directors or
any agents acting or purporting to act on behalf of any of them.


5















--------------------------------------------------------------------------------





The rights, powers and remedies given to Beneficiaries by this Guaranty are
cumulative and shall be in addition to and independent of all rights, powers and
remedies given to Beneficiaries by virtue of any statute or rule of law or in
any of the Loan Documents or the Secured Hedge Agreements or the Secured Cash
Management Agreements or any agreement between one or more Guarantors and one or
more Beneficiaries or between Borrower and one or more Beneficiaries. Any
forbearance or failure to exercise, and any delay by any Beneficiary in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
In case any provision in or obligation under this Guaranty shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF GUARANTORS, GUARANTIED PARTY AND
THE OTHER BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
This Guaranty shall inure to the benefit of Beneficiaries and their respective
successors and assigns.
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEW YORK, AND BY EXECUTION AND DELIVERY
OF THIS GUARANTY EACH GUARANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
GUARANTY. Each Guarantor agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to such Guarantor at its address set forth below its
signature hereto, such service being acknowledged by such Guarantor to be
sufficient for personal jurisdiction in any action against such Guarantor in any
such court and to be otherwise effective and binding service in every respect.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of Guarantied Party or any Beneficiary
to bring proceedings against such Guarantor in the courts of any other
jurisdiction.
EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, GUARANTIED PARTY
EACH AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. EACH GUARANTOR AND, BY ITS ACCEPTANCE OF
THE BENEFITS HEREOF, GUARANTIED PARTY EACH (I) ACKNOWLEDGES THAT THIS WAIVER IS
A MATERIAL INDUCEMENT FOR SUCH GUARANTOR AND GUARANTIED PARTY TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT SUCH GUARANTOR AND GUARANTIED PARTY HAVE ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS GUARANTY OR ACCEPTING THE BENEFITS
THEREOF, AS THE CASE MAY BE, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER
IN THEIR RELATED FUTURE DEALINGS, AND (II) FURTHER WARRANTS AND REPRESENTS THAT
EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS GUARANTY. In the event of
litigation, this Guaranty may be filed as a written consent to a trial by the
court.


6















--------------------------------------------------------------------------------





15.    Additional Guarantors. The initial Guarantor(s) hereunder shall be the
Borrower and such of the Subsidiaries of Borrower as are signatories hereto on
the date hereof. From time to time subsequent to the date hereof, Subsidiaries
of Borrower may become parties hereto, as additional Guarantors (each an
“Additional Guarantor”), by executing a counterpart of this Guaranty. A form of
such a counterpart is attached as Exhibit A. Upon delivery of any such
counterpart to Guarantied Party, notice of which is hereby waived by Guarantors,
each such Additional Guarantor shall be a Guarantor and shall be as fully a
party hereto as if such Additional Guarantor were an original signatory hereof.
Each Guarantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Guarantor
hereunder, nor by any election of the Guarantied Party not to cause any
Subsidiary of Borrower to become an Additional Guarantor hereunder. This
Guaranty shall be fully effective as to any Guarantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Guarantor hereunder.
16.    Counterparts; Effectiveness. This Guaranty may be executed in any number
of counterparts and by the different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
for all purposes; but all such counterparts together shall constitute but one
and the same instrument. This Guaranty shall become effective as to each
Guarantor upon the execution of a counterpart hereof by such Guarantor (whether
or not a counterpart hereof shall have been executed by any other Guarantor) and
receipt by the Guaranteed Party of written or telephonic notification of such
execution and authorization of delivery thereof.
17.    Guarantied Party as Administrative Agent.
(a)    Guarantied Party has been appointed to act as Guarantied Party hereunder
by Lenders. Guarantied Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action, solely in
accordance with this Guaranty and the Credit Agreement; provided that Guarantied
Party shall exercise, or refrain from exercising, any remedies under or with
respect to this Guaranty in accordance with the instructions of (i) Required
Lenders, or (ii) after payment in full of all Obligations under the Credit
Agreement and the other Loan Documents, the cancellation or expiration of all
Letters of Credit and the termination of the Commitments, the holders of a
majority of the aggregate amount then due and payable (exclusive of expenses and
similar payments but, in the case of Secured Hedge Agreements, including any
early termination payments then due) under the Secured Hedge Agreements and
Secured Cash Management Agreements (Required Lenders or, if applicable, such
holders being referred to herein as “Requisite Obligees”).
(b)    Guarantied Party shall at all times be the same Person that is
Administrative Agent under the Credit Agreement. Written notice of resignation
by Administrative Agent pursuant to Section 9.06 of the Credit Agreement shall
also constitute notice of resignation as Guarantied Party under this Guaranty;
and appointment of a successor Administrative Agent pursuant to Section 9.06 of
the Credit Agreement shall also constitute appointment of a successor Guarantied
Party under this Guaranty. Upon the acceptance of any appointment as
Administrative Agent under Section 9.06 of the Credit Agreement by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Guarantied Party under this Guaranty, and the retiring
Guarantied Party under this Guaranty shall promptly (i) transfer to such
successor Guarantied Party all sums held hereunder, together with all records
and other documents necessary or appropriate in connection with the performance
of the duties of the successor Guarantied Party under this Guaranty, and (ii)
take such other actions as may be necessary or appropriate in connection with
the assignment to such successor Guarantied Party of the rights created
hereunder, whereupon such retiring Guarantied Party shall be discharged from its
duties and obligations under this Guaranty. After any retiring Guarantied
Party’s resignation hereunder as Guarantied Party, the provisions of this
Guaranty shall inure to its benefits as to any actions taken or omitted to be
taken by it under this Guaranty while it was Guarantied Party hereunder.
(c)    Notice of Secured Hedge Agreements and Secured Cash Management
Agreements. Guarantied Party shall not be deemed to have any duty whatsoever
with respect to any Hedge Bank or Cash Management Bank until it shall have
received written notice in form and substance satisfactory to Guarantied Party
from Borrower, a Guarantor or the Hedge Bank or the Cash Management Bank as to
the existence and terms of the applicable Secured Hedge Agreement or Secured
Cash Management Agreement.


7















--------------------------------------------------------------------------------





18.    Keepwell. Each Loan Party with total assets exceeding $10,000,000 or that
qualifies as an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under §1a(18)(A)(v)(II) of the Commodity Exchange Act (“Qualified ECP
Guarantor”) at the time the Guaranty or the grant of the security interest under
the Loan Documents, in each case, by any Specified Loan Party, becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Guaranty Agreement and the other Loan Documents in
respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Section 18
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Obligations have been indefeasibly paid and performed in full.
Each Qualified ECP Guarantor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of §1a(18)(A)(v)(II) of the Commodity Exchange Act. As
used herein,
[Remainder of page intentionally left blank.]






8















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor and Guarantied Party, solely for the purposes
of the waiver of the right to jury trial contained in Section 14, have caused
this Guaranty to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.
QUIDEL CORPORATION
By:__________________________________________________    
Name:
Title:




DIAGNOSTIC HYBRIDS, INC.
By:________________________________________________    
Name:
Title:




QUIDEL CARDIOVASCULAR INC.
By:______________________________________________    
Name:
Title:




Quidel Corporation
Guaranty
Signature Page





--------------------------------------------------------------------------------





Notice Address for each Guarantor:


12544 High Bluff Drive, Suite 200
San Diego, CA 92130
Attention: Chief Financial Officer
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: rsteward@quidel.com


with a copy to:


12544 High Bluff Drive, Suite 200
San Diego, CA 92130
Attention: Legal Department
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: rbujarski@quidel.com




Quidel Corporation
Guaranty
Signature Page





--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Agent and
Guarantied Party
By:_________________________________________________    
Name: Tiffany Shin
Title: Vice President
Notice Address:


Bank of America, N.A.
Agency Management
Mail Code: WA3-132-01-01
Houghton Banking Center
10623 NE 68th Street
Kirkland, WA  98033
Attention: Tiffany Shin
Telephone: 206-358-0078
Facsimile: 415-343-0561
Electronic Mail:  tiffany.shin@baml.com






Quidel Corporation
Guaranty
Signature Page





--------------------------------------------------------------------------------






EXHIBIT A TO
SUBSIDIARY GUARANTY
FORM OF COUNTERPART FOR ADDITIONAL GUARANTORS
This COUNTERPART (this “Counterpart”), dated __________, 20__, is delivered
pursuant to Section 15 of the Guaranty referred to below. The undersigned hereby
agrees that this Counterpart may be attached to that certain Guaranty Agreement,
dated as of October 6, 2017 (as it may be from time to time amended, modified or
supplemented, the “Guaranty”; capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed therein), among the Guarantors
named therein and Bank of America, N.A., as Guarantied Party. The undersigned,
by executing and delivering this Counterpart, hereby becomes an Additional
Guarantor under the Guaranty in accordance with Section 15 thereof and agrees to
be bound by all of the terms thereof.
IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be duly
executed and delivered by its officer thereunto duly authorized as of
_________________________,
[NAME OF ADDITIONAL GUARANTOR]
By:________________________________    
Name:    _____________________________
Title:_______________________________    


Address:


__________________________________
__________________________________
__________________________________






--------------------------------------------------------------------------------






EXHIBIT G
FORM OF SECURITY AGREEMENT




See attached.










G- 1
Form of Security Agreement





--------------------------------------------------------------------------------






SECURITY AGREEMENT
This SECURITY AGREEMENT (this “Agreement”) is dated as of October 6, 2017 and
entered into by and among QUIDEL CORPORATION, a Delaware corporation
(“Borrower”), each of THE UNDERSIGNED DIRECT AND INDIRECT SUBSIDIARIES of
Borrower (each of such undersigned Subsidiaries, a “Subsidiary Grantor” and
collectively, “Subsidiary Grantors”) and each ADDITIONAL GRANTOR that may become
a party hereto after the date hereof in accordance with Section 21 hereof (each
of Borrower, each Subsidiary Grantor, and each Additional Grantor, a “Grantor”
and collectively the “Grantors”) and BANK OF AMERICA, N.A., as Administrative
Agent for and representative of (in such capacity herein called “Secured Party”)
the Beneficiaries (as hereinafter defined).
PRELIMINARY STATEMENTS
A.Pursuant to that certain Credit Agreement dated as of October 6, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein and not
otherwise defined in Section 32, the UCC or elsewhere herein being used herein
as therein defined), by and among Borrower, the financial institutions listed
therein as Lenders, and Bank of America, N.A., as Agent (in such capacity,
“Agent”), Lenders have made certain commitments, subject to the terms and
conditions set forth in the Credit Agreement, to extend certain credit
facilities to Borrower.
B.Any Loan Party may from time to time enter, or may from time to time have
entered, into one or more Secured Hedge Agreements with one or more Hedge Banks
in accordance with the terms of the Credit Agreement, and it is desired that the
obligations of Loan Parties under the Secured Hedge Agreements, including,
without limitation, the obligation of Loan Parties to make payments thereunder
in the event of early termination thereof, together with all obligations of
Borrower under the Credit Agreement and the other Loan Documents, be secured
hereunder.
C.Any Loan Party may from time to time enter, or may from time to time have
entered, into one or more Secured Cash Management Agreements with one or more
Cash Management Banks in accordance with the terms of the Credit Agreement, and
it is desired that the obligations of Loan Parties under the Secured Cash
Management Agreements, together with all obligations of Borrower under the
Credit Agreement and the other Loan Documents, be secured hereunder.
D.Subsidiary Grantors have executed and delivered the Guaranty, in each case in
favor of Secured Party for the benefit of Lenders, any Hedge Banks and any Cash
Management Banks, pursuant to which each Subsidiary Grantor has guaranteed the
prompt payment and performance when due of all obligations of Borrower under the
Credit Agreement and all obligations of Loan Parties under the Secured Hedge
Agreements and Secured Cash Management Agreements.
E.It is a condition precedent to the initial extensions of credit by Lenders
under the Credit Agreement that Grantors listed on the signature pages hereof
shall have granted the security interests and undertaken the obligations
contemplated by this Agreement.


NOW, THEREFORE, in consideration of the agreements set forth herein and in the
Credit Agreement and in order to induce Lenders to make Loans and other
extensions of credit under the Credit Agreement, to induce Hedge Banks to enter
into the Secured Hedge Agreements and to induce Cash Management Banks to enter
into the Secured Cash Management Agreements, each Grantor hereby agrees with
Secured Party as follows:
SECTION 1.    Grant of Security.
Each Grantor hereby assigns to Secured Party, and hereby grants to Secured
Party, for the ratable benefit of Lenders, Hedge Banks and Cash Management
Banks, a security interest in, all of such Grantor’s right, title and interest
in and to all of the personal property of such Grantor, in each case whether now
or hereafter existing, whether tangible or intangible, whether now owned or
hereafter acquired, wherever the same may be located and whether or not subject
to the Uniform Commercial Code as it exists on the date of this Agreement, or as
it may hereafter be amended in the State of New York (the “UCC”), including the
following (the “Collateral”):
(a)    all Accounts;
(b)    all Chattel Paper;


1















--------------------------------------------------------------------------------





(c)    all Money and all Deposit Accounts, together with all amounts on deposit
from time to time in such Deposit Accounts;
(d)    all Documents;
(e)    all General Intangibles, including all intellectual property, Payment
Intangibles and Software;
(f)    all Goods, including Inventory, Equipment and Fixtures;
(g)    all Instruments;
(h)    all Investment Property;
(i)    all Letter-of-Credit Rights and other Supporting Obligations;
(j)    all Records;
(k)    all Commercial Tort Claims, including those set forth on Schedule 1
annexed hereto; and
(l)    all Proceeds and Accessions with respect to any of the foregoing
Collateral.
Each category of Collateral set forth above shall have the meaning set forth in
the UCC (to the extent such term is defined in the UCC), it being the intention
of Grantors that the description of the Collateral set forth above be construed
to include the broadest possible range of assets.
Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, any of the following: (i) any fee-owned real property and all
leasehold interests which do not constitute Material Leased Real Property; (ii)
motor vehicles and other assets to the extent perfection must be obtained
through notation on a certificate of title, letter of credit rights (other than
to the extent such rights can be perfected by filing a UCC-1); (iii) pledges and
security interests prohibited by applicable law, rule or regulation (to the
extent such law, rule or regulation is effective under applicable
anti-assignment provisions of the UCC or other applicable Law (including
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC)), other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC or other applicable Law notwithstanding such
prohibition; (iv) Equity Interests in any Person other than wholly owned
Subsidiaries to the extent not permitted by the terms of such Person’s
organizational or joint venture documents; (v) (A) more than 65% of the voting
Equity Interests in any Subsidiary that is a CFC or Foreign Subsidiary, and (B)
more than 65% of the voting Equity Interests in any Subsidiary that is
disregarded as an entity from its owner under Treasury Regulations Section
301.7701-3 and substantially all the assets of which consist for U.S. federal
income tax purposes of Equity Interests in a CFC or CFC debt; (vi) any lease,
license, state or local franchise, charter, authorization, contract, or other
agreement or any property subject to a purchase money security interest or Lien
permitted pursuant to Section 7.01 of the Credit Agreement or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license, state or local franchise, charter,
authorization, contract, or other agreement or purchase money arrangement or
create a right of termination in favor of any other party thereto (other than
the Borrower or any Subsidiary thereof), after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable Law (including
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC), other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC or other applicable Law notwithstanding such
prohibition; (vii) any intent-to-use trademark application prior to the filing
of a “Statement of Use” or “Amendment to Allege Use” with respect thereto, to
the extent, if any, that, and solely during the period, if any, in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark application under applicable federal Law; (viii)
any margin stock (within the meaning of Regulation U of the FRB); (ix) assets to
the extent a security interest in such assets would result in adverse tax
consequences to the Loan Parties (including as a result of the operation any law
or regulation in any applicable jurisdiction) or material adverse regulatory
consequences to the Loan Parties, in each case as reasonably determined by the
Borrower; (x) any payroll account, employee wage and benefit account, tax
account, escrow account or fiduciary or trust account; and (xi) those assets as
to which the


2















--------------------------------------------------------------------------------





Administrative Agent and the Borrower reasonably determine that the costs of
obtaining, perfecting or maintaining a security interest in such assets exceeds
the practical benefit to the Lenders afforded thereby.
SECTION 2.    Security for Obligations.
This Agreement secures, and the Collateral is collateral security for, the
prompt payment or performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, of all
Secured Obligations of each Grantor. “Secured Obligations” means:
(a)    with respect to Borrower, all obligations and liabilities of every nature
of Borrower now or hereafter existing under or arising out of or in connection
with the Credit Agreement and the other Loan Documents and any Secured Hedge
Agreement and any Cash Management Agreement (including all Obligations (as
defined in the Credit Agreement)); and
(b)    with respect to each Subsidiary Grantor and Additional Grantor, all
obligations and liabilities of every nature of such Grantor now or hereafter
existing under or arising out of or in connection with the Guaranty (including
all Guarantied Obligations (as defined in the Guaranty));
in each case together with all extensions or renewals thereof, whether for
principal, interest, reimbursement of amounts drawn under Letters of Credit,
payments for early termination of Secured Hedge Agreements, fees, expenses,
indemnities or otherwise, whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Secured Party or any Lender or
Hedge Bank or Cash Management Bank as a preference, fraudulent transfer or
otherwise, and all obligations of every nature of Grantors now or hereafter
existing under this Agreement (including, without limitation, interest and other
amounts that, but for the filing of a petition in bankruptcy with respect to
Borrower or any other Grantor, would accrue on such obligations, whether or not
a claim is allowed against Borrower or such Grantor for such amounts in the
related bankruptcy proceeding).
SECTION 3.    Grantors Remain Liable.
Anything contained herein to the contrary notwithstanding, (a) each Grantor
shall remain liable under any contracts and agreements included in the
Collateral, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Secured Party of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral, and (c) Secured Party shall
not have any obligation or liability under any contracts, licenses, and
agreements included in the Collateral by reason of this Agreement, nor shall
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.
SECTION 4.    Representations and Warranties.
Each Grantor represents and warrants as follows:
(a)    Ownership of Collateral. Except as expressly permitted by the Credit
Agreement, such Grantor owns its interests in the Collateral free and clear of
any Lien and no effective financing statement or other instrument similar in
effect covering all or any part of the Collateral is on file in any filing or
recording office, including any IP Filing Office.
(b)    Perfection. The security interests in the Collateral granted to Secured
Party for the ratable benefit of Lenders, Hedge Banks and Cash Management Banks
hereunder constitute valid security interests in the Collateral, securing the
payment of the Secured Obligations. Upon (i) the filing of UCC financing
statements naming each Grantor as “debtor”, naming Secured Party as “secured
party” and describing the Collateral in the filing offices with respect


3















--------------------------------------------------------------------------------





to such Grantor set forth on Schedule 2 annexed hereto, (ii) in the case of the
Pledged Collateral consisting of certificated Securities or evidenced by
Instruments, in addition to filing of such UCC financing statements, delivery of
the certificates representing such certificated Securities and delivery of such
Instruments to Secured Party, and in the case of Pledged Collateral issued by a
foreign issuer, any actions required under foreign law to perfect a security
interest in such Pledged Collateral), in each case duly endorsed or accompanied
by duly executed instruments of assignment or transfer in blank, (iii) in the
case of the Intellectual Property Collateral described in clause (a) of the
definition thereof, in addition to the filing of such UCC financing statements,
the recordation of a Grant with the applicable IP Filing Office, (iv) in the
case of Equipment that is covered by a certificate of title, the filing with the
registrar of motor vehicles or other appropriate authority in the applicable
jurisdiction of an application requesting the notation of the security interest
created hereunder on such certificate of title, (v), in the case of any Deposit
Account and any Investment Property constituting a Security Entitlement,
Securities Account, Commodity Contract or Commodity Account, the execution and
delivery to Secured Party of an agreement providing for control by Secured Party
thereof, (vi) in the case of Letter-of-Credit Rights (other than
Letter-of-Credit Rights consisting of Supporting Obligations for Collateral as
to which Secured Party otherwise has a perfected security interest), the issuer
of the applicable letter of credit has consented to the assignment of proceeds
thereof under Section 5‑114(c) of the UCC, and (vii) in the case of Commercial
Tort Claims, the sufficient identification thereof in filed UCC financing
statements, the security interests in the Collateral (except for security
interests in Collateral that cannot be perfected by the filing of financing
statements) granted to Secured Party for the ratable benefit of Lenders, Hedge
Banks and Cash Management Banks will constitute perfected security interests
therein prior to all other Liens (except for Liens permitted by clauses (b)
through (r) of Section 7.01 of the Credit Agreement), and all filings and other
actions required under this Agreement and necessary to perfect and protect such
security interests have been duly made or taken.
(c)    Office Locations; Type and Jurisdiction of Organization; Locations of
Equipment and Inventory. Such Grantor’s name as it appears in official filings
in the jurisdiction of its organization, type of organization (i.e. corporation,
limited partnership, etc.), jurisdiction of organization, principal place of
business, chief executive office, office where such Grantor keeps its Records
regarding the Accounts, Intellectual Property and originals of Chattel Paper,
and organization number provided by the applicable Governmental Authority of the
jurisdiction of organization are set forth on Schedule 3 annexed hereto. All of
the Equipment and Inventory is located at the places set forth on Schedule 4
annexed hereto, except for Inventory which, in the ordinary course of business,
is in transit either (i) from a supplier to a Grantor, (ii) between the
locations set forth on Schedule 4 annexed hereto, or (iii) to customers of a
Grantor.
(d)    Names. No Grantor (or predecessor by merger or otherwise of such Grantor)
has, within the five year period preceding the date hereof, or, in the case of
an Additional Grantor, the date of the applicable Counterpart, had a different
name from the name of such Grantor listed on the signature pages hereof, except
the names set forth on Schedule 5 annexed hereto.
(e)    Delivery of Certain Collateral. All certificates or Instruments
(excluding checks) evidencing, comprising or representing the Collateral having
a value or face amount in excess of $25,000 have been delivered to Secured Party
duly endorsed or accompanied by duly executed instruments of transfer or
assignment in blank.
(f)    Pledged Collateral. All of the Pledged Subsidiary Equity set forth on
Schedule 6 annexed hereto has been duly authorized and validly issued and is
fully paid and non assessable; all of the Pledged Subsidiary Debt set forth on
Schedule 7 annexed hereto has been duly authorized and is the legally valid and
binding obligation of the issuers thereof and is not in default; there are no
outstanding warrants, options or other rights to purchase, or other agreements
outstanding with respect to, or property that is now or hereafter convertible
into, or that requires the issuance or sale of, any Pledged Subsidiary Equity;
Schedule 6 annexed hereto sets forth all of the Equity Interests and the Pledged
Equity owned by each Grantor, and the percentage ownership in each issuer
thereof; and Schedule 7 annexed hereto sets forth all of the Pledged Debt owned
by such Grantor.
(g)    Intellectual Property Collateral. A true and complete list of all
Trademark Registrations and applications for any Trademark owned, held or used
by such Grantor, in whole or in part (other than those held or used pursuant to
a license and those not yet required to be set forth on an update to
Schedule 5.17(a) to the Credit Agreement pursuant to Section 6.02(e) of the
Credit Agreement), is set forth on Schedule 8 annexed hereto; a true and
complete


4















--------------------------------------------------------------------------------





list of all Patents owned, held or used by such Grantor, in whole or in part
(other than those held or used pursuant to a license and those not yet required
to be set forth on an update to Schedule 5.17(a) to the Credit Agreement
pursuant to Section 6.02(e) of the Credit Agreement), is set forth on Schedule 9
annexed hereto; a true and complete list of all Copyright Registrations and
applications for Copyright Registrations held by such Grantor, in whole or in
part (other than those held pursuant to a license and those not yet required to
be set forth on an update to Schedule 5.17(a) to the Credit Agreement pursuant
to Section 6.02(e) of the Credit Agreement), is set forth on Schedule 10 annexed
hereto; and such Grantor is not aware of any material pending or threatened
claim by any third party that any of the Intellectual Property Collateral owned,
held or used by such Grantor is invalid or unenforceable.
(h)    Deposit Accounts, Securities Accounts, Commodity Accounts. Schedule 11
annexed hereto lists all Deposit Accounts, Securities Accounts and Commodity
Accounts owned by each Grantor, and indicates the institution or intermediary at
which the account is held and the account number.
(i)    Chattel Paper. Such Grantor has no interest in any Chattel Paper, except
as set forth in Schedule 12 annexed hereto.
(j)    Letter-of-Credit Rights. Such Grantor has no interest in any
Letter-of-Credit Rights, except as set forth on Schedule 13 annexed hereto.
(k)    Documents. No negotiable Documents are outstanding with respect to any of
the Inventory, except as set forth on Schedule 14 annexed hereto.
The representations and warranties as to the information set forth in Schedules
referred to herein are made as to each Grantor (other than Additional Grantors)
as of the date hereof and as to each Additional Grantor as of the date of the
applicable Counterpart, except that, in the case of a Pledge Supplement,
supplemental Grant or notice delivered pursuant to Section 5(d) hereof, such
representations and warranties are made as of the date of such supplement or
notice.
SECTION 5.    Further Assurances.
(a)    Generally. Each Grantor agrees that from time to time, at the expense of
Grantors, such Grantor will promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary, or that
Secured Party may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable Secured
Party to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, each Grantor
will: (i) notify Secured Party in writing of receipt by such Grantor of any
interest in Chattel Paper having a value or face amount in excess of $25,000 and
at the request of Secured Party, mark conspicuously each item of Chattel Paper
and each of its records pertaining to the Collateral, with a legend, in form and
substance satisfactory to Secured Party, indicating that such Collateral is
subject to the security interest granted hereby, (ii) deliver to Secured Party
all promissory notes and other Instruments having a value or face amount in
excess of $25,000 and, at the request of Secured Party, all original
counterparts of Chattel Paper, duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
Secured Party, (iii) to the extent requested by the Secured Party, (A) file such
financing or continuation statements, or amendments thereto, (B) use
commercially reasonable efforts to execute and deliver, and cause to be executed
and delivered, agreements establishing that Secured Party has control of Deposit
Accounts and Securities Accounts other than Excluded Accounts and Investment
Property of such Grantor, (C) deliver such documents, instruments, notices,
records and consents, and take such other actions, necessary to establish that
Secured Party has control over electronic Chattel Paper and Letter-of-Credit
Rights of such Grantor and (D) deliver such other instruments or notices, in
each case, as may be necessary, or as Secured Party may request, in order to
perfect and preserve the security interests granted or purported to be granted
hereby, (iv) furnish to Secured Party from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as Secured Party may reasonably request, all in
reasonable detail, (v) at any reasonable time, upon request by Secured Party,
exhibit the Collateral to and allow inspection of the Collateral by Secured
Party, or persons designated by Secured Party, (vi) at Secured Party’s request,
appear in and defend any action or proceeding that may affect such Grantor’s
title to or Secured Party’s security interest in all or any part of the
Collateral, and (vii) use commercially reasonable


5















--------------------------------------------------------------------------------





efforts to obtain any necessary consents of third parties to the creation and
perfection of a security interest in favor of Secured Party with respect to any
Collateral. Each Grantor hereby authorizes Secured Party to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral (including any financing statement indicating that it
covers “all assets” or “all personal property” of such Grantor) without the
signature of any Grantor.
(b)    Pledged Collateral. Without limiting the generality of the foregoing
Section 5(a), each Grantor agrees that (i) all certificates or Instruments
representing or evidencing the Pledged Collateral having a value or face amount
in excess of $25,000 shall be delivered to and held by or on behalf of Secured
Party pursuant hereto and shall be in suitable form for transfer by delivery or,
as applicable, shall be accompanied by such Grantor’s endorsement, where
necessary, or duly executed instruments of transfer or assignments in blank, all
in form and substance satisfactory to Secured Party and (ii) it will, upon
obtaining any additional Equity Interests or Indebtedness having a value or face
amount in excess of $25,000, promptly (and in any event within five Business
Days) deliver to Secured Party a Pledge Supplement, duly executed by such
Grantor, in respect of such additional Pledged Equity or Pledged Debt; provided,
that the failure of any Grantor to execute a Pledge Supplement with respect to
any additional Pledged Equity or Pledged Debt shall not impair the security
interest of Secured Party therein or otherwise adversely affect the rights and
remedies of Secured Party hereunder with respect thereto. Upon each such
acquisition, the representations and warranties contained in Section 4(f) hereof
shall be deemed to have been made by such Grantor as to such Pledged Equity or
Pledged Debt, whether or not such Pledge Supplement is delivered.
(c)    Intellectual Property Collateral. As soon as available but in any event
within 30 days after the end of each fiscal year, Borrower shall deliver any
update to Schedule 5.17(a) to the Credit Agreement required by Section 6.02(e)
of the Credit Agreement and, together therewith, with respect to any registered
Intellectual Property Collateral acquired by a Grantor during the fiscal year
covered by such update, such Grantor shall execute and deliver to Secured Party
a Grant for recordation with respect thereto in the applicable IP Filing Office;
provided, the failure of any Grantor to execute and submit a Grant for
recordation with respect to any additional Intellectual Property Collateral
shall not impair the security interest of Secured Party therein or otherwise
adversely affect the rights and remedies of Secured Party hereunder with respect
thereto. Upon delivery to Secured Party of a supplemental Grant, Schedules 8, 9
and 10 annexed hereto, as applicable, shall be deemed modified to include a
reference to any right, title or interest in any existing Intellectual Property
Collateral or any Intellectual Property Collateral set forth on Schedule A to
such Grant. Upon each such acquisition, the representations and warranties
contained in Section 4(g) hereof shall be deemed to have been made by such
Grantor as to such Intellectual Property Collateral.
(d)    Commercial Tort Claims. Grantors have no Commercial Tort Claims asserted
in any judicial action as of the date hereof, except as set forth on Schedule 1
annexed hereto. In the event that a Grantor shall at any time after the date
hereof have any Commercial Tort Claims seeking damages in excess of $100,000
asserted in any judicial action, such Grantor shall promptly notify Secured
Party thereof in writing, which notice shall (i) set forth in reasonable detail
the basis for and nature of such Commercial Tort Claim and (ii) constitute an
amendment to this Agreement by which such Commercial Tort Claim shall constitute
part of the Collateral.
SECTION 6.    Certain Covenants of Grantors.
Each Grantor shall:
(a)    not use or permit any Collateral to be used unlawfully or in violation of
any provision of this Agreement or any applicable statute, regulation or
ordinance or any policy of insurance covering the Collateral;
(b)    give Secured Party at least 30 days’ prior written notice of (i) any
change in such Grantor’s name, identity or corporate structure and (ii) any
reincorporation, reorganization or other action that results in a change of the
jurisdiction of organization of such Grantor;
(c)    if Secured Party gives value to enable such Grantor to acquire rights in
or the use of any Collateral, use such value for such purposes;


6















--------------------------------------------------------------------------------





(d)    keep correct and accurate Records of Collateral at the locations
described in Schedule 3 annexed hereto; and
(e)    permit representatives of Secured Party at any time during normal
business hours to inspect and make abstracts from such Records, and each Grantor
agrees to render to Secured Party, at such Grantor’s cost and expense, such
clerical and other assistance as may be reasonably requested with regard
thereto.
SECTION 7.    Special Covenants With Respect to Equipment and Inventory. Each
Grantor shall:
(a)    if any Inventory is in possession or control of any of such Grantor’s
agents or processors, if the aggregate book value of all such Inventory exceeds
$100,000, and in any event upon the occurrence of an Event of Default, instruct
such agent or processor to hold all such Inventory for the account of Secured
Party and subject to the instructions of Secured Party;
(b)    subject to Section 6.12(c) of the Credit Agreement, if any Inventory is
located on any Material Leased Real Property, upon the request of Secured Party,
use commercially reasonable efforts to deliver to Secured Party a fully executed
Landlord Waiver for such location; and
(c)    promptly upon the issuance and delivery to such Grantor of any negotiable
Document having a value or face amount in excess of $25,000, deliver such
Document to Secured Party.
SECTION 8.    Special Covenants with respect to Accounts.
(a)    Each Grantor shall, for not less than three years from the date on which
each Account of such Grantor arose, maintain (i) complete Records of such
Account, including records of all payments received, credits granted and
merchandise returned, and (ii) all documentation relating thereto.
(b)    Except as otherwise provided in this subsection (b), each Grantor shall
continue to collect, at its own expense, all amounts due or to become due to
such Grantor under the Accounts. In connection with such collections, each
Grantor may take (and, upon the occurrence and during the continuance of an
Event of Default at Secured Party’s direction, shall take) such action as such
Grantor or Secured Party may deem necessary or advisable to enforce collection
of amounts due or to become due under the Accounts; provided, however, that
Secured Party shall have the right at any time, upon the occurrence and during
the continuation of an Event of Default and upon written notice to such Grantor
of its intention to do so, to (i) notify the account debtors or obligors under
any Accounts of the assignment of such Accounts to Secured Party and to direct
such account debtors or obligors to make payment of all amounts due or to become
due to such Grantor thereunder directly to Secured Party, (ii) notify each
Person maintaining a lockbox or similar arrangement to which account debtors or
obligors under any Accounts have been directed to make payment to remit all
amounts representing collections on checks and other payment items from time to
time sent to or deposited in such lockbox or other arrangement directly to
Secured Party, (iii) enforce collection of any such Accounts at the expense of
Grantors, and (iv) adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have done. After
receipt by such Grantor of the notice from Secured Party referred to in the
proviso to the preceding sentence, (A) all amounts and proceeds (including
checks and other Instruments) received by such Grantor in respect of the
Accounts shall be received in trust for the benefit of Secured Party hereunder,
shall be segregated from other funds of such Grantor and shall be forthwith paid
over or delivered to Secured Party in the same form as so received (with any
necessary endorsement) to be held as cash Collateral and applied as provided by
Section 17 hereof, and (B) such Grantor shall not, without the written consent
of Secured Party, adjust, settle or compromise the amount or payment of any
Account, or release wholly or partly any account debtor or obligor thereof, or
allow any credit or discount thereon.
SECTION 9.    Special Covenants With Respect to the Pledged Collateral.
(a)    Form of Pledged Collateral. Secured Party shall have the right at any
time to exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations.
If any Pledged Collateral is not a security pursuant to Section 8-103 of the
UCC, no Grantor shall


7















--------------------------------------------------------------------------------





take any action that, under such Section, converts such Pledged Collateral into
a security without causing the issuer thereof to issue to it certificates or
instruments evidencing such Pledged Collateral, which it shall promptly deliver
to Secured Party as provided in this Section 9(a).
(b)    Covenants. Each Grantor shall (i) not, except as expressly permitted by
the Credit Agreement, permit any issuer of Pledged Subsidiary Equity to merge or
consolidate unless all the outstanding Equity Interests of the surviving or
resulting Person are, upon such merger or consolidation, subject to the
provisions of the last paragraph of Section 1 pledged and become Collateral
hereunder and no cash, securities or other property is distributed in respect of
the outstanding Equity Interests of any other constituent corporation; (ii)
cause each issuer of Pledged Subsidiary Equity not to issue Equity Interests in
addition to or in substitution for the Pledged Subsidiary Equity issued by such
issuer, except to such Grantor; (iii) immediately upon its acquisition (directly
or indirectly) of any Equity Interests, including additional Equity Interests in
each issuer of Pledged Equity, comply with Section 5(b) subject to the
provisions of the last paragraph of Section 1; (iv) immediately upon issuance of
any and all Instruments or other evidences of additional Indebtedness from time
to time owed to such Grantor by any obligor on the Pledged Debt, comply with
Section 5; (v) promptly deliver to Secured Party all written notices received by
it with respect to the Pledged Collateral; (vi) at its expense (A) perform and
comply in all material respects with all terms and provisions of any agreement
related to the Pledged Collateral required to be performed or complied with by
it, (B) maintain all such agreements in full force and effect and (C) enforce
all such agreements in accordance with their terms; and (vii) at the request of
Secured Party, use commercially reasonable efforts to promptly execute and
deliver to Secured Party an agreement providing for control by Secured Party of
all Securities Entitlements, Securities Accounts, Commodity Contracts and
Commodity Accounts (other than Excluded Accounts) of such Grantor.
(c)    Voting and Distributions. So long as no Event of Default shall have
occurred and be continuing, (i) each Grantor shall be entitled to exercise any
and all voting and other consensual rights pertaining to the Pledged Collateral
or any part thereof for any purpose not prohibited by the terms of this
Agreement or the Credit Agreement; provided, no Grantor shall exercise or
refrain from exercising any such right if Secured Party shall have notified such
Grantor that, in Secured Party’s judgment, such action would have a material
adverse effect on the value of the Pledged Collateral or any part thereof; and
(ii) each Grantor shall be entitled to receive and retain any and all dividends,
other distributions, principal and interest paid in respect of the Pledged
Collateral.
Upon the occurrence and during the continuation of an Event of Default, (x) upon
written notice from Secured Party to any Grantor, all rights of such Grantor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall cease, and all such rights shall
thereupon become vested in Secured Party who shall thereupon have the sole right
to exercise such voting and other consensual rights; (y) except as otherwise
specified in the Credit Agreement, upon written notice from Secured Party to any
Grantor of any exercise of remedies under Section 8.02 of the Credit Agreement,
all rights of such Grantor to receive the dividends, other distributions,
principal and interest payments which it would otherwise be authorized to
receive and retain pursuant hereto shall cease, and all such rights shall
thereupon become vested in Secured Party who shall thereupon have the sole right
to receive and hold as Collateral such dividends, other distributions, principal
and interest payments; and (z) all dividends, principal, interest payments and
other distributions which are received by such Grantor contrary to the
provisions of clause (y) above shall be received in trust for the benefit of
Secured Party, shall be segregated from other funds of such Grantor and shall
forthwith be paid over to Secured Party as Collateral in the same form as so
received (with any necessary endorsements).
In order to permit Secured Party to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
(I) each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to Secured Party all such proxies, dividend payment orders and other
instruments as Secured Party may from time to time reasonably request, and (II)
without limiting the effect of clause (I) above, each Grantor hereby grants to
Secured Party an irrevocable proxy to vote the Pledged Equity and to exercise
all other rights, powers, privileges and remedies to which a holder of the
Pledged Equity would be entitled (including giving or withholding written
consents of holders of Equity Interests, calling special meetings of holders of
Equity Interests and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Equity on the record books of the issuer thereof) by any other
Person (including the issuer of the Pledged Equity or any officer or


8















--------------------------------------------------------------------------------





agent thereof), upon the occurrence of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations, the cure of
such Event of Default or waiver thereof as evidenced by a writing executed by
Secured Party.
SECTION 10.    Special Covenants With Respect to the Intellectual Property
Collateral.
(a)    Each Grantor shall:
(i)    use reasonable efforts so as not to permit the inclusion in any contract
to which it hereafter becomes a party of any provision that could or might in
any way impair or prevent the creation of a security interest in, or the
assignment of, such Grantor’s rights and interests in any property included
within the definitions of any Intellectual Property Collateral acquired under
such contracts;
(ii)    take any and all reasonable steps to protect the secrecy of all trade
secrets relating to the products and services sold or delivered under or in
connection with the Intellectual Property Collateral, including, without
limitation, where appropriate entering into confidentiality agreements with
employees and labeling and restricting access to secret information and
documents;
(iii)    use proper statutory notice in connection with its use of any of the
Intellectual Property Collateral and products and services covered by the
Intellectual Property Collateral; and
(iv)    use a commercially appropriate standard of quality (which may be
consistent with such Grantor’s past practices) in the manufacture, sale and
delivery of products and services sold or delivered under or in connection with
the Trademarks.
(b)    Except as otherwise provided in this Section 10, each Grantor shall
continue to collect, at its own expense, all amounts due or to become due to
such Grantor in respect of the Intellectual Property Collateral or any portion
thereof. In connection with such collections, each Grantor may take (and, after
the occurrence and during the continuance of any Event of Default at Secured
Party’s reasonable direction, shall take) such action as such Grantor or Secured
Party may deem reasonably necessary or advisable to enforce collection of such
amounts; provided, Secured Party shall have the right at any time, upon the
occurrence and during the continuation of an Event of Default and upon written
notice to such Grantor of its intention to do so, to notify the obligors with
respect to any such amounts of the existence of the security interest created
hereby and to direct such obligors to make payment of all such amounts directly
to Secured Party, and, upon such notification and at the expense of such
Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done. After receipt by any Grantor of the
notice from Secured Party referred to in the proviso to the preceding sentence
and upon the occurrence and during the continuance of any Event of Default, (i)
all amounts and proceeds (including checks and Instruments) received by each
Grantor in respect of amounts due to such Grantor in respect of the Intellectual
Property Collateral or any portion thereof shall be received in trust for the
benefit of Secured Party hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to Secured Party in the
same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 17 hereof, and (ii) such Grantor
shall not adjust, settle or compromise the amount or payment of any such amount
or release wholly or partly any obligor with respect thereto or allow any credit
or discount thereon.
(c)    Each Grantor shall have the duty diligently, through counsel reasonably
acceptable to Secured Party, to prosecute, file and/or make, unless and until
such Grantor, in its commercially reasonable judgment, decides otherwise, (i)
any application for registration relating to any of the Intellectual Property
Collateral owned, held or used by such Grantor and set forth on Schedules 8, 9
or 10 annexed hereto, as applicable, that is pending as of the date of this
Agreement, (ii) any Copyright Registration on any existing or future
unregistered but copyrightable works (except for works of nominal commercial
value or with respect to which such Grantor has determined in the exercise of
its commercially reasonable judgment that it shall not seek registration), (iii)
any application on any future patentable but unpatented innovation or invention
comprising Intellectual Property Collateral, and (iv) any Trademark opposition
and cancellation proceedings, renew Trademark Registrations and Copyright
Registrations and do any and all acts


9















--------------------------------------------------------------------------------





which are necessary or desirable to preserve and maintain all rights in all
Intellectual Property Collateral. Any expenses incurred in connection therewith
shall be borne solely by Grantors. Subject to the foregoing, each Grantor shall
give Secured Party prior written notice of any abandonment of any material
Intellectual Property Collateral.
(d)    Except as provided herein, each Grantor shall have the right to commence
and prosecute in its own name, as real party in interest, for its own benefit
and at its own expense, such suits, proceedings or other actions for
infringement, unfair competition, dilution, misappropriation or other damage, or
reexamination or reissue proceedings as are necessary to protect the
Intellectual Property Collateral. Each Grantor shall promptly, following its
becoming aware thereof, notify Secured Party of the institution of, or of any
adverse determination in, any proceeding (whether in an IP Filing Office or any
federal, state, local or foreign court) or regarding such Grantor’s ownership,
right to use, or interest in any material Intellectual Property Collateral. Each
Grantor shall provide to Secured Party any information with respect thereto
requested by Secured Party.
(e)    In addition to, and not by way of limitation of, the granting of a
security interest in the Collateral pursuant hereto, each Grantor, effective
upon the occurrence and during the continuance of an Event of Default, hereby
assigns, transfers and conveys to Secured Party the nonexclusive right and
license to use all Trademarks, tradenames, Copyrights, Patents or technical
processes (including, without limitation, the Intellectual Property Collateral)
owned or used by such Grantor that relate to the Collateral, together with any
goodwill associated therewith, all to the extent necessary to enable Secured
Party to realize on the Collateral in accordance with this Agreement and to
enable any transferee or assignee of the Collateral to enjoy the benefits of the
Collateral. This right shall inure to the benefit of all successors, assigns and
transferees of Secured Party and its successors, assigns and transferees,
whether by voluntary conveyance, operation of law, assignment, transfer,
foreclosure, deed in lieu of foreclosure or otherwise. Such right and license
shall be granted free of charge, without requirement that any monetary payment
whatsoever be made to such Grantor.
SECTION 11.    Collateral Account.
(a)    Secured Party is hereby authorized to establish and maintain as a blocked
account under the sole dominion and control of Secured Party, a restricted
Deposit Account designated as “Quidel Corporation Collateral Account”. All
amounts at any time held in the Collateral Account shall be beneficially owned
by Grantors but shall be held in the name of Secured Party hereunder, for the
benefit of Beneficiaries, as collateral security for the Secured Obligations
upon the terms and conditions set forth herein. Grantors shall have no right to
withdraw, transfer or, except as expressly set forth herein or in the Credit
Agreement, otherwise receive any funds deposited into the Collateral Account.
Anything contained herein to the contrary notwithstanding, the Collateral
Account shall be subject to such applicable laws, and such applicable
regulations of the Board of Governors of the Federal Reserve System and of any
other appropriate banking or Governmental Authority, as may now or hereafter be
in effect. All deposits of funds in the Collateral Account shall be made by wire
transfer (or, if applicable, by intra-bank transfer from another account of a
Grantor) of immediately available funds, in each case addressed in accordance
with instructions of Secured Party. Each Grantor shall, promptly after
initiating a transfer of funds to the Collateral Account, give notice to Secured
Party by telefacsimile or E-mail (if and when confirmed by telephone) of the
date, amount and method of delivery of such deposit. Cash held by Secured Party
in the Collateral Account shall not be invested by Secured Party but instead
shall be maintained as a cash deposit in the Collateral Account pending
application thereof as elsewhere provided in this Agreement or in the Credit
Agreement. To the extent permitted under Regulation Q of the Board of Governors
of the Federal Reserve System, any cash held in the Collateral Account shall
bear interest at the standard rate paid by Secured Party to its customers for
deposits of like amounts and terms. Subject to Secured Party’s rights hereunder,
any interest earned on deposits of cash in the Collateral Account shall be
deposited directly in, and held in, the Collateral Account.
(b)    In the event that Borrower is required to Cash Collateralize any Letter
of Credit or Letters of Credit pursuant to the Credit Agreement, other than
pursuant to Article VIII of the Credit Agreement, in which case the provisions
of Section 15(c) of this Agreement shall apply, subject to the provisions of the
Credit Agreement, such Cash Collateral shall be retained by Secured Party until
such time as such Letter of Credit or Letters of Credit shall have expired or
been surrendered and any drawings under such Letter of Credit or Letters of
Credit paid in full, whether by reason of application of funds in the Collateral
Account or otherwise. Secured Party is authorized to apply any amount in the
Collateral Account to pay any drawing on a Letter of Credit. Subject to the
provisions of Section 15(c) of this


10















--------------------------------------------------------------------------------





Agreement and the Credit Agreement, if any such Cash Collateral is no longer
required to be retained in the Collateral Account, it shall be paid by Secured
Party to Borrower or at Borrower’s direction.
SECTION 12.    Secured Party Appointed Attorney-in-Fact.
Each Grantor hereby irrevocably appoints Secured Party as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, Secured Party or otherwise, from time to time in
Secured Party’s discretion to take any action and to execute any instrument that
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation:
(a)    upon the occurrence and during the continuance of an Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
Secured Party pursuant to the Credit Agreement;
(b)    upon the occurrence and during the continuance of an Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
(c)    upon the occurrence and during the continuance of an Event of Default, to
receive, endorse and collect any drafts or other Instruments, Documents, Chattel
Paper and other documents in connection with clauses (a) and (b) above;
(d)    upon the occurrence and during the continuance of an Event of Default, to
file any claims or take any action or institute any proceedings that Secured
Party may deem necessary for the collection of any of the Collateral or
otherwise to enforce or protect the rights of Secured Party with respect to any
of the Collateral;
(e)    to pay or discharge taxes or Liens (other than taxes not required to be
discharged pursuant to the Credit Agreement and Liens permitted under this
Agreement or the Credit Agreement) levied or placed upon or threatened against
the Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by Secured Party in its sole discretion, any
such payments made by Secured Party to become obligations of such Grantor to
Secured Party, due and payable immediately without demand;
(f)    upon the occurrence and during the continuance of an Event of Default, to
sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other documents
relating to the Collateral; and
(g)    upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though
Secured Party were the absolute owner thereof for all purposes, and to do, at
Secured Party’s option and Grantors’ expense, at any time or from time to time,
all acts and things that Secured Party deems necessary to protect, preserve or
realize upon the Collateral and Secured Party’s security interest therein in
order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do.
SECTION 13.    Secured Party May Perform.
If any Grantor fails to perform any agreement contained herein, Secured Party
may itself perform, or cause performance of, such agreement, and the expenses of
Secured Party incurred in connection therewith shall be payable by Grantors
under Section 18(b) hereof.
SECTION 14.    Standard of Care.
The powers conferred on Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Secured Party shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or


11















--------------------------------------------------------------------------------





any other rights pertaining to any Collateral. Secured Party shall be deemed to
have exercised reasonable care in the custody and preservation of Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which Secured Party accords its own property.
SECTION 15.    Remedies.
(a)    Generally. If any Event of Default shall have occurred and be continuing,
Secured Party may, subject to Section 20 hereof, exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC (whether or not the UCC applies to the affected
Collateral), and also may (i) require each Grantor to, and each Grantor hereby
agrees that it will at its expense and upon request of Secured Party forthwith,
assemble all or part of the Collateral as directed by Secured Party and make it
available to Secured Party at a place to be designated by Secured Party that is
reasonably convenient to both parties, (ii) enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process, (iii) prior to the disposition of the Collateral, store, process,
repair or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent Secured Party deems appropriate, (iv)
take possession of any Grantor’s premises or place custodians in exclusive
control thereof, remain on such premises and use the same and any of such
Grantor’s equipment for the purpose of completing any work in process, taking
any actions described in the preceding clause (iii) and collecting any Secured
Obligation, (v) without notice except as specified below, sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any of
Secured Party’s offices or elsewhere, for cash, on credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as Secured Party may deem commercially reasonable, (vi) exercise dominion
and control over and refuse to permit further withdrawals from any Deposit
Account maintained with Secured Party or any Lender and provide instructions
directing the disposition of funds in Deposit Accounts not maintained with
Secured Party or any Lender and (vii) provide entitlement orders with respect to
Security Entitlements and other Investment Property constituting a part of the
Collateral and, without notice to any Grantor, transfer to or register in the
name of Secured Party or any of its nominees any or all of the Pledged
Collateral. Secured Party or any Lender, Hedge Bank or Cash Management Bank may
be the purchaser of any or all of the Collateral at any such sale and Secured
Party, as agent for and representative of Lenders, Hedge Banks and Cash
Management Banks (but not any Lender, Hedge Bank or Cash Management Bank in its
individual capacity unless Requisite Obligees shall otherwise agree in writing),
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any Collateral payable by Secured Party at
such sale. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Grantor, and each
Grantor hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten days’ notice to such Grantor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. Secured Party shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. Each Grantor hereby waives any
claims against Secured Party arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree. If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, Grantors shall be jointly
and severally liable for the deficiency and the fees of any attorneys employed
by Secured Party to collect such deficiency. Each Grantor further agrees that a
breach of any of the covenants contained in this Section 15 will cause
irreparable injury to Secured Party, that Secured Party has no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section shall be specifically enforceable against
such Grantor, and each Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities.
(b)    Pledged Collateral. Each Grantor recognizes that, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws, Secured Party may be compelled, with respect to any sale of all or


12















--------------------------------------------------------------------------------





any part of the Pledged Collateral conducted without prior registration or
qualification of such Pledged Collateral under the Securities Act and/or such
state securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges that any such private placement may be at prices and on terms less
favorable than those obtainable through a sale without such restrictions
(including an offering made pursuant to a registration statement under the
Securities Act) and, notwithstanding such circumstances, each Grantor agrees
that any such private placement shall not be deemed, in and of itself, to be
commercially unreasonable and that Secured Party shall have no obligation to
delay the sale of any Pledged Collateral for the period of time necessary to
permit the issuer thereof to register it for a form of sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it. If Secured Party
determines to exercise its right to sell any or all of the Pledged Collateral,
upon written request, each Grantor shall and shall cause each issuer of any
Pledged Collateral to be sold hereunder from time to time to furnish to Secured
Party all such information as Secured Party may request in order to determine
the amount of Pledged Collateral which may be sold by Secured Party in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.
(c)    Collateral Account. If an Event of Default has occurred and is
continuing, any amounts on deposit in the Collateral Account, except for funds
deposited in the Collateral Account as described in the next sentence, shall be
held by Agent and applied as Obligations become due. If, in accordance with
Article VIII of the Credit Agreement, Borrower is required to pay to Secured
Party an amount (the “Aggregate Available Amount”) equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding under
the Credit Agreement, Borrower shall deliver funds in such an amount for deposit
in the Collateral Account. Following such deposit in the Collateral Account, (i)
upon any drawing under any outstanding Letter of Credit, Secured Party shall
apply any amount in the Collateral Account to reimburse the L/C Issuer for the
amount of such drawing and (ii) in the event of cancellation or expiration of
any Letter of Credit, or in the event of any reduction in the maximum available
amount under any Letter of Credit, Secured Party shall apply the amount then on
deposit in the Collateral Account in excess of the Aggregate Available Amount
(calculated giving effect to such cancellation, expiration or reduction) as
provided in Section 17.
SECTION 16.    Additional Remedies for Intellectual Property Collateral.
(a)    Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default, (i) Secured Party
shall have the right (but not the obligation) to bring suit, in the name of any
Grantor, Secured Party or otherwise, to enforce any Intellectual Property
Collateral, in which event each Grantor shall, at the request of Secured Party,
do any and all lawful acts and execute any and all documents required by Secured
Party in aid of such enforcement and each Grantor shall promptly, upon demand,
reimburse and indemnify Secured Party as provided in Section 10.04 of the Credit
Agreement and Section 18 hereof, as applicable, in connection with the exercise
of its rights under this Section 16, and, to the extent that Secured Party shall
elect not to bring suit to enforce any Intellectual Property Collateral as
provided in this Section, each Grantor agrees to use all reasonable measures,
whether by action, suit, proceeding or otherwise, to prevent the infringement of
any of the material Intellectual Property Collateral by others and for that
purpose agrees to use its commercially reasonable judgment in maintaining any
action, suit or proceeding against any Person so infringing reasonably necessary
to prevent such infringement; (ii) upon written demand from Secured Party, each
Grantor shall execute and deliver to Secured Party an assignment or assignments
of the Intellectual Property Collateral and such other documents as are
necessary or appropriate to carry out the intent and purposes of this Agreement;
(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
Secured Party (or any Lender) receives cash proceeds in respect of the sale of,
or other realization upon, the Intellectual Property Collateral; and (iv) within
five Business Days after written notice from Secured Party, each Grantor shall
make available to Secured Party, to the extent within such Grantor’s power and
authority, such personnel in such Grantor’s employ as Secured Party may
reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with the Trademarks, Trademark Registrations and Trademark Rights, such persons
to be available to perform their prior functions on Secured Party’s behalf and
to be compensated by Secured Party at such Grantor’s expense on a per diem,
pro-rata basis consistent with the salary and benefit structure applicable to
each as of the date of such Event of Default.


13















--------------------------------------------------------------------------------





(b)    If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment to Secured Party of any rights, title and interests in and to the
Intellectual Property Collateral shall have been previously made, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, Secured Party shall promptly execute and deliver
to such Grantor such assignments as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to Secured Party
as aforesaid, subject to any disposition thereof that may have been made by
Secured Party; provided, after giving effect to such reassignment, Secured
Party’s security interest granted pursuant hereto, as well as all other rights
and remedies of Secured Party granted hereunder, shall continue to be in full
force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of all Liens other than Liens (if any)
encumbering such rights, title and interest at the time of their assignment to
Secured Party and Liens permitted under Section 7.01 of the Credit Agreement.
SECTION 17.    Application of Proceeds.
Except as expressly provided elsewhere in this Agreement, all proceeds received
by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied as provided
in Section 8.03 of the Credit Agreement.
SECTION 18.    Indemnity and Expenses.
(a)    Grantors jointly and severally agree to indemnify Secured Party, each
Lender, each Hedge Bank and each Cash Management Bank from and against any and
all claims, losses and liabilities in any way relating to, growing out of or
resulting from this Agreement and the transactions contemplated hereby
(including, without limitation, enforcement of this Agreement), except to the
extent such claims, losses or liabilities result from Secured Party’s or such
Lender’s, Hedge Bank’s or Cash Management Bank’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.
(b)    Grantors jointly and severally agree to pay to Secured Party upon demand
the amount of any and all costs and expenses in accordance with Section 10.04 of
the Credit Agreement.
(c)    The obligations of Grantors in this Section 18 shall (i) survive the
termination of this Agreement and the discharge of Grantors’ other obligations
under this Agreement, the Secured Hedge Agreements, the Secured Cash Management
Agreements, the Credit Agreement and the other Loan Documents and (ii), as to
any Grantor that is a party to a Guaranty, be subject to the provisions of
Section 1(b) thereof.
SECTION 19.    Continuing Security Interest; Transfer of Loans; Termination and
Release.
(a)    This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the payment in
full of the Secured Obligations, the cancellation or termination of the
Commitments and the cancellation or expiration of all outstanding Letters of
Credit (or the securing of reimbursement Obligations in respect thereof with
cash collateral or letters of credit in a manner satisfactory to Secured Party),
(ii) be binding upon Grantors and their respective successors and assigns, and
(iii) inure, together with the rights and remedies of Secured Party hereunder,
to the benefit of Secured Party and its successors, transferees and assigns.
Without limiting the generality of the foregoing clause (iii), (A) but subject
to the provisions of Section 10.06 of the Credit Agreement, any Lender may
assign or otherwise transfer any Loans held by it to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to Lenders herein or otherwise, (B) any Hedge Bank may assign or
otherwise transfer any Secured Hedge Agreement to which it is a party to any
other Person in accordance with the terms of such Secured Hedge Agreement, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to Hedge Banks herein or otherwise and (C) any Cash Management
Bank may assign or otherwise transfer any Secured Cash Management Agreement to
which it is a party to any other Person in accordance with the terms of such
Secured Cash Management Agreement, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to Cash Management Banks
herein or otherwise.


14















--------------------------------------------------------------------------------





(b)    Upon the payment in full of all Secured Obligations, the cancellation or
termination of the Commitments and the cancellation or expiration of all
outstanding Letters of Credit (or the securing of reimbursement Obligations in
respect thereof with Cash Collateral or letters of credit in a manner
satisfactory to Secured Party), the security interest granted hereby (other than
with respect to any Cash Collateral in respect of Letters of Credit) shall
terminate and all rights to the Collateral shall revert to the applicable
Grantors. Upon any such termination Secured Party will, at Grantors’ expense,
execute and deliver to Grantors such documents as Grantors shall reasonably
request to evidence such termination. In addition, upon the proposed sale or
other disposition or other permitted release of any Collateral by a Grantor in
accordance with the Credit Agreement for which such Grantor desires a security
interest release from Secured Party, such a release, and any documents as such
Grantor may reasonably request to evidence such release, may be obtained
pursuant to the provisions of Section 9.10 of the Credit Agreement.
SECTION 20.    Secured Party as Administrative Agent.
(a)    Secured Party has been appointed to act as Secured Party hereunder by
Lenders and, by their acceptance of the benefits hereof, Hedge Banks and Cash
Management Banks. Secured Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided that Secured
Party shall exercise, or refrain from exercising, any remedies provided for in
Section 15 hereof in accordance with the instructions of Requisite Obligees. In
furtherance of the foregoing provisions of this Section 20(a), each Hedge Bank
and each Cash Management Bank, by its acceptance of the benefits hereof, agrees
that it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Hedge Bank that all rights and
remedies hereunder may be exercised solely by Secured Party for the benefit of
Lenders, Hedge Banks and Cash Management Banks in accordance with the terms of
this Section 20(a).
(b)    Secured Party shall at all times be the same Person that is
Administrative Agent under the Credit Agreement. Written notice of resignation
by Administrative Agent pursuant to Section 9.06 of the Credit Agreement shall
also constitute notice of resignation as Secured Party under this Agreement; and
appointment of a successor Administrative Agent pursuant to Section 9.06 of the
Credit Agreement shall also constitute appointment of a successor Secured Party
under this Agreement. Upon the acceptance of any appointment as Administrative
Agent under Section 9.06 of the Credit Agreement by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Secured Party under this Agreement, and the retiring Secured Party under this
Agreement shall promptly (i) transfer to such successor Secured Party all sums,
securities and other items of Collateral held hereunder, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Secured Party under this Agreement,
and (ii) deliver to such successor Secured Party such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Secured Party of the security
interests created hereunder, whereupon such retiring Secured Party shall be
discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent’s resignation hereunder as Secured Party, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it under this Agreement while it was Secured Party
hereunder.
(c)    Secured Party shall not be deemed to have any duty whatsoever with
respect to any Hedge Bank or any Cash Management Bank until it shall have
received written notice in form and substance satisfactory to Secured Party from
a Grantor or the Hedge Bank or the Cash Management Bank as to the existence and
terms of the applicable Secured Hedge Agreement or Secured Cash Management
Agreement.
SECTION 21.    Additional Grantors.
The initial Grantors hereunder shall be Borrower and such of the Subsidiaries of
Borrower as are signatories hereto on the date hereof. From time to time
subsequent to the date hereof, additional Subsidiaries of Borrower may become
Additional Grantors, by executing a Counterpart. Upon delivery of any such
Counterpart to Secured Party, notice of which is hereby waived by Grantors, each
such Additional Grantor shall be a Grantor and shall be as fully a party hereto
as if such Additional Grantor were an original signatory hereto. Each Grantor
expressly agrees that its


15















--------------------------------------------------------------------------------





obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Grantor hereunder, nor by any election of
Secured Party not to cause any Subsidiary of Borrower to become an Additional
Grantor hereunder. This Agreement shall be fully effective as to any Grantor
that is or becomes a party hereto regardless of whether any other Person becomes
or fails to become or ceases to be a Grantor hereunder.
SECTION 22.    Amendments; Etc.
No amendment, modification, termination or waiver of any provision of this
Agreement may occur except in accordance with Section 10.01 of the Credit
Agreement.
SECTION 23.    Notices.
Any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served or sent by telefacsimile, electronic
mail or United States mail or courier service and shall be deemed to have been
given when delivered in person or by courier service, upon receipt of
telefacsimile, electronic mail, or three Business Days after depositing it in
the United States mail, certified or registered, with postage prepaid and
properly addressed; provided that notices to Secured Party shall not be
effective until received. For the purposes hereof, the address of each party
hereto shall be as provided in Section 10.02 of the Credit Agreement or as set
forth under such party’s name on the signature pages hereof or such other
address as shall be designated by such party in a written notice delivered to
the other parties hereto.
SECTION 24.    Failure or Indulgence Not Waiver; Remedies Cumulative.
No failure or delay on the part of Secured Party in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise thereof or of any other power, right or privilege. All
rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.
SECTION 25.    Severability.
In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
SECTION 26.    Headings.
Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
SECTION 27.    Governing Law; Rules of Construction.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT THE PERFECTION OF
THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK, IN WHICH CASE THE LAWS OF SUCH JURISDICTION SHALL GOVERN WITH
RESPECT TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE REMEDIES WITH
RESPECT TO, SUCH PARTICULAR COLLATERAL. The rules of construction set forth in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement
mutatis mutandis.


16















--------------------------------------------------------------------------------





SECTION 28.    Consent to Jurisdiction and Service of Process.
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH GRANTOR, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 23 HEREOF; (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH GRANTOR IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; (V) AGREES THAT SECURED PARTY RETAINS THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST SUCH GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND (VI) AGREES
THAT THE PROVISIONS OF THIS SECTION 28 RELATING TO JURISDICTION AND VENUE SHALL
BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER NEW YORK LAW
OR OTHERWISE.
SECTION 29.    Waiver of Jury Trial.
GRANTORS AND SECURED PARTY HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH GRANTOR AND SECURED PARTY ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR GRANTORS AND SECURED PARTY TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT GRANTORS AND SECURED PARTY HAVE ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR
RELATED FUTURE DEALINGS. EACH GRANTOR AND SECURED PARTY FURTHER WARRANT AND
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 29 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
SECTION 30.    Counterparts.
This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.
SECTION 31.    Definitions.
(a)    Each capitalized term utilized in this Agreement that is not defined in
the Credit Agreement or in this Agreement, but that is defined in the UCC,
including the categories of Collateral listed in Section 1 hereof, shall have
the meaning set forth in Divisions 1, 8 or 9 of the UCC.


17















--------------------------------------------------------------------------------





(b)    In addition, the following terms used in this Agreement shall have the
following meanings:
“Additional Grantor” means a Subsidiary of Borrower that becomes a party hereto
after the date hereof as an additional Grantor by executing a Counterpart.
“Beneficiary” means Agent, each Lender, each Hedge Bank and each Cash Management
Bank.
“CFC” means a “controlled foreign corporation” under Section 957 of the Code.
“Collateral” has the meaning set forth in Section 1 hereof.
“Collateral Account” means the “Quidel Corporation Collateral Account”
established pursuant to Section 11.
“Copyright Registrations” means all copyright registrations issued to any
Grantor and applications for copyright registration that have been or may
hereafter be issued to, or applied for thereon by, any Grantor in the United
States and any state thereof and in foreign countries (including, without
limitation, the registrations set forth on Schedule 10 annexed hereto, as the
same may be amended pursuant hereto from time to time).
“Copyright Rights” means all common law and other rights in and to the
Copyrights in the United States and any state thereof and in foreign countries
including all copyright licenses (but with respect to such copyright licenses,
only to the extent permitted by such licensing arrangements), the right (but not
the obligation) to renew and extend Copyright Registrations and any such rights
and to register works protectable by copyright and the right (but not the
obligation) to sue in the name of any Grantor or in the name of Secured Party or
Lenders for past, present and future infringements of the Copyrights and any
such rights.
“Copyrights” means all items under copyright in various published and
unpublished works of authorship including, without limitation, computer
programs, computer data bases, other computer software layouts, trade dress,
drawings, designs, writings, and formulas (including, without limitation, the
works set forth on Schedule 10 annexed hereto, as the same may be amended
pursuant hereto from time to time).
“Counterpart” means a counterpart to this Agreement entered into by a Subsidiary
of Borrower pursuant to Section 21 hereof.
“Credit Agreement” has the meaning set forth in the Preliminary Statements of
this Agreement.
“Equity Interests” means all shares of stock, partnership interests, interests
in joint ventures, limited liability company interests and all other equity
interests in a Person, whether such stock or interests are classified as
Investment Property or General Intangibles under the UCC.
“Event of Default” means any Event of Default as defined in the Credit Agreement
or, after payment in full of all Obligations under the Credit Agreement and the
other Loan Documents, the cancellation or expiration of all Letters of Credit
and the termination of the Commitments, the occurrence of an Early Termination
Date (as defined in a Master Agreement in the form prepared by the International
Swap and Derivatives Association, Inc. or a similar event under any similar swap
agreement) under any Secured Hedge Agreement or the occurrence of a default
under a Cash Management Agreement.
“Excluded Accounts” means any Deposit Account, Security Account or Commodity
Account maintained by a Grantor that (a) is a payroll account, employee wage and
benefit account, tax account, escrow account or fiduciary or trust account or
(b) is not a Material Deposit Account or Material Securities Account (in each
case, as defined in the Credit Agreement).
“Grant” means a Grant of Trademark Security Interest, substantially in the form
of Exhibit I annexed hereto, and a Grant of Patent Security Interest,
substantially in the form of Exhibit II annexed hereto, and a Grant of Copyright
Security Interest, substantially in the form of Exhibit III annexed hereto.


18















--------------------------------------------------------------------------------





“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VII of the Credit Agreement, is a Lender or an Affiliate
of a Lender, in its capacity as a party to such Swap Contract.
“Intellectual Property Collateral” means, with respect to any Grantor all right,
title and interest (including rights acquired pursuant to a license or otherwise
but only to the extent permitted by agreements governing such license or other
use) in and to all
(a)    Copyrights, Copyright Registrations and Copyright Rights, including,
without limitation, each of the Copyrights, rights, titles and interests in and
to the Copyrights, all derivative works and other works protectable by
copyright, which are presently, or in the future may be, owned, created (as a
work for hire for the benefit of such Grantor), authored (as a work for hire for
the benefit of such Grantor), or acquired by such Grantor, in whole or in part,
and all Copyright Rights with respect thereto and all Copyright Registrations
therefor, heretofore or hereafter granted or applied for, and all renewals and
extensions thereof, throughout the world;
(b)    Patents;
(c)    Trademarks, Trademark Registrations, the Trademark Rights and goodwill of
such Grantor’s business symbolized by the Trademarks and associated therewith;
(d)    all trade secrets, trade secret rights, know-how, customer lists,
processes of production, ideas, confidential business information, techniques,
processes, formulas, and all other proprietary information; and
(e)    all proceeds thereof (such as, by way of example and not by limitation,
license royalties and proceeds of infringement suits).
“Patents” means all patents and patent applications and rights and interests in
patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned or held by a Grantor and all patents
and patent applications and rights, title and interests in patents and patent
applications under any domestic or foreign law that are presently, or in the
future may be, owned by such Grantor in whole or in part (including, without
limitation, the patents and patent applications set forth on Schedule 9 annexed
hereto), all rights (but not obligations) corresponding thereto to sue for past,
present and future infringements and all reissues, divisions, continuations,
renewals, extensions and continuations-in-part thereof.
“Pledged Collateral” means, with respect to any Grantor, the Pledged Equity, the
Pledged Debt and any other Investment Property in which such Grantor has an
interest.
“Pledged Debt” means the Indebtedness from time to time owed to a Grantor,
including the Indebtedness set forth on Schedule 7 annexed hereto and issued by
the obligors named therein, the Instruments and certificates evidencing such
Indebtedness and all interest, cash or other property received, receivable or
otherwise distributed in respect of or exchanged therefor.
“Pledged Equity” means all Equity Interests now or hereafter owned by a Grantor,
including all securities convertible into, and rights, warrants, options and
other rights to purchase or otherwise acquire, any of the foregoing, including
those owned on the date hereof and set forth on Schedule 6 annexed hereto, the
certificates or other instruments representing any of the foregoing and any
interest of such Grantor in the entries on the books of any securities
intermediary pertaining thereto and all distributions, dividends and other
property received, receivable or otherwise distributed in respect of or
exchanged therefor but excluding any Equity Interests that would be excluded
from the Collateral on the basis of clause (a) of the last paragraph of
Section 1 hereof.
“Pledged Subsidiary Debt” means Pledged Debt owed to a Grantor by any obligor
that is, or becomes, a direct or indirect Subsidiary of such Grantor, of which
such Grantor is a direct or indirect Subsidiary or that controls, is controlled
by or under common control with such Grantor.


19















--------------------------------------------------------------------------------





“Pledged Subsidiary Equity” means Pledged Equity in a Person that is, or becomes
a direct Subsidiary of a Grantor.
“Pledge Supplement” means a Pledge Supplement, in substantially the form of
Exhibit IV annexed hereto, in respect of the additional Pledged Equity or
Pledged Debt pledged pursuant to this Agreement.
“Requisite Obligees” means either (i) Required Lenders or (ii), after payment in
full of all Obligations under the Credit Agreement and the other Loan Documents,
the cancellation or expiration of all Letters of Credit and the termination of
the Commitments, the holders of a majority of the aggregate amount then due and
payable (exclusive of expenses and similar payments but including, with respect
to Secured Hedge Agreements, any early termination payments then due) under the
Secured Hedge Agreements and Secured Cash Management Agreements.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII of
the Credit Agreement that is entered into by and between any Loan Party and any
Hedge Bank.
“Secured Obligations” has the meaning set forth in Section 2 hereof.
“Trademark Registrations” means all registrations that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations and applications set forth on Schedule 8 annexed hereto).
“Trademark Rights” means all common law and other rights (but in no event any of
the obligations) in and to the Trademarks in the United States and any state
thereof and in foreign countries.
“Trademarks” means all trademarks, service marks, designs, logos, indicia,
tradenames, trade dress, corporate names, company names, business names,
fictitious business names, trade styles and/or other source and/or business
identifiers and applications pertaining thereto, owned by a Grantor, or
hereafter adopted and used, in its business (including, without limitation, the
trademarks specifically set forth on Schedule 8 annexed hereto).






20















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Grantors and Secured Party have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
QUIDEL CORPORATION
By:__________________________________________    
Name:_______________________________________
Title:________________________________________
    
DIAGNOSTIC HYBRIDS, INC.
By:_____________________________________________    
Name:    ____________________________________________
Title:    ____________________________________________


QUIDEL CARDIOVASCULAR INC.
By:____________________________________________    
Name:__________________________________________    
Title:____________________________________________    


Notice Address for each Grantor:
12544 High Bluff Drive, Suite 200
San Diego, CA 92130
Attention: Chief Financial Officer
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: rsteward@quidel.com


with a copy to:


12544 High Bluff Drive, Suite 200
San Diego, CA 92130
Attention: Legal Department
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: rbujarski@quidel.com




Quidel Corporation
Security Agreement
Signature Page



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.
as Administrative Agent and Secured Party
By:____________________________________________    
Name: Tiffany Shin
Title: Vice President


Notice Address:


Bank of America, N.A.
Agency Management
Mail Code: WA3-132-01-01
Houghton Banking Center
10623 NE 68th Street
Kirkland, WA  98033
Attention: Tiffany Shin
Telephone: 206-358-0078
Facsimile: 415-343-0561
Electronic Mail:  tiffany.shin@baml.com






Quidel Corporation
Security Agreement
Signature Page



--------------------------------------------------------------------------------






EXHIBIT I TO
SECURITY AGREEMENT
FORM OF GRANT OF TRADEMARK SECURITY INTEREST
WHEREAS, [NAME OF GRANTOR], a ______________ corporation (“Grantor”), owns and
uses in its business, and will in the future adopt and so use, various
intangible assets, including the Trademark Collateral (as defined below); and
WHEREAS, Quidel Corporation, a Delaware corporation (“Borrower”), has entered
into that certain Credit Agreement dated as of October 6, 2017 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) with the financial institutions named therein
(collectively, together with their respective successors and assigns party to
the Credit Agreement from time to time, the “Lenders”), and Bank of America,
N.A., as Administrative Agent for the Lenders (in such capacity, “Secured
Party”) pursuant to which Lenders have made certain commitments, subject to the
terms and conditions set forth in the Credit Agreement, to extend certain credit
facilities to Borrower; and
WHEREAS, any Loan Party (as defined in the Credit Agreement) may from time to
time enter, or may from time to time have entered, into one or more swap
agreements (collectively, the “Secured Hedge Agreements”) with one or more
Persons that are Lenders or Affiliates of Lenders at the time such Secured Hedge
Agreements are entered into (in such capacity, collectively, “Hedge Banks”);
WHEREAS, any Loan Party (as defined in the Credit Agreement) may from time to
time enter, or may from time to time have entered, into one or more cash
management agreement (collectively, the “Secured Cash Management Agreements”)
with one or more Persons that are Lenders or Affiliates of Lenders at the time
such Secured Cash Management Agreements are entered into (in such capacity,
collectively, “Cash Management Banks”); and
[Insert if Grantor is a Subsidiary:] [WHEREAS, Grantor has executed and
delivered that certain Guaranty Agreement dated as of October 6, 2017 (said
Guaranty Agreement, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
the “Guaranty”) in favor of Secured Party for the benefit of Lenders, any Hedge
Banks and any Cash Management Banks, pursuant to which Grantor has guarantied
the prompt payment and performance when due of all obligations of Borrower under
the Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement) and all obligations of Loan Parties (as defined in the Credit
Agreement) under the Secured Hedge Agreements and the Secured Cash Management
Agreements, including, without limitation, the obligation of Loan Parties to
make payments under the Secured Hedge Agreements in the event of early
termination thereof; and]
WHEREAS, pursuant to the terms of that certain Security Agreement dated as of
October 6, 2017 (said Security Agreement, as it may heretofore have been and as
it may hereafter be further amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), among Grantor, Secured
Party and the other grantors named therein, Grantor has created in favor of
Secured Party a security interest in, and Secured Party has become a secured
creditor with respect to, the Trademark Collateral;
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by Grantor
to Secured Party pursuant to the Security Agreement, Grantor hereby grants to
Secured Party a security interest in all of Grantor’s right, title and interest
in and to the following, in each case whether now or hereafter existing or in
which Grantor now has or hereafter acquires an interest and wherever the same
may be located (the “Trademark Collateral”) to secure the Secured Obligations
(as defined in the Security Agreement):
(i)    all rights, title and interest (including rights acquired pursuant to a
license or otherwise but only to the extent permitted by agreements governing
such license or other use) in and to all trademarks, service marks, designs,
logos, indicia, tradenames, trade dress, corporate names, company names,
business names,




--------------------------------------------------------------------------------





fictitious business names, trade styles and/or other source and/or business
identifiers and applications pertaining thereto, owned by such Grantor, or
hereafter adopted and used, in its business (including, without limitation, the
trademarks set forth on Schedule A annexed hereto) (collectively, the
“Trademarks”), all registrations that have been or may hereafter be issued or
applied for thereon in the United States and any state thereof and in foreign
countries (including, without limitation, the registrations and applications set
forth on Schedule A annexed hereto), all common law and other rights (but in no
event any of the obligations) in and to the Trademarks in the United States and
any state thereof and in foreign countries, and all goodwill of such Grantor’s
business symbolized by the Trademarks and associated therewith; and
(ii)    all proceeds, products, rents and profits of or from any and all of the
foregoing Trademark Collateral and, to the extent not otherwise included, all
payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Trademark
Collateral. For purposes of this Grant of Trademark Security Interest, the term
“proceeds” includes whatever is receivable or received when Trademark Collateral
or proceeds are sold, licensed, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.
Grantor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the Trademark
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.
[The remainder of this page is intentionally left blank.]


IN WITNESS WHEREOF, Grantor has caused this Grant of Trademark Security Interest
to be duly executed and delivered by its officer thereunto duly authorized as of
the day of __________, _____.
[NAME OF GRANTOR]
By:    _________________________________________
Name:    _________________________________________
Title:    _________________________________________






--------------------------------------------------------------------------------






SCHEDULE A
TO
GRANT OF TRADEMARK SECURITY INTEREST
Owner
Trademark
Description
Registration/
Appl. Number
Registration/
Appl. Date
 
 
 
 





I-4
Form of Opinion





--------------------------------------------------------------------------------






EXHIBIT II TO
SECURITY AGREEMENT
FORM OF GRANT OF PATENT SECURITY INTEREST
WHEREAS, [NAME OF GRANTOR], a ____________ corporation (“Grantor”), owns and
uses in its business, and will in the future adopt and so use, various
intangible assets, including the Patent Collateral (as defined below); and
WHEREAS, Quidel Corporation, a Delaware corporation (“Borrower”), has entered
into that certain Credit Agreement dated as of October 6, 2017 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) with the financial institutions named therein
(collectively, together with their respective successors and assigns party to
the Credit Agreement from time to time, the “Lenders”), and Bank of America,
N.A., as Administrative Agent for the Lenders (in such capacity, “Secured
Party”) pursuant to which Lenders have made certain commitments, subject to the
terms and conditions set forth in the Credit Agreement, to extend certain credit
facilities to Borrower; and
WHEREAS, any Loan Party (as defined in the Credit Agreement) may from time to
time enter, or may from time to time have entered, into one or more swap
agreements (collectively, the “Secured Hedge Agreements”) with one or more
Persons that are Lenders or Affiliates of Lenders at the time such Secured Hedge
Agreements are entered into (in such capacity, collectively, “Hedge Banks”);
WHEREAS, any Loan Party (as defined in the Credit Agreement) may from time to
time enter, or may from time to time have entered, into one or more cash
management agreement (collectively, the “Secured Cash Management Agreements”)
with one or more Persons that are Lenders or Affiliates of Lenders at the time
such Secured Cash Management Agreements are entered into (in such capacity,
collectively, “Cash Management Banks”); and
[Insert if Grantor is a Subsidiary:] [WHEREAS, Grantor has executed and
delivered that certain Guaranty Agreement dated as of October 6, 2017 (said
Guaranty Agreement, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
the “Guaranty”) in favor of Secured Party for the benefit of Lenders, any Hedge
Banks and any Cash Management Banks, pursuant to which Grantor has guarantied
the prompt payment and performance when due of all obligations of Borrower under
the Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement) and all obligations of Loan Parties (as defined in the Credit
Agreement) under the Secured Hedge Agreements and the Secured Cash Management
Agreements, including, without limitation, the obligation of Loan Parties to
make payments under the Secured Hedge Agreements in the event of early
termination thereof; and]
WHEREAS, pursuant to the terms of that certain Security Agreement dated as of
October 6, 2017 (said Security Agreement, as it may heretofore have been and as
it may hereafter be further amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), among Grantor, Secured
Party and the other grantors named therein, Grantor has created in favor of
Secured Party a security interest in, and Secured Party has become a secured
creditor with respect to, the Patent Collateral;
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by Grantor
to Secured Party pursuant to the Security Agreement, Grantor hereby grants to
Secured Party a security interest in all of Grantor’s right, title and interest
in and to the following, in each case whether now or hereafter existing or in
which Grantor now has or hereafter acquires an interest and wherever the same
may be located (the “Patent Collateral”) to secure the Secured Obligations (as
defined in the Security Agreement):
(i)    all rights, title and interest (including rights acquired pursuant to a
license or otherwise but only to the extent permitted by agreements governing
such license or other use) in and to all patents and patent applications and
rights and interests in patents and patent applications under any domestic or
foreign law that


II- 1















--------------------------------------------------------------------------------





are presently, or in the future may be, owned or held by such Grantor and all
patents and patent applications and rights, title and interests in patents and
patent applications under any domestic or foreign law that are presently, or in
the future may be, owned by such Grantor in whole or in part (including, without
limitation, the patents and patent applications set forth on Schedule A annexed
hereto), all rights (but not obligations) corresponding thereto to sue for past,
present and future infringements and all re-issues, divisions, continuations,
renewals, extensions and continuations-in-part thereof; and
(ii)    all proceeds, products, rents and profits of or from any and all of the
foregoing Patent Collateral and, to the extent not otherwise included, all
payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Patent Collateral.
For purposes of this Grant of Patent Security Interest, the term “proceeds”
includes whatever is receivable or received when Patent Collateral or proceeds
are sold, licensed, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.
Grantor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the Patent Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.
[The remainder of this page intentionally left blank.]


II- 2















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Grantor has caused this Grant of Patent Security Interest to
be duly executed and delivered by its officer thereunto duly authorized as of
the ____ day of _________, _____.
[NAME OF GRANTOR]
By:_______________________________________________    
Name:_____________________________________________    
Title:______________________________________________    




II- 3















--------------------------------------------------------------------------------





SCHEDULE A
TO
GRANT OF PATENT SECURITY INTEREST
Patents Issued:
Patent No.
Issue Date
Invention
Inventor(s)
 
 
 
 

Patents Pending:
Applicant’s Name
Date Filed
Application
Number
Invention
Inventor(s)
 
 
 
 
 





    






II- 4















--------------------------------------------------------------------------------






EXHIBIT III TO
SECURITY AGREEMENT
FORM OF GRANT OF COPYRIGHT SECURITY INTEREST
WHEREAS, [NAME OF GRANTOR], a ____________ corporation (“Grantor”), owns and
uses in its business, and will in the future adopt and so use, various
intangible assets, including the Copyright Collateral (as defined below); and
WHEREAS, Quidel Corporation, a Delaware corporation (“Borrower”), has entered
into that certain Credit Agreement dated as of October 6, 2017 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) with the financial institutions named therein
(collectively, together with their respective successors and assigns party to
the Credit Agreement from time to time, the “Lenders”), and Bank of America,
N.A., as Administrative Agent for the Lenders (in such capacity, “Secured
Party”) pursuant to which Lenders have made certain commitments, subject to the
terms and conditions set forth in the Credit Agreement, to extend certain credit
facilities to Borrower; and
WHEREAS, any Loan Party (as defined in the Credit Agreement) may from time to
time enter, or may from time to time have entered, into one or more swap
agreements (collectively, the “Secured Hedge Agreements”) with one or more
Persons that are Lenders or Affiliates of Lenders at the time such Secured Hedge
Agreements are entered into (in such capacity, collectively, “Hedge Banks”);
WHEREAS, any Loan Party (as defined in the Credit Agreement) may from time to
time enter, or may from time to time have entered, into one or more cash
management agreement (collectively, the “Secured Cash Management Agreements”)
with one or more Persons that are Lenders or Affiliates of Lenders at the time
such Secured Cash Management Agreements are entered into (in such capacity,
collectively, “Cash Management Banks”); and
[Insert if Grantor is a Subsidiary:] [WHEREAS, Grantor has executed and
delivered that certain Guaranty Agreement dated as of October 6, 2017 (said
Guaranty Agreement, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
the “Guaranty”) in favor of Secured Party for the benefit of Lenders, any Hedge
Banks and any Cash Management Banks, pursuant to which Grantor has guarantied
the prompt payment and performance when due of all obligations of Borrower under
the Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement) and all obligations of Loan Parties (as defined in the Credit
Agreement) under the Secured Hedge Agreements and the Secured Cash Management
Agreements, including, without limitation, the obligation of Loan Parties to
make payments under the Secured Hedge Agreements in the event of early
termination thereof; and]
WHEREAS, pursuant to the terms of that certain Security Agreement dated as of
October 6, 2017 (said Security Agreement, as it may heretofore have been and as
it may hereafter be further amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), among Grantor, Secured
Party and the other grantors named therein, Grantor has created in favor of
Secured Party a security interest in, and Secured Party has become a secured
creditor with respect to, the Copyright Collateral;
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by Grantor
to Secured Party pursuant to the Security Agreement, Grantor hereby grants to
Secured Party a security interest in all of Grantor’s right, title and interest
in and to the following, in each case whether now or hereafter existing or in
which Grantor now has or hereafter acquires an interest and wherever the same
may be located (the “Copyright Collateral”) to secure the Secured Obligations
(as defined in the Security Agreement):
(i)    all rights, title and interest (including rights acquired pursuant to a
license or otherwise but only to the extent permitted by agreements governing
such license or other use) under copyright in various published and unpublished
works of authorship including, without limitation, computer programs, computer


III- 1















--------------------------------------------------------------------------------





data bases, other computer software layouts, drawings, designs, writings, and
formulas (including, without limitation, the works set forth on Schedule A
annexed hereto, as the same may be amended pursuant hereto from time to time)
(collectively, the “Copyrights”), all copyright registrations issued to Grantor
and applications for copyright registration that have been or may hereafter be
issued or applied for thereon in the United States and any state thereof and in
foreign countries (including, without limitation, the registrations set forth on
Schedule A annexed hereto, as the same may be amended pursuant hereto from time
to time) (collectively, the “Copyright Registrations”), all common law and other
rights in and to the Copyrights in the United States and any state thereof and
in foreign countries including all copyright licenses (but with respect to such
copyright licenses, only to the extent permitted by such licensing arrangements)
(the “Copyright Rights”), including, without limitation, each of the Copyrights,
rights, titles and interests in and to the Copyrights, all derivative works and
other works protectable by copyright, which are presently, or in the future may
be, owned, created (as a work for hire for the benefit of Grantor), authored (as
a work for hire for the benefit of Grantor), or acquired by Grantor, in whole or
in part, and all Copyright Rights with respect thereto and all Copyright
Registrations therefor, heretofore or hereafter granted or applied for, and all
renewals and extensions thereof, throughout the world, including all proceeds
thereof (such as, by way of example and not by limitation, license royalties and
proceeds of infringement suits), the right (but not the obligation) to renew and
extend such Copyright Registrations and Copyright Rights and to register works
protectable by copyright and the right (but not the obligation) to sue in the
name of such Grantor or in the name of Secured Party or Lenders for past,
present and future infringements of the Copyrights and Copyright Rights; and
(ii)    all proceeds, products, rents and profits of or from any and all of the
foregoing Copyright Collateral and, to the extent not otherwise included, all
payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Copyright
Collateral. For purposes of this Grant of Copyright Security Interest, the term
“proceeds” includes whatever is receivable or received when Copyright Collateral
or proceeds are sold, licensed, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.
Grantor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the Copyright
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.
[The remainder of this page intentionally left blank]




III- 2















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Grantor has caused this Grant of Copyright Security Interest
to be duly executed and delivered by its officer thereunto duly authorized as of
the     ____ day of _________, _________.
[NAME OF GRANTOR]
By:________________________________________________    
Name:    _________________________________________________
Title:    _________________________________________________
 


    


III- 3















--------------------------------------------------------------------------------





SCHEDULE A
TO
GRANT OF COPYRIGHT SECURITY INTEREST
U.S. Copyright Registrations:
Title
Registration No.
Date of Issue
Registered Owner
 
 
 
 



Foreign Copyright Registrations:
Country
Title
Registration No.
Date of Issue
 
 
 
 



Pending U.S. Copyright Registration Applications:
Title
Appl. No.
Date of Application
Copyright Claimant
 
 
 
 



Pending Foreign Copyright Registration Applications:
Country
Title
Appl. No.
Date of Application
 
 
 
 







    




III- 4















--------------------------------------------------------------------------------






EXHIBIT IV TO
SECURITY AGREEMENT
PLEDGE SUPPLEMENT
This Pledge Supplement, dated as of _________________, is delivered pursuant to
that certain Security Agreement, dated as of October 6, 2017 between
____________________, a ___________________ (“Grantor”), the other Grantors
named therein, and Bank of America, N.A., as Secured Party (said Security
Agreement, as it may heretofore have been and as it may hereafter be further
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”). Capitalized terms used herein not otherwise defined
herein shall have the meanings ascribed thereto in the Security Agreement.
Grantor hereby agrees that the [Pledged Equity] [Pledged Debt] set forth on
Schedule A annexed hereto shall be deemed to be part of the [Pledged Equity]
[Pledged Debt] and shall become part of the Pledged Collateral and shall secure
all Secured Obligations.
IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of __________________.
[GRANTOR]
By:_______________________________________________    
Name:    ________________________________________________
Title:    ________________________________________________


IV- 1















--------------------------------------------------------------------------------





SCHEDULE A
TO
PLEDGE SUPPLEMENT




IV- 2















--------------------------------------------------------------------------------






EXHIBIT V TO
SECURITY AGREEMENT
FORM OF COUNTERPART
COUNTERPART (this “Counterpart”), dated as of _____________, is delivered
pursuant to Section 21 of the Security Agreement referred to below. The
undersigned hereby agrees that this Counterpart may be attached to that certain
Security Agreement, dated as of October 6, 2017 (said Security Agreement, as it
may heretofore have been and as it may hereafter be further amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed therein), among Quidel Corporation, the other Grantors named
therein, and Bank of America, N.A., as Secured Party. The undersigned by
executing and delivering this Counterpart hereby becomes a Grantor under the
Security Agreement in accordance with Section 21 thereof and agrees to be bound
by all of the terms thereof. Without limiting the generality of the foregoing,
the undersigned hereby:
(i)    authorizes the Secured Party to add the information set forth on the
Schedules to this Agreement to the correlative Schedules attached to the
Security Agreement;
(ii)    agrees that all Collateral of the undersigned, including the items of
property described on the Schedules hereto, shall become part of the Collateral
and shall secure all Secured Obligations; and
(iii)    makes the representations and warranties set forth in the Security
Agreement, as amended hereby, to the extent relating to the undersigned.
[NAME OF ADDITIONAL GRANTOR]
By:____________________________________________    
Name:__________________________________________    
Title:___________________________________________    








V- 1















--------------------------------------------------------------------------------






EXHIBIT H-1
Form of
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of October 6, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Quidel Corporation (the “Borrower”), Bank of America, N.A.
(the “Administrative Agent”), and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]


    




H- 1
U.S. Tax Compliance Certificate





--------------------------------------------------------------------------------





EXHIBIT H-2
Form of
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of October 6, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Quidel Corporation (the “Borrower”), Bank of America, N.A.
(the “Administrative Agent”), and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]


    


H- 2
U.S. Tax Compliance Certificate





--------------------------------------------------------------------------------





EXHIBIT H-3
Form of
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of October 6, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Quidel Corporation (the “Borrower”), Bank of America, N.A.
(the “Administrative Agent”), and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]


    


H- 3
U.S. Tax Compliance Certificate





--------------------------------------------------------------------------------





EXHIBIT H-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of October 6, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Quidel Corporation (the “Borrower”), Bank of America, N.A.
(the “Administrative Agent”), and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




H- 4
U.S. Tax Compliance Certificate





--------------------------------------------------------------------------------






EXHIBIT I
FORM OF
SOLVENCY CERTIFICATE
DATED: [_____________]
This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Credit Agreement dated as of October 6, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein and not otherwise defined herein
being used herein as therein defined) by and among Quidel Corporation, a
Delaware corporation (the “Borrower”), each lender from time to time party
hereto and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer.
This Solvency Certificate is being delivered pursuant to Section 4.01(a)(ix) of
the Credit Agreement. The undersigned is the Chief Financial Officer of the
Borrower and hereby further certifies as of the date hereof, in his capacity as
an officer of the Borrower, and not individually, as follows:
1.I have responsibility for (a) the management of the financial affairs of the
Borrower and the preparation of financial statements of the Borrower, and (b)
reviewing the financial and other aspects of the transactions contemplated by
the Credit Agreement.


2.I have carefully prepared and/or reviewed the contents of this Solvency
Certificate and have conferred with counsel for the Borrower for the purpose of
discussing the meaning of any provisions hereof that I desired to have
clarified.


3.In preparation for the consummation of the transactions contemplated by the
Credit Agreement, I have prepared and/or reviewed a pro forma balance sheet as
of [_______] and pro forma income projections and pro forma cash flow
projections for each fiscal year during the term of the Credit Agreement for the
Borrower and its Subsidiaries on a consolidated basis, in each case after giving
effect to the consummation of the transactions contemplated by the Credit
Agreement. The pro forma balance sheet has been prepared utilizing what I
believe are reasonable estimates of the “fair saleable value” of the assets of
the Borrower and its Subsidiaries. Although any projections may by necessity
involve uncertainties and approximations, the projections are based on good
faith estimates and assumptions believed by me to be reasonable.


4.Based upon the foregoing and upon the best of my knowledge after due
diligence, I have concluded as follows:
a.The “fair saleable value” of the tangible and intangible property of the
Borrower, including Equity Interests owned by the Borrower, on an individual and
consolidated basis is: (x) greater than the total amount of liabilities of the
Borrower (including its contingent liabilities) on an individual and
consolidated basis, and (y) not less than the amount that will be required to
pay the probable liabilities of the Borrower on an individual and consolidated
basis as they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to the Borrower.


I- A
Form of Solvency Certificate





--------------------------------------------------------------------------------







b.The Borrower’s capital, on an individual and consolidated basis, is not
unreasonably small in relation to its business and that of its Subsidiaries or
any contemplated or undertaken transaction.
c.The Borrower does not, on an individual or consolidated basis, intend to
incur, or reasonably believe that it or its Subsidiaries will incur, debts
beyond its ability to pay such debts as they become due.


d.The Borrower has not executed the Loan Documents or made any transfer or
incurred any obligations thereunder, with actual intent to hinder, delay or
defraud either present or future creditors.


In computing the amount of such contingent as of the date hereof, such
liabilities have been computed at the amount that, in the light of all the facts
and circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.
For purposes of the above certification, the “fair saleable value” of the
Borrower’s assets has been determined on the basis of the amount which I have
concluded, in good faith and to the best of my knowledge and belief, may be
realized within a reasonable time, either through the collection or sale of such
assets at the regular market value, conceiving the latter as the amount which
could be obtained for the property in question within such period by a capable
and diligent business person from an interested buyer who is willing to purchase
under ordinary selling conditions.
I understand that the Administrative Agent and the Lenders are relying on this
Solvency Certificate in extending credit to the Borrower pursuant to the Credit
Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS.]
    




I- B
Form of Solvency Certificate





--------------------------------------------------------------------------------





The undersigned has executed this Solvency Certificate, in his capacity as an
officer of Company and not individually, as of the date first written above.


QUIDEL CORPORATION
Name:    __________________________________________                    
Title:    __________________________________________                    












I- C
Form of Solvency Certificate





--------------------------------------------------------------------------------






EXHIBIT J
FORM OF OPINION




See attached.






J- 1
Form of Opinion



--------------------------------------------------------------------------------






Form of Opinion - Snell & Wilmer L.L.P.


(see attached)




    



















--------------------------------------------------------------------------------





October 6, 2017


 
Bank of America, N.A.
as Agent
Agency Management
Mail Code: WA3-132-01-01
Houghton Banking Center
10623 NE 68th Street
Kirkland, WA 98033


and
The other Lenders listed on Schedule I
Attached to this opinion letter
Re:    Quidel Corporation-Credit Agreement
Ladies and Gentlemen:
We have acted as counsel to Quidel Corporation, a Delaware corporation (the
“Borrower”), in connection with that certain Credit Agreement dated as of the
date hereof (the “Credit Agreement”), by and among the Borrower, the Lenders set
forth therein, Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer (the “Agent”), and JP Morgan Chase Bank, N.A., as Syndication
Agent, guaranteed by the Guarantors (as defined in the Credit Agreement)
pursuant to that certain Guaranty dated as of the date hereof (the “Guaranty”)
and executed by the Borrower and the Guarantor in favor of the Agent for the
Lenders, and secured by that certain Security Agreement dated as of the date
hereof (the “Security Agreement”), executed by the Borrower, the Guarantors and
the Agent. This opinion is rendered pursuant to Section 4.01(a)(vii) of the
Credit Agreement. The Borrower and the Guarantors are collectively referred to
herein as the “Loan Parties” and each as a “Loan Party.” All capitalized terms
used but not defined herein shall have the meanings set forth for such terms in
the Credit Agreement.


A.
Documents Examined



We have examined originals or copies of the following documents each, unless
otherwise indicated, dated as of the date hereof:


(a)
the Credit Agreement;

(b)
each promissory note made by the Borrower in favor of each Lender evidencing
Loans made by such Lender (each a “Note”);

(c)
the Guaranty;

(d)
the Security Agreement;

(e)
the Grant of Trademark Security Interest made by the Borrower in favor of Agent;

(f)
the Grant of Patent Security Interest made by (i) the Borrower in favor of Agent
and (ii) the Guarantors in favor of Agent;

(g)
a certificates of good standing issued by the Secretary of State of the State of
Delaware (i) dated September 26, 2017 for the Borrower and (ii) dated September
26, 2017 for Quidel Cardiovascular Inc., a Delaware corporation (the “Delaware
Guarantor”) (together, the “Good Standing Certificates”);






--------------------------------------------------------------------------------





(h)
resolutions adopted by, and minutes of the meetings of, the board of directors
of the Borrower and resolutions adopted by the board of directors of the
Delaware Guarantor, in each case, authorizing the execution, delivery and
performance of the Credit Agreement and the other Transaction Documents by the
Borrower and Delaware Guarantor (together, the “Resolutions”);

(i)
the Restated Certificate of Incorporation, together with the Certificate of
Designations of Series C Junior Participating Preferred Stock and Amended and
Restated Bylaws of the Borrower, each as certified by the Chief Financial
Officer of the Borrower, and the Certificate of Incorporation and Certificate of
Amendment of Certificate of Incorporation and Bylaws of the Delaware Guarantor,
each as certified by the Chief Financial Officer of the Delaware Guarantor
(collectively, and together with the Resolutions, the “Governing Documents”);

(j)
the Officer’s Certificate of the Loan Parties attached hereto as Exhibit A (the
“Officer’s Certificate”); and

(k)
unfiled copies of the UCC-1 Financing Statements (the “Financing Statements”)
listing Borrower and the Delaware Guarantor, each of as a debtor, and Bank of
America, N.A., as Administrative Agent, as Secured Party, to be filed with the
Delaware Secretary of State.

The documents described in the foregoing clauses (a) through (f) are
collectively referred to herein as the “Transaction Documents.” All documents
evidencing the transaction contemplated by the Credit Agreement or otherwise
referenced in the Credit Agreement, other than the Transaction Documents, are
collectively referred to hereinafter as the “Other Documents.”
In rendering this opinion letter we have reviewed the Transaction Documents and
the Other Documents and also examined certificates of public officials,
corporate documents and records and other certificates and instruments,
including the Good Standing Certificates, and such matters of law as we have
deemed necessary or appropriate to enable us to render the opinions herein
expressed. As to various questions of fact material to our opinions, we have
relied upon the statements and representations of the parties set forth in the
Transaction Documents and the Good Standing Certificates, all without
independent verification.
B.
Opinions

Based on the foregoing and subject to the assumptions, limitations,
qualifications and exceptions herein contained, we are of the opinion that:
1.    Each of the Borrower and the Delaware Guarantor is a corporation validly
existing, and in good standing under, the laws of the State of Delaware.
2.    Based solely on our review of the Governing Documents, each of the
Borrower and the Delaware Guarantor has all requisite corporate power and
authority to execute and deliver each Transaction Document to which it is a
party and to perform its obligations thereunder.
3.    Each of the Transaction Documents to which the Borrower and the Delaware
Guarantor is a party has been duly authorized, executed and delivered by the
Borrower and the Delaware Guarantor.
4.    Each of the Borrower and the Delaware Guarantor has the requisite
corporate power and authority to: (i) own and operate its properties and assets;
(ii) conduct its business as such business is currently being conducted; and
(iii) consummate the transactions contemplated under the Transaction Documents.





--------------------------------------------------------------------------------





5.    Except for such filings as are required pursuant to the Credit Agreement
and securities filings with the United States Securities and Exchange
Commission, no consent, approval, authorization, or other action by, or filing
with, any federal or California, Delaware or New York governmental authority is
required in connection with the execution and delivery by the Borrower or the
Delaware Guarantor of the Transaction Documents to which it is a party and the
consummation by the Borrower and the Delaware Guarantor of the transactions
contemplated by such Transaction Documents.
6.    The execution and delivery by the Borrower and the Delaware Guarantor of
the Transaction Documents to which the Borrower and the Delaware Guarantor are,
respectively, a party and the consummation by the Borrower and the Delaware
Guarantor of the transactions contemplated by such Transaction Documents will
not violate (i) the Governing Documents, (ii) any judgment, order, or decree of
any court or governmental agency to which the Borrower or the Delaware Guarantor
is a party or by which it is bound that is referenced in the attached Officer’s
Certificate, or (iii) the Delaware General Corporation Law (the “DGCL”), any
federal or California or New York statutory law applicable to the Borrower or
the Delaware Guarantor which in our experience is typically applicable to loan
transactions of the type provided for in the Transaction Documents.
7.    Based solely upon a review of those agreements disclosed in the attached
Officer’s Certificate (the “Specified Contracts”), the execution and delivery of
the Transaction Documents to which either the Borrower or the Delaware Guarantor
is a party, and consummation of the actions contemplated by such Transaction
Documents by the applicable Loan Party will not cause a breach or default of any
of such Specified Contracts.
8.    The Transaction Documents to which each Loan Party is a party are valid,
binding, and enforceable obligations of each such Loan Party.
9.    The provisions of the Security Agreement are sufficient to continue to
create in the Agent’s favor as security for the payment of the Secured
Obligations (as defined therein) a security interest in all right, title and
interest of the Loan Parties party thereto in those items and types of
Collateral described therein in which a security interest may be created under
Article 9 of the Uniform Commercial Code as in effect on the date hereof in the
State of New York (the “Article 9 Collateral”). The Financing Statements are in
proper form for filing with the Office of the Delaware Secretary of State and
upon proper filing of each Financing Statement in the Office of the Delaware
Secretary of State, the Agent’s security interest in the Article 9 Collateral
will be perfected, to the extent a security interest in that portion of the
Article 9 Collateral may be perfected under the Uniform Commercial Code as in
effect on the date hereof in the State of Delaware by the filing of a financing
statement.
10.    The Borrower is not an investment company required to register under the
Investment Company Act of 1940, as amended.
C.
Assumptions

With your permission, in rendering the foregoing opinions, we have made the
following assumptions. We have made these assumptions without independent
verification, and with the understanding that we are under no duty to inquire
about or perform any investigation regarding such matters.
1.The genuineness of all signatures not witnessed.
2.Each natural person who is executing any of the Transaction Documents or
otherwise involved in the actions contemplated by the Transaction Documents,
possesses the legal competency and





--------------------------------------------------------------------------------





capacity necessary for such individual to execute such documents and/or to carry
out such individual’s obligations thereunder.
3.Each entity who has executed or is executing any of the Transaction Documents
(other than the Loan Parties) had the power to enter into and perform its
obligations under such documents and that such documents have been duly
authorized, executed, and delivered by such parties (other than the Loan
Parties).
4.The Transaction Documents are valid, binding, and enforceable obligations of
the parties thereto (other than the Loan Parties) in accordance with their
respective terms.
5.The Transaction Documents accurately and completely describe and contain the
parties’ mutual intent, understanding, and business purposes, and there are no
oral or written statements, agreements, understandings, or negotiations, nor any
usage of trade or course of prior dealing among the parties, that directly or
indirectly modify, define, amend, supplement, or vary, or purport to modify,
define, amend, supplement, or vary, any of the terms of the Transaction
Documents or any of the parties’ rights or obligations thereunder, by waiver or
otherwise.
6.The rights and remedies set forth in the Transaction Documents and each Other
Document related thereto will be exercised by Agent and Lenders in a
commercially reasonable manner and Agent and Lenders will abide by any implied
covenant of good faith and fair dealing imposed by applicable law.
7.The result of the application of New York law as specified in the Transaction
Documents, if applied, will not be contrary to a fundamental policy of the law
of any other state with which the parties may have material or relevant contact
in connection with the actions contemplated by the Transaction Documents and as
to which there is a materially greater interest in determining an issue of
choice of law.
8.That value has been given to each Loan Party pursuant to the Transaction
Documents.
9.That the factual matters and representations and warranties as to factual
matters contained in the documents, records, certificates and other documents we
have reviewed are true, correct and complete in all respects.
D.Qualifications and Limitations
The opinions set forth above are subject to the following qualifications and
limitations:


1.The opinion expressed in Paragraph B.1 above as to the valid existence and
good standing of the Borrower and the Delaware Guarantor is based solely on our
review of the Good Standing Certificates, copies of which have been made
available to you and your counsel, and our opinion with respect to such matters
is rendered as of the date of such certificates and limited accordingly.
2.The opinions are subject to and may be limited by (i) applicable bankruptcy,
insolvency, liquidation, fraudulent conveyance or transfer, moratorium,
reorganization or other similar laws affecting creditors’ rights generally; (ii)
general equitable principles and rules of law governing specific performance,
estoppel, waiver, injunctive relief and other equitable remedies (regardless of
whether enforcement is sought in a proceeding at law or in equity), and the
discretion of any court before which a proceeding may be brought; (iii) duties
and standards of good faith, reasonableness and fair dealing imposed on
creditors and parties to contracts; (iv) the limitation in certain circumstances
of provisions imposing liquidated damages, or increases in interest rates upon
delinquency in payment or the occurrence of a default to the extent constituting
a penalty; (v) a court determination that any fees payable pursuant to a
provision requiring the payment of attorneys’ fees is reasonable; and (vi)
applicable laws and interpretations which may affect the validity and
enforceability of certain waivers, procedures, remedies and other provisions of
the Transaction Documents, which limitations, however, do not, in our opinion,
make the remedies provided for therein inadequate for the practical realization
of the principal benefits intended to be provided thereby (subject to the other
qualifications expressed herein and except for the economic consequences of any
judicial, administrative or other procedural delay that may result from such
laws or interpretations).





--------------------------------------------------------------------------------





3.We express no opinion as to the validity, binding effect or enforceability of
any provision of any Transaction Document: (i) that purports to grant any right
of set-off with respect to any contingent or unmatured obligation; (ii) that is
governed by the terms of any two or more provisions that conflict with or
contradict each other; (iii) insofar as such provisions relate to the subject
matter jurisdiction of a court to adjudicate a controversy or personal
jurisdiction over the parties; (iv) that waive inconvenient forum or any similar
provision; (v) that excludes, limits or waives the liability of any party for
its own negligence, fault or intentional misconduct; (vi) that indemnifies a
party for the indemnified party’s own negligence, fault or misconduct; (vii)
that indemnifies a party for the indemnified party’s failure to comply with
limitations or requirements of applicable law; (viii) providing for the right to
injunctive relief without a showing of irreparable harm; (ix) requiring the
payment of attorneys’ fees and expenses, in an amount in excess of reasonable
attorneys’ fees and expenses actually incurred; (x) governed in whole or in part
by reference to any document other than the Transaction Documents; (xi)
providing that a guarantor is liable as a primary, rather than secondary,
obligation; (xii) that purports to grant any power of attorney; or (xiii)
purporting to waive defenses. In addition, certain of the remedial provisions of
the Transaction Documents may be further limited or rendered unenforceable by
other applicable laws or judicially adopted principles which, in our judgment do
not make the remedies provided for therein (taken as a whole) inadequate for the
practical realization of the principal benefits purported to be afforded thereby
(except for the economic consequences of procedural delay).
4.With respect to our opinion regarding the validity, binding effect or
enforceability of any agreement or obligation of any of the Loan Parties, we
have assumed that each party to such agreement or obligation has satisfied those
legal requirements that are applicable to it to the extent necessary to make
such agreement or obligation enforceable against it (except that no such
assumption is made as to any Loan Party regarding matters of the law of the
States of New York, Arizona or California, or the federal law of the United
States of America that in our experience normally would be applicable to general
business entities with respect to such agreement or obligation).
5.We express no opinion herein regarding priority or, except as expressly
provided herein, perfection of any security interest or other lien or
encumbrance under any applicable state, federal or foreign law, statute,
regulation or registration system.
6.We express no opinion as to compliance by any Loan Party with any financial
covenants or negative lien provisions contained in any Specified Contract. We
express no opinion as to the waiver by any party of any defense, rights,
privileges or benefit to the extent such waiver is made to a greater extent than
would be permitted by applicable law.
7.We express no opinion on (i) federal securities laws and regulations and state
“Blue Sky” laws and regulations, (ii) federal and state antitrust and unfair
competition laws and regulations, (iii) compliance with fiduciary duty
requirements, (iv) the statutes, codes and ordinances, the administrative
decisions and the rules and regulations of counties, towns, municipalities and
political subdivisions and judicial decisions to the extent they deal with any
of the foregoing; and (v) federal and state environmental, land use,
subdivision, tax, intellectual property, racketeering, federal banking laws and
regulations, health and safety, ERISA and labor and employment laws and
regulations.
This opinion letter is limited to the matters stated herein and may not be
relied on by you for any other purpose, and no opinion is implied or may be
inferred beyond the matters expressly stated. The opinions expressed in this
opinion letter are based upon the law in effect on the date hereof and the facts
in existence as of the date hereof and the express terms of the Transaction
Documents, and we assume no obligation to revise or supplement this opinion
letter should (i) such law be changed by legislative action, judicial decision,
or otherwise; (ii) such facts be changed or the occurrence or non-occurrence of
any event after the date hereof; or (iii) modification of or deviation from the
currently express terms of the Transaction Documents.





--------------------------------------------------------------------------------





No one other than the Agent and the Lenders identified on the first page of this
opinion shall be entitled to rely on the opinions expressed herein; provided,
that this opinion letter may be relied upon by any Person that becomes a Lender,
as that term is defined in the Credit Agreement, pursuant to an assignment that
is made and consented to in accordance with the express provisions of Sections
10.06 or 10.13 of the Credit Agreement, on the condition and understanding that
(i) we have no responsibility or obligation to consider the applicability or
correctness of this opinion letter to any party other than its addressee, (ii)
any such reliance by a future assignee must be actual and reasonable under the
circumstances existing at the time of assignment and (iii) the knowledge of the
addressee with respect to matters addressed in this opinion letter as of the
date hereof shall be imputed to all future assignees of an interest in any of
the Transaction Documents. This opinion letter is being delivered to you based
on the understanding that neither this opinion letter nor its contents may be
published, communicated or otherwise be made available, in whole or in part, to
any other person without, in each instance, our specific prior written consent,
which consent may be withheld in our sole and absolute discretion; provided that
the Agent or a Lender may furnish copies of this opinion letter (a) to your
accountants and to bank auditors and examiners, in each case in connection with
their audit and review activities, (b) to the National Association of Insurance
Commissioners and (c) in response to a court order or otherwise in connection
with a legal proceeding arising out of the transactions contemplated by the
Transaction Documents. This opinion letter is not intended to be employed in any
transaction other than this transaction and the opinions herein should not be
relied upon in connection with any subsequent modification of the Transaction
Documents. We disclaim any responsibility to advise you of changed facts, laws
or circumstances which hereafter may be brought to our attention.


Sincerely,
    







--------------------------------------------------------------------------------





SCHEDULE 1-LENDER PARTIES


Bank of America, N.A.
JPMorgan Chase Bank, N.A.
ZB, N.A., dba California Bank & Trust
Silicon Valley Bank
Bank of the West
Compass Bank
Citibank, N.A.
Fifth Third Bank
MUFG Union Bank, N.A.
Wells Fargo Bank, National Association
Keybank National Association
HSBC Bank USA, National Association
Woodforest National Bank
Manufacturers & Traders Trust Company    







--------------------------------------------------------------------------------





EXHIBIT A
Officer’s Certificate
(See attached)


    









--------------------------------------------------------------------------------





Form of Opinion - Vorys, Sater, Seymour and Pease LLP


(see attached)













--------------------------------------------------------------------------------





October 6, 2017
Page 6




52 East Gay St.
Columbus, Ohio 43215


614.464.6400 | www.vorys.com


Founded 1909
 


October 6, 2017


Bank of America, N.A., as Administrative Agent for the Lenders party to the
Credit Agreement (defined below), and the Lenders under the Credit Agreement
Agency Management
Mail Code: WA3-132-01-01
Houghton Banking Center
10623 NE 68th Street
Kirkland, Washington  98033
 



Re:
Quidel Corporation - Credit Agreement

Ladies and Gentlemen: 
We have acted as special Ohio counsel to Diagnostic Hybrids, Inc., an Ohio
corporation (“DHI”), in connection with the Credit Agreement (the “Credit
Agreement”), dated as of even date herewith, by and among Quidel Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”). This opinion is being delivered to you pursuant to
Section 4.01(a)(vii) of the Credit Agreement.
Capitalized terms used herein, which are not otherwise defined or referenced
herein, shall have the same meanings given to them in the Credit Agreement.
Uncapitalized terms used herein that are defined in Article 9 (and other
Articles made applicable by Article 9) of the Uniform Commercial Code, as
enacted in the State of Ohio (the “Ohio Code”), Chapter 1309 of the Ohio Revised
Code (“R.C.”), have the meanings specified in the Ohio Code unless otherwise
defined herein.
In connection with this opinion, we have examined and relied on originals or
copies of executed counterparts of the following documents:
(i)
the Credit Agreement;



(ii)the Security Agreement, dated of even date herewith, by and among the
Borrower, DHI and the other Subsidiary Grantors (as defined in the Security
Agreement) party thereto, and the Administrative Agent (the “Security
Agreement”);


(iii)the Guaranty Agreement, dated of even date herewith, by and among the
Borrower, DHI and the other Guarantors (as defined in the Guaranty) party
thereto and the Administrative Agent, on behalf of itself and the other
Guarantied Parties (as defined in the Guaranty) (the “Guaranty”);







--------------------------------------------------------------------------------





(iv)the Grant of Trademark Security Interest, dated of even date herewith, made
by DHI in favor of the Administrative Agent, on behalf of itself and the other
Secured Parties (as defined therein) (the “Intellectual Property Security
Agreement”); and
(v)the Uniform Commercial Code financing statement to be filed in the office of
the Secretary of State of the State of Ohio in favor of the Administrative Agent
in the form attached hereto as Exhibit A (the “Financing Statement”).


The Security Agreement, the Guaranty and the Intellectual Property Security
Agreement are hereinafter collectively referred to as the “Collateral
Documents”. The Credit Agreement and the Collateral Documents are hereinafter
collectively referred to as the “Loan Documents”.
We have made such examination of the laws of the State of Ohio as we deemed
relevant for the purpose of expressing our opinions. We have also examined (a) a
copy of a certificate issued by the Secretary of State of the State of Ohio and
dated September 29, 2017 with respect to the good standing of DHI, a copy of
which is attached hereto as Exhibit B (the “Good Standing Certificate”), (b) a
certified copy of the articles of incorporation of DHI issued by the Secretary
of State of the State of Ohio and dated September 26, 2017, a copy of which is
attached hereto as Exhibit C (the “Articles”), (c) the code of regulations of
DHI (the “Regulations”), (d) resolutions of the Board of Directors of DHI (the
“Resolutions”, and the Resolutions collectively with the Articles and the
Regulations, the “Governing Documents”), (e) an executed Certificate of an
officer of DHI, dated as of the date hereof, in favor of Vorys, Sater, Seymour
and Pease LLP, certifying, among other things, the completeness, accuracy and
continuing effectiveness of the Governing Documents (the “Officer’s
Certificate”) and (f) such records of DHI and such agreements, certificates of
public officials, certificates of officers or other representatives of DHI and
others, and such other documents, certificates and records, as we have deemed
necessary or appropriate as a basis for the opinions set forth herein.
We have relied solely upon the examinations and inquiries recited herein and,
except for the examinations and inquiries recited herein, we have not undertaken
any independent investigation to determine the existence or absence of any
facts, and no inference as to our knowledge concerning such facts should be
drawn. Without limiting the generality of the foregoing, we have made no
examination of the character, organization, activities, or authority of the
Administrative Agent which might have any effect upon our opinions expressed
herein, and we have neither examined, nor do we opine upon, any provision or
matter to the extent the examination or opinion would require a financial,
mathematical or accounting calculation or determination.
As used herein, the phrase “duly authorized by all necessary corporate action”
means all necessary corporate action of DHI under R.C. Chapter 1701 (the Ohio
General Corporation Law) and the Articles and the Regulations of DHI. As used
herein, the phrase “corporate power and authority” means power and authority
under R.C. Chapter 1701 and the Articles and the Regulations of DHI.
In rendering our opinions, we have, with your permission, made the following
assumptions, without independent investigation or verification:
(i)    Except to the extent set forth in the opinions expressed below with
respect to DHI, the Loan Documents have been duly authorized by, have been duly
executed and delivered by, and constitute the legal, valid, binding and
enforceable obligations of, all of the parties to such Loan Documents, all
signatories to such Loan Documents have been duly authorized and all of the
parties to such Loan Documents are duly organized and validly existing, have the
power and authority (corporate, limited liability company, partnership or other)
to execute, deliver and perform such Loan Documents and are qualified to do
business in each jurisdiction where such qualification is required;
(ii)    DHI has, or has the power to transfer, rights in the Collateral (as
defined in the Security Agreement) sufficient for the purposes contemplated by
R.C. §1309.203 and the Loan Documents;
(iii)    The Lenders have given value pursuant to the Loan Documents;





--------------------------------------------------------------------------------





(iv)    The Financing Statement contains the correct name of the secured party
or a representative of the secured party;
(v)    The description of Collateral in the Security Agreement identifies the
property intended to be described as collateral;
(vi)    None of the Collateral described in the Security Agreement is (A) timber
to be cut, minerals or the like or as-extracted collateral, (B) consumer goods
or (C) agricultural products as defined in R.C. §1311.55; and
(viii)    All (A) natural persons have legal capacity, (B) all signatures are
genuine, (C) all documents submitted to us as originals or copies are authentic,
and (D) all documents submitted to us as copies conform to the original
documents.
We assume further that: (i) there has been no mutual mistake of fact, or
misunderstanding or fraud, duress or undue influence in connection with the
negotiation, delivery and execution of the Loan Documents; (ii) there has been
no oral modification of, or amendment or supplement (including any express or
implied waiver, however arising) to, any of the agreements, documents or
instruments used by us to form the basis of the opinions expressed below; and
(iii) there are and have been no agreements or understandings among the parties,
written or oral, and there is and has been no usage of trade or course of prior
dealing among the parties that would, in either case, vary, supplement or
qualify the terms of the Loan Documents.
As to the facts upon which this opinion is based, including, without limitation,
the completeness of corporate records of DHI furnished to us for our
examination, we have relied upon certificates of public officials, the Officer’s
Certificate, and the representations and warranties made in the Loan Documents,
and we have assumed in this regard the truthfulness of such representations. We
have not independently established the facts so relied on. In addition, in
rendering the opinions set forth in paragraph 1 below regarding the valid
existence of DHI, we are relying upon those Governing Documents that are
currently on file with the Secretary of State of Ohio and have been certified by
such office, and the Good Standing Certificate.
The term “Applicable Laws” shall mean those statutes, rules and regulations as
in effect on the date hereof, which, in our experience, are normally applicable
generally to business organizations for profit in the State of Ohio with respect
to financing transactions of the type contemplated by the Loan Documents,
without our having made any special investigation as to the applicability of any
specific statute, rule or regulation, and which are not the subject of a
specific opinion herein referring expressly to a particular statute, rule or
regulation. The term “Governmental Approval” shall mean any consent, approval,
authorization, or registration with any Governmental Authority pursuant to the
Applicable Laws of the State of Ohio.
Based upon and subject to the foregoing and the further qualifications set forth
below, as of the date of this opinion (or as of the date of any assumption made
herein or the date of any certificate or other document stated to have been
examined, made or otherwise relied upon by us), we are of the opinion that:
1.Based solely on our review of the Good Standing Certificate, DHI is a
corporation validly existing and in good standing under the laws of the State of
Ohio.


2.DHI has the requisite corporate power and authority to execute and deliver the
Collateral Documents and to perform its obligations under each of the Collateral
Documents to which it is a party.


3.No Governmental Approval of, and no filing with, any Governmental Authority is
required under any law or regulation of the State of Ohio in connection with the
execution and delivery by DHI of the Loan Documents, except for those filings
that create, maintain or perfect the liens and security interests created under
the Collateral Documents.





--------------------------------------------------------------------------------







4.The execution, delivery and performance by DHI of the Collateral Documents to
which DHI is a party have been duly authorized by all necessary corporate
action, and the Collateral Documents to which DHI is a party have been duly
executed and delivered by DHI.


5.The execution, delivery and performance by DHI of the Collateral Documents to
which DHI is a party do not violate the Governing Documents of DHI.


6.The execution, delivery and performance by DHI of the Collateral Documents do
not violate any Applicable Laws.


7.The Financing Statement is in proper form for filing in the office of the
Secretary of State of the State of Ohio and, upon communication of the Financing
Statement and tender of the applicable filing fee or acceptance of the Financing
Statement in such office in accordance with the provisions of the Ohio Code, the
security interests which have attached pursuant to the Security Agreement in the
Collateral subject thereto, will be perfected to the extent a security interest
can be perfected in such Collateral under the Ohio Code by the filing of a
financing statement in that office.
The foregoing opinions are subject to the following exceptions, assumptions,
qualifications and limitations:


(a)    All of our opinions are subject to the limitations, if any, of Title 11,
U.S.C., as amended, and of any applicable insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and by principles of equity
(including, without limitation, those which may be expressed in terms of the
public policies of the State of Ohio). In addition, certain remedial and other
provisions of the Loan Documents may be limited by (i) implied covenants of good
faith, fair dealing and commercially reasonable conduct and (ii) judicial
discretion, in the instance of multiple or equitable remedies.
(b)    We express no opinion as to (i) title or ownership of property or the
interests in property described in the Loan Documents, (ii) the priority of any
lien, security interest or other encumbrance, (iii) the applicability of the
State of Ohio’s foreign entity licensing requirements to the Administrative
Agent or the Lenders or the impact the same may have upon the Administrative
Agent’s or any Lender’s ability to utilize the courts of the State of Ohio to
enforce its remedies under the Loan
Documents, (iv) with respect to the perfection of the Collateral, (A) to which
the filing of a financing statement does not apply, or (B) as to which
compliance with both the perfection provisions of the Ohio Code and provisions
of federal notice or filing laws may be necessary or permissible, (v) the
perfection of any security interest of any person or entity in accounts that are
due from the United States, any political subdivision or any governmental agency
or department thereof, (vi) any property which constitutes property of a type as
to which any federal laws of the United States have preempted the Ohio Code, or
(vii) the effect of any provisions in any organizational documents of any person
which may purport to deny or restrict any transfer of any such ownership
interests, including any restriction attempting to preclude the granting of any
lien on such ownership interests.
(c)    In the case of all Collateral described in the Financing Statement as to
which the internal perfection rules of the Ohio Code apply, (i) perfection as to
proceeds is subject to the provisions of R.C. §1309.315, and (ii) R.C. §1309.515
requires, with certain exceptions, the filing of continuation statements within
the six month period immediately preceding the fifth anniversary of (A) the date
of the original filing of such financing statement, or (B) the effective date of
each continuation of such financing statement. Moreover, the Ohio Code may
require additional or amended filings in the event of certain changes of name,
identity or structure of a debtor or location of the debtor or any of the
collateral described therein.
(d)    The foregoing opinions concerning the security interests of the
Administrative Agent and the Secured Parties in any Collateral which constitutes
personal property are subject to the qualifications that we express no opinion
as to any situation or transaction excluded from the Ohio Code by virtue of R.
C. §1309.109.





--------------------------------------------------------------------------------





(e)    Our opinions expressed herein are based upon our review of the Applicable
Laws, but without having made any review of any other laws or regulations.
Further, we have not conducted requisite factual or legal examinations, and
accordingly we express no opinion, with respect to the application, if any, of
laws concerning or promulgated by (i) environmental effects or agencies;
(ii) fraudulent dispositions or obligations (R.C. Chapter 1336 and R.C.
§1313.56); (iii) securities laws; (iv) political subdivisions of the State of
Ohio; (v) any order of any court or other authority directed specifically to any
party to the Loan Documents of which we do not have knowledge; (vi) any taxes or
tax effects; (vii) subdivision, use, building, zoning and planning, air quality,
flood hazard or health and safety; (viii) industries of which the operations,
financial affairs or profits are regulated by the State of Ohio or by the United
States (for example, banks and thrifts institutions); (ix) racketeer influenced
and corrupt organizations (RICO) statutes; (x) utility regulation; (xi)
antitrust or unfair competition laws; (xii) restrictions attendant to financings
of property by public authorities, for example, industrial revenue bond
financings; (xiii) Federal Reserve Board margin regulations; (xiv) federal
patent, copyright and trademark, state trademark and other federal and state
intellectual property laws and regulations; or (xv) the use of proceeds
contemplated by the Loan Documents.
(f)    To the extent that the Administrative Agent elects to proceed under the
Ohio Code, the security interests created by the Collateral Documents in the
Collateral are subject to such limitations, exceptions and rights of purchasers
and creditors as are provided for under the provisions of the Ohio Code.
(g)    We express no opinion as to the creation, attachment, validity, binding
effect, enforceability, perfection, priority or other effect of perfection or
non-perfection of any security interest in




(i) commingled goods arising from any collateral other than in accordance with,
and subject to the limitations set forth in, R.C. §1309. 336, (ii) commercial
tort claims, (iii) rights to demand payment or performance under a letter of
credit, (iv) farm products, (v) goods that are or are to become fixtures, (vi)
manufactured homes, (vii) any item of collateral which is subject to restriction
on or prohibition against transfer (except to the extent limited by R.C.
§§1309.401, 406, 407, 408 or 409) contained in an agreement, instrument,
document or applicable law governing or evidencing or otherwise relating to such
item, (viii) any obligations of the United States of America or any agency or
instrumentality thereof, or (ix) any collateral covered by a certificate of
title.
(h)    The foregoing opinions concerning the security interests of the
Administrative Agent and the Secured Parties in any Collateral which constitutes
personal property are subject to the qualifications that we express no opinion
as to any situation or transaction excluded from the Ohio Code by virtue of R.C.
§1309.109.
This opinion is limited to the laws of the State of Ohio having effect on the
date hereof. Accordingly, we express no opinion as to the laws of any other
jurisdiction or as to any time after the date hereof, and we have no obligation
to advise the addressees (or any third party) of any changes in the law or facts
that may occur after the date of this opinion. This opinion is furnished to you
solely in connection with the transactions described herein. This opinion may
not be used or relied upon by you for any other purpose and may not be relied
upon for any purpose by any other person or entity without our prior written
consent; provided, however, that this opinion may be (i) relied upon by entities
that become Lenders under the Credit Agreement as a result of an assignment
under the Credit Agreement made and consented to in accordance with the express
provisions thereof and (ii) delivered to (x) your regulators, accountants,
attorneys and other professional advisors and may be used in connection with any
legal or regulatory proceeding relating to the subject matter of this opinion
for the purpose of proving this opinion’s existence and (y) potential lenders
solely for the purpose of determining whether to become a Lender and, in each
case, their professional advisers, but only on the basis that it will not be
relied upon by any such person. The reliance consented to above is based on the
understanding that (a) this opinion speaks only as of its effective date, (b)
opinion and examination standards may change hereafter, (c) any such reliance
will not (i) require us to update, reissue or reaffirm this opinion or (ii) be
deemed to constitute an update, reissuance or reaffirmation of this opinion and
(d) we will have made no examination of law or factual matters in connection
with such reliance.





--------------------------------------------------------------------------------





Very truly yours,    


                        













--------------------------------------------------------------------------------





EXHIBIT A
Financing Statement
See attached.







--------------------------------------------------------------------------------





EXHIBIT B
Good Standing Certificate
See attached.





--------------------------------------------------------------------------------





EXHIBIT C
Articles of Incorporation
See attached.











